Exhibit 10.1

EXECUTION VERSION

 

Second Amended and Restated Credit Agreement

Dated as of August 31, 2007

among

AECOM Technology Corporation,
The Subsidiary Borrowers

Bank of America, N.A.,
as the Administrative Agent,

Union Bank of California, N.A.,
Wells Fargo Bank, N.A.,
BMO Capital Markets Financing, Inc.,
and
BNP Paribas
as Co-Syndication Agents

and

The Other Financial
Institutions Party Hereto

Banc of America Securities LLC,
as a Co-Lead Arranger and Sole Book Manager
and
Union Bank of California, N.A.,
as a Co-Lead Arranger

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION 1.

 

DEFINITIONS AND RELATED MATTERS

 

2

 

 

 

 

 

1.01

 

Definitions

 

2

1.02

 

Other Interpretive Provisions

 

29

1.03

 

Exchange Rates; Currency Equivalents

 

31

1.04

 

Extensions of Credit in Offshore Currencies

 

31

1.05

 

Letter of Credit Amounts

 

32

 

 

 

 

 

SECTION 2.

 

THE CREDITS

 

33

 

 

 

 

 

2.01

 

Amounts and Terms of Commitments

 

33

2.01A

 

The Swing Line

 

33

2.02

 

Loan Accounts and Notes

 

34

2.03

 

Borrowings, Conversions and Continuations of Loans

 

35

2.04

 

Voluntary Termination or Reduction of Commitments prior to the Termination Date

 

36

2.04A

 

Optional Increase in Commitments

 

36

2.05

 

Optional Prepayments

 

38

2.06

 

Mandatory Prepayments

 

38

2.07

 

Repayment

 

39

2.08

 

Interest

 

39

2.09

 

Fees

 

39

2.10

 

Computation of Fees and Interest

 

40

2.11

 

Payments by the Borrowers

 

41

2.12

 

Payments by Lenders to Administrative Agent

 

42

2.13

 

Sharing of Payments, Etc.

 

43

2.14

 

Guaranty

 

43

2.15

 

Several Obligations

 

43

 

 

 

 

 

SECTION 3.

 

THE LETTERS OF CREDIT

 

43

 

 

 

 

 

3.01

 

The Letter of Credit Subfacility

 

43

3.02

 

Issuances and Amendments of Letters of Credit

 

45

3.03

 

Risk Participations, Drawings and Reimbursements

 

46

3.04

 

Repayment of Participations

 

47

3.05

 

Special Provisions Relating to Auto-Extension Letters of Credit

 

48

3.06

 

Role of Issuing Lender

 

48

3.07

 

Obligations Absolute

 

49

3.08

 

Cash Collateral Pledge

 

50

3.09

 

Letter of Credit Fees

 

50

3.10

 

Uniform Customs and Practice

 

51

3.11

 

Conflict with Issuer Documents

 

51

3.12

 

Letters of Credit Issued for Subsidiaries

 

52

 

i


--------------------------------------------------------------------------------


 

SECTION 4.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

52

 

 

 

 

 

4.01

 

Taxes

 

52

4.02

 

Increased Costs and Reduction of Return

 

55

4.03

 

Illegality

 

56

4.04

 

Inability to Determine Rates

 

57

4.05

 

Funding Losses

 

57

4.06

 

Certificates of Lenders

 

57

4.07

 

Substitution of Lenders

 

58

4.08

 

Survival

 

58

 

 

 

 

 

SECTION 5.

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

58

 

 

 

 

 

5.01

 

Conditions Precedent to All Loans and Letters of Credit

 

58

5.02

 

Conditions Precedent to each Extension of Credit

 

61

5.03

 

Conditions for a Subsidiary Becoming a Subsidiary Borrower or Subsidiary
Guarantor

 

62

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

63

 

 

 

 

 

6.01

 

Organization, Powers and Good Standing

 

63

6.02

 

Authorization, Binding Effect, No Conflict, Etc.

 

64

6.03

 

Financial Information

 

64

6.04

 

No Material Adverse Effect

 

65

6.05

 

Litigation

 

65

6.06

 

No Defaults; Applicable Law

 

65

6.07

 

Taxes

 

65

6.08

 

Governmental Regulation

 

65

6.09

 

Margin Regulations

 

65

6.10

 

Employee Benefit Plans

 

65

6.11

 

Title to Property; Liens

 

67

6.12

 

Subsidiaries; Significant Subsidiaries; Equity Interests

 

67

6.13

 

Licenses, Trademarks; Etc.

 

67

6.14

 

Environmental Condition

 

68

6.15

 

Solvency

 

69

6.16

 

Absence of Certain Restrictions

 

69

6.17

 

Labor Matters

 

69

6.18

 

Full Disclosure

 

69

6.19

 

Tax Shelter Regulations

 

70

 

 

 

 

 

SECTION 7.

 

AFFIRMATIVE COVENANTS

 

70

 

 

 

 

 

7.01

 

Financial Statements

 

70

7.02

 

Certificates; Other Information

 

71

7.03

 

Notices

 

73

7.04

 

Records and Inspection

 

74

7.05

 

Corporate Existence, Etc.

 

75

 

ii


--------------------------------------------------------------------------------


 

7.06

 

Payment of Taxes

 

75

7.07

 

Maintenance of Properties

 

75

7.08

 

Maintenance of Insurance

 

75

7.09

 

Conduct of Business

 

75

7.10

 

Further Assurances

 

76

7.11

 

Subordination of Intercompany Loans and Advances to the Company

 

76

7.12

 

Payment of Obligations

 

76

7.13

 

Compliance with Laws

 

76

7.14

 

Environmental Laws

 

77

7.15

 

Solvency

 

77

7.16

 

Use of Proceeds

 

77

7.17

 

Additional Subsidiary Guarantors

 

77

 

 

 

 

 

SECTION 8.

 

NEGATIVE COVENANTS

 

77

 

 

 

 

 

8.01

 

Liens

 

78

8.02

 

Indebtedness

 

79

8.03

 

Restricted Payments

 

81

8.04

 

Investments

 

82

8.05

 

Financial Covenants

 

83

8.06

 

Restriction on Fundamental Changes

 

83

8.07

 

Asset Dispositions

 

83

8.08

 

Transactions with Affiliates

 

84

8.09

 

Restrictive Agreements

 

84

8.10

 

Amendments of Bylaws

 

85

8.11

 

Change in Business

 

85

8.12

 

Accounting Changes

 

85

8.13

 

Contributions to the Plans

 

85

8.14

 

Right to Terminate Post-Retirement Benefits

 

85

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT

 

85

 

 

 

 

 

9.01

 

Events of Default

 

85

9.02

 

Remedies

 

89

 

 

 

 

 

SECTION 10.

 

ADMINISTRATIVE AGENT

 

90

 

 

 

 

 

10.01

 

Appointment and Authority

 

90

10.02

 

Rights as a Lender

 

90

10.03

 

Exculpatory Provisions

 

90

10.04

 

Reliance by Administrative Agent

 

91

10.05

 

Delegation of Duties

 

91

10.06

 

Resignation of Administrative Agent

 

92

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

93

10.08

 

No Other Duties, Etc.

 

93

10.09

 

Guaranty Matters

 

93

 

iii


--------------------------------------------------------------------------------


 

SECTION 11.

 

MISCELLANEOUS

 

93

 

 

 

 

 

11.01

 

Amendments and Waivers

 

93

11.02

 

Transmission and Effectiveness of Communications and Signatures

 

95

11.03

 

No Waiver; Cumulative Remedies

 

96

11.04

 

Costs and Expenses

 

96

11.05

 

Indemnity and Reimbursements

 

96

11.06

 

Marshalling; Payments Set Aside

 

98

11.07

 

Successors and Assigns

 

99

11.08

 

Assignments, Participations, Etc.

 

99

11.09

 

Set-Off

 

103

11.10

 

Notification of Addresses, Lending Offices, Etc.

 

103

11.11

 

Counterparts

 

103

11.12

 

Severability

 

103

11.13

 

No Third Parties Benefited

 

103

11.14

 

Time

 

104

11.15

 

Governing Law and Jurisdiction.

 

104

11.16

 

Waiver of Jury Trial

 

104

11.17

 

Entire Agreement

 

105

11.18

 

Obligations Several and Not Joint; Certain Waivers

 

105

11.19

 

USA PATRIOT Act Notice

 

108

 

iv


--------------------------------------------------------------------------------


 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

A

 

Form of Request for Extension of Credit

B

 

Form of Compliance Certificate

C

 

Form of Note

D

 

Master Guaranty and Intercreditor Agreement

E

 

Form of Assignment and Acceptance

F

 

Form of Instrument of Joinder

 

 

 

SCHEDULES

 

 

 

 

 

1.01

 

Mandatory Cost Formulae

2.01

 

Commitments and Pro Rata Shares

2.02

 

Offshore Currencies as of Amendment Effective Date

3.01(b)

 

Existing Letters of Credit

6.01

 

Subsidiaries; Partnerships and Joint Ventures

6.05

 

Litigation

6.06

 

Violations of Applicable Law or Agreements

6.07

 

Taxes

6.10

 

Employee Benefit Plans

6.12

 

Subsidiaries, Significant Subsidiaries and Equity Interests

6.13

 

Licenses, Trademarks, Etc.

6.14

 

Environmental Condition

6.17

 

Labor Matters

8.01

 

Existing Liens

8.02

 

Existing Indebtedness

11.02

 

Addresses and Lending Offices

 

v


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
August 31, 2007 (this “Agreement”) among AECOM Technology Corporation, a
Delaware corporation (the “Company”), each Wholly-Owned Subsidiary of the
Company from time to time after the Amendment Effective Date designated as a
borrower hereunder (each, a “Subsidiary Borrower”, and collectively, the
“Subsidiary Borrowers”, and together with the Company, the “Borrowers”), the
several financial institutions from time to time parties hereto (each, a
“Lender” and collectively, the “Lenders”), Bank of America, N.A., Union Bank of
California, N.A., Harris N.A. (solely in the case of those Existing Letters of
Credit referred to below that were issued by Harris N.A.), HSBC Bank USA,
National Association, and BNP Paribas, in their respective capacities as a
letter of credit issuing lender (each, an “Issuing Lender” and collectively, the
“Issuing Lenders”), Bank of America, N.A., as administrative agent (the
“Administrative Agent”) and swing line lender (the “Swing Line Lender”), and
Union Bank of California, N.A., Wells Fargo Bank, N.A., BMO Capital Markets
Financing, Inc., and BNP Paribas, in their respective capacities as a
syndication agent (each, a “Syndication Agent” and collectively, the
“Syndication Agents”).

RECITALS

A.                                   Certain of the parties hereto are parties
to an Amended and Restated Credit Agreement dated as of September 22, 2006 by
and among the Company, the Subsidiary Borrowers identified therein, Union Bank
of California, N.A., as Administrative Agent, and the Lenders identified therein
(the “Existing Credit Agreement”), and certain other Loan Documents entered into
in connection with (and as defined in) the Existing Credit Agreement
(collectively with the Existing Credit Agreement, the “Existing Loan
Documents”), pursuant to which the Lenders party thereto provided credit
facilities to the Company and certain of its affiliates in the aggregate
principal amount of up to $300,000,000, subject to increase from time to time to
a maximum aggregate principal amount of up to $375,000,000 as set forth in the
Existing Credit Agreement.

B.                                     The parties wish to enter into this
Agreement and the other Loan Documents described herein,  which shall amend,
restate, replace and supersede (but not cause a novation of) the Existing Credit
Agreement and the other Existing Loan Documents and which hereinafter shall
govern the teams and conditions under which the Lenders shall provide senior
revolving and letter of credit facilities to the Borrowers.

C.                                     On the effective date of this Agreement,
Bank of America will assume the role of administrative agent and Union Bank will
no longer be the administrative agent.

D.                                    On the effective date of this Agreement,
the Existing Letters of Credit identified more particularly herein, which were
issued under the Existing Credit Agreement, will be considered to be outstanding
under and hereafter shall be governed by the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:

1


--------------------------------------------------------------------------------


SECTION 1.  DEFINITIONS AND RELATED MATTERS

1.01                        Definitions.  Terms used in this Agreement shall
have the respective meanings set forth in this Section 1.01, in the sections of
this Agreement or in the other Loan Documents.

“Administrative Agent” means Bank of America in its capacity as Administrative
Agent for the Lenders hereunder, and any successor Administrative Agent.

“Administrative Agent-Related Persons” means the Administrative Agent and any
successor Administrative Agent arising under Section 10.09 and the Issuing
Lenders and any other or successor letter of credit Issuing Lenders hereunder,
together with their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Administrative Agent’s Office” means the address for payments set forth on the
signature page hereto in relation to the Administrative Agent or such other
address as the Administrative Agent may from time to time specify in accordance
with Section 11.02.

“Affected Lender” has the meaning specified in Section 4.07.

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person.  The term “control” means the
possession, directly or indirectly, of the power, whether or not exercised,
(a) to vote more than thirty-five percent (35%) of the securities having voting
power for the election of directors of such Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities or other equity interests, by contract or
otherwise, and the terms “controlled” and “common control shall have correlative
meanings.  Notwithstanding the foregoing provisions of this definition, in no
event shall the trustee under any Plan, any Lender or the Administrative Agent
be deemed to be an Affiliate of the Company or any of its Subsidiaries.

“Aggregate Commitment” means the combined Commitments of the Lenders set forth
in Schedule 2.01 in an initial amount of $600,000,000, as such amount may be
increased from time to time by an aggregate amount of up to $150,000,000
pursuant to Section 2.04A or reduced permanently pursuant to Section 2.04.

“Agreement” has the meaning specified in the preamble hereto.

“Amendment Effective Date” means the date on which all conditions precedent to
the effectiveness of this Agreement set forth in Section 5 are satisfied or
waived by the Administrative Agent.  The Administrative Agent shall notify the
Borrowers and the Lenders in writing of the date that is the Amendment Effective
Date.

“Applicable Law” means all applicable provisions of all (a) constitutions,
treaties, statutes, laws, rules, regulations, ordinances and orders of any
Governmental Authority, (b) Governmental Approvals, and (c) orders, decisions,
judgments, awards and decrees of any Governmental Authority.

2


--------------------------------------------------------------------------------


“Applicable L/C Termination Date” means, in the case of Commercial Letters of
Credit and Financial Letters of Credit, a date that is the earlier of 12 months
after the date of issuance or 7 Business Days prior to the Termination Date,
and, in the case of Performance Letters of Credit, a date that is the earlier of
36 months after the date of issuance or 7 Business Days prior to the Termination
Date.

“Applicable Margin” means the following interest rate margins or fees (expressed
in basis points per annum), based upon the Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 7.02(c):

Pricing
Level

 

Leverage Ratio

 

Applicable Margin
for Offshore Rate
Loans/Financial
Letter of Credit Fees

 

Applicable
Margin for Base
Rate Loans

 

Commitment
Fee

 

Applicable
Performance
Letter of
Credit Fees

1

 

<1.00:1

 

50.0 basis points

 

0 basis points

 

10.0 basis points

 

37.500

2

 

>1.00:1 but <1.50:l

 

62.5 basis points

 

0 basis points

 

12.5 basis points

 

46.875

3

 

>1.50:l but <2.00:1

 

75.0 basis points

 

0 basis points

 

15.0 basis points

 

56.250

4

 

>2.00:1 but <2.50:l

 

100.0 basis points

 

0 basis points

 

20.0 basis points

 

75.000

5

 

>2.50:1

 

137.5 basis points

 

0 basis points

 

25.0 basis points

 

103.125

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective two Business Days after the date that the
Administrative Agent receives a duly completed Compliance Certificate pursuant
to Section 7.02(c); provided, however, that if the Administrative Agent fails to
receive a Compliance Certificate on the due date therefor provided in
Section 7.02(c), then until (but only until) such Compliance Certificate is
thereafter received, the Applicable Margin shall continue to be based on the
Pricing Level then in effect; provided that, if such Compliance Certificate
indicates a change in the Leverage Ratio that results in an increase in the
Applicable Margin, such increase shall be retroactive to a date two Business
Days after the due date for such Compliance Certificate.

As of the Amendment Effective Date, Pricing Level 1 shall apply.  Pricing Level
1 shall remain in effect until two Business Days after the date that the
Administrative Agent receives a duly completed compliance certificate pursuant
to Section 7.02(c) as of the end of the last Fiscal Quarter of the Company’s
Fiscal Year 2007.

“Arrangers” means, collectively, BAS and Union Bank, in their respective
capacities as Co-Lead Arrangers.

“Asset Disposition” means any sale, assignment, transfer, lease or other
disposition (including, without limitation, any Sale-Leaseback Transaction and
any sale or other disposition effected by way of merger or consolidation (other
than a merger or consolidation permitted pursuant to Section 8.06) but not
including (x) any sale or other disposition by the Company to any Guarantor or
(y) any sale or other disposition by any Subsidiary to the Company or a
Wholly-Owned Subsidiary) in any single transaction or series of related
transactions, of (a) all or substantially all of the Capital Stock of any
Significant Subsidiary, (b) all or substantially all of

3


--------------------------------------------------------------------------------


the assets of the Company or any Significant Subsidiary, (c) all or
substantially all of the assets of a division or comparable business segment of
the Company or any Significant Subsidiary, or (d) any other asset or assets if
the aggregate amount of Net Cash Proceeds and the fair value of Non-Cash
Proceeds from the sale or other disposition of such asset or assets, together
with the Net Cash Proceeds and the fair value of Non-Cash Proceeds of any other
sale or other disposition of assets of the Company or any Subsidiary in a series
of related transactions since the Amendment Effective Date, exceeds $20,000,000
in the aggregate and not previously included as an Asset Disposition except that
this clause (d) shall not include (i) sales or other dispositions of inventory
held or purchased for sale to others, or other property that has become obsolete
or worn out, in each case in the ordinary course of business; (ii) the sale or
other disposition by the Company or any Subsidiary of other assets or
businesses, provided that within 180 days after such sale or other disposition
the Company or such Subsidiary reinvests all of the Net Cash Proceeds of such
sale or other disposition in substantially similar assets or businesses or uses
all of such Net Cash Proceeds to repay Indebtedness; or (iii) subleases or
leases of office space in the ordinary course of business consistent with past
practices.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit E.

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.

“Auto Extension Letter of Credit” has the meaning specified in Section 3.05.

“Bank of America” means Bank of America, N.A.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.).

“BAS” means Banc of America Securities LLC, in its capacities as a Co-Lead
Arranger and the Sole Book Manager.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan, or any portion thereof, that bears interest at a
rate determined by reference to the Base Rate.  All Base Rate Loans shall be
denominated in Dollars.

“Borrower Party” means the Company, each Subsidiary Borrower, each Subsidiary
Guarantor or any Person other than the Lenders, the Issuing Lenders or any
Affiliates of the

4


--------------------------------------------------------------------------------


Lenders, the Administrative Agent, or the Issuing Lenders from time to time
party to a Loan Document.

“Borrowers” has the meaning specified in the preamble hereto.

“Borrowing” means a borrowing hereunder consisting of Loans made to the
Borrowers on the same day by the Lenders pursuant to Section 2.

“Business Day” means:

(a)                                  any day other than a Saturday, Sunday or
other day on which commercial banks are authorized or required by law to close
in the state where the Administrative Agent’s Office with respect to Obligations
denominated in Dollars is located;

(b)                                 if the applicable Business Day relates to an
Offshore Currency Loan denominated in euro, such a day shall also be a TARGET
Day; and

(c)                                  if the applicable Business Day relates to
any Offshore Rate Loan denominated in an Offshore Currency other than euro, such
a day shall also be a day on which dealings in deposits denominated in Dollars
or the applicable Offshore Currency are carried out in London or by Bank of
America’s Lending Office in the country of such Offshore Currency or such other
office as may be designated for such purpose by Bank of America or the
Administrative Agent.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities during that period and including
Capitalized Lease Obligations of the Company and its Subsidiaries during such
period) that, in conformity with GAAP, are required to be capitalized and
reflected in the property, plant and equipment or similar fixed asset accounts
in the consolidated balance sheet of the Company and its Subsidiaries; provided,
however, that any such expenditures for which another Person is contractually
obligated to pay or otherwise reimburse the Company shall be excluded from the
definition of Capital Expenditures.

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (howsoever designated) of capital stock and
any rights (other than debt securities convertible into capital stock), warrants
or options to acquire capital stock.

“Capitalized Lease” means any lease (or other agreement conveying the right to
use) of real or personal property by a Person as lessee or guarantor which
would, in conformity with GAAP, be required to be accounted for as a capital
lease on the balance sheet of that Person.

“Capitalized Lease Obligations” means all obligations under Capitalized Leases
of a Person that would, in conformity with GAAP, appear on a balance sheet of
that Person.

5


--------------------------------------------------------------------------------


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, as additional collateral for the Obligations, (i) cash
or deposit account balances, (ii) back-up letters of credit, or (iii) other
liquid assets, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Lenders (which
documents are hereby consented to by the Lenders).  Derivatives of such term
shall have corresponding meanings.  The Borrowers hereby grant the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, a security interest in all such cash and deposit
account balances.  Cash collateral shall be maintained in blocked
interest-bearing accounts of the Administrative Agent which shall be subject to
the terms and conditions of such accounts.

“Cash Collateral Cover” has the meaning specified in Section 9.02(c).

“Code” means the Internal Revenue Code of 1986.

“Commercial Letter of Credit” means a Letter of Credit issued for the purpose of
providing a payment mechanism for the importation of goods or equipment in
connection with a transaction conducted in the ordinary course of the Company’s
and its Subsidiaries’ business.

“Commitment” with respect to each Lender, has the meaning specified in
Section 2.01(a).

“Common Stock” means the common stock of the Company.

“Common Stock Units” means the common stock units of the Company issued from
time to time pursuant to the Company’s Stock Purchase Plan dated June 1, 1991,
as amended from time to time.

“Company” has the meaning specified in the preamble hereto.

“Company’s Capital Stock” means all Capital Stock and Common Stock Units of the
Company outstanding from time to time and all securities and other property
distributed in respect of or in exchange for such stock.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer of the
Company.

“Consolidated EBITDA” means, for any measurement period, an amount equal to the
sum of (a) Consolidated Net Income for the period, plus (b) Consolidated
Interest Expense for such period, plus (c) 100% of the principal contributions
for such period accrued for stock match programs for employees, consultants and
Directors for purchases of the Company’s Capital Stock, plus (d) the amount of
Taxes expensed, based on or measured by income, used or included in the
determination of Consolidated Net Income for such period, plus (e) the amount of
depreciation and amortization expense deducted in determining Consolidated Net
Income for such period, plus (f) extraordinary losses included in the
determination of Consolidated Net Income for such period, plus (g) non-cash
expenses associated with the Senior Executive Equity Investment Program and
other accrual of stock-based compensation expense (including stock

6


--------------------------------------------------------------------------------


appreciation rights) for such period, minus (h) extraordinary gains included in
the determination of Consolidated Net Income for such period, minus (i) non-cash
interest income associated with the Senior Executive Equity Investment Program
for such period; provided, however, that with respect to a Subsidiary acquired
within such measurement period or any proposed Investment pursuant to
Section 8.04(i), the Company may also include items (a) through (g) above for
such acquired Subsidiary or such proposed Investment for the entire measurement
period in Consolidated EBITDA for the measurement period to the extent that
either:

(A)                              the Company has provided to the Administrative
Agent (1) financial statements for that entity for the portion of such
measurement period occurring prior to its acquisition or proposed acquisition,
and (2) the most recent year-end audited financial statements for that entity
(which audited statements must be as of a date occurring within five fiscal
quarters prior to the acquisition date (even if such date is prior to the
measurement period and, therefore, such audited statements are not actually used
in computing Consolidated EBITDA for such measurement period)); or

(B)                                if the Company has not provided to the
Administrative Agent the audited financial statements for the entity described
in clause (A)(2) above, but the Company has provided to the Administrative Agent
the financial statements for that entity described in clause (A)(1) above and
the most recent unaudited financial statements for the entity (which unaudited
financial statements must satisfy the timing requirements described in the
parenthetical reference in clause (A)(2) above), provided that the Company may
not include pursuant to this clause (B) more than $15,000,000 of the net sum of
items (a) through (g) above for any single such acquisition or investment, nor
more than $30,000,000 of the net sum of items (a) through (g) above in the
aggregate for all such acquisitions or investments made in any consecutive
twelve-month period.

“Consolidated Funded Debt” means, as of any date of determination, all
Indebtedness of the Company and its Subsidiaries on a consolidated basis
excluding obligations relating to Performance Letters of Credit and the
Company’s payment obligations with respect to its Preferred Stock.

“Consolidated Interest Expense” means, for any period, total interest expense of
the Company and its Subsidiaries on a consolidated basis accrued in that period
as shown in the Company’s profit and loss statement for that period, determined
in accordance with GAAP, including commitment fees owed with respect to the
unused portion of the Commitments, other fees hereunder, charges in respect of
Financial Letters of Credit, the portion of any Capitalized Lease Obligations
allocable to interest expense, but excluding (i) amortization, expensing or
write-off of financing costs or debt discount or expense, (ii) amortization,
expensing or write-off of capitalized private equity transaction costs, to the
extent such costs are treated as interest under GAAP, (iii) make-whole charges
in the aggregate amount of $3,200,000 incurred by the Company in the third
Fiscal Quarter of its Fiscal Year 2007, and (iv) the portion of the upfront
costs and expenses for Swap Contracts (to the extent included in interest
expense) fairly allocated to such Swap Contracts as expenses for such period,
less interest income on Swap Contracts for that period and Swap Contracts
payments received.

7


--------------------------------------------------------------------------------


“Consolidated Net Income” means, for any period, the net earnings (or loss)
after Taxes of the Company and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period, determined in accordance with GAAP,
provided that there shall be excluded therefrom (a) portions of income properly
attributable to minority interests, if any, in the stock and surplus of such
Subsidiaries held by anyone other than the Company or any of its Subsidiaries,
and (b) except to the extent of dividends or other distributions actually paid
to the Company or its Subsidiaries by such Person during such period, the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged with or into the Company or any of its Subsidiaries or such
Person’s assets are acquired by the Company or any of its Subsidiaries.

“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Company and its Subsidiaries determined in accordance with GAAP,
plus redeemable Common Stock and Common Stock Units shown on the Company’s
consolidated balance sheet, plus an amount equal to the principal amount of
issued and outstanding Preferred Stock of the Company.

“Contingent Obligation” means, as to any Person, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) with respect to any
Indebtedness or other obligation or liability of another Person, including,
without limitation, any direct or indirect guarantee of such Indebtedness,
obligation or liability, endorsement (other than for collection or deposit in
the ordinary course of business) thereof or discount or sale thereof by such
Person with recourse to such Person, or any other direct or indirect obligation,
by agreement or otherwise, to purchase or repurchase any such Indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge of any such Indebtedness, obligation or liability (whether
in the form of loans, advances, stock purchases, capital contributions,
performance letters of credit or otherwise), (b) to provide funds to maintain
working capital or equity capital of another Person or otherwise to maintain the
net worth, solvency or financial condition of the other Person, (c) to make
payment for any products, property, securities or services regardless of
non-delivery thereof, if the purpose of any agreement so to do is to provide
assurance that another Person’s Indebtedness, obligation or liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of another Person’s Indebtedness, obligation or
liability will be protected (in whole or in part) against loss in respect
thereof, (d) in respect of any Swap Contract that is not entered into in
connection with a bona fide hedging operation that provides offsetting benefits
to such Person, (e) reimbursement obligations under undrawn Financial Letters of
Credit, (f) to redeem preferred stock issued by such Person, or (g) otherwise to
assure or hold harmless the holders of Indebtedness or other obligation or
liability of another Person against loss in respect thereof.  The amount of any
Contingent Obligation shall be an amount equal to that portion of the amount of
the Indebtedness, obligation or liability guaranteed or otherwise supported
thereby.

“Continuation” and “Continue” mean, with respect to any Offshore Rate Loan, the
continuation of such Offshore Rate Loan as an Offshore Rate Loan on the last day
of the Interest Period for such Loan.

8


--------------------------------------------------------------------------------


“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

“Conversion Date” means any date on which the Borrowers Convert a Base Rate Loan
to an Offshore Rate Loan or an Offshore Rate Loan to a Base Rate Loan.

“Credit Facilities” has the meaning specified in the recitals to this Agreement.

“Customary Permitted Liens” means (a) Liens (other than Environmental Liens and
any Lien imposed under ERISA) for Taxes, assessments or charges of any
Governmental Authority or claims not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
the provisions of GAAP, (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, customs and revenue authorities and other
Liens (other than any Lien imposed under ERISA) imposed by law and created in
the ordinary course of business for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with the provisions of GAAP, (c) Liens (other than any Lien imposed
under ERISA) incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds and Liens securing
obligations under indemnity agreements for surety bonds) in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits, (d) Liens consisting of any right of offset, or statutory banker’s
lien, on bank deposits or securities accounts maintained in the ordinary course
of business so long as such bank deposits or securities accounts are not
established or maintained for the purpose of providing such right of offset or
banker’s lien, (e) easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded), which do not interfere materially with
the ordinary conduct of the business of the Company or its Subsidiaries and
which do not materially detract from the value of the property to which they
attach or materially impair the use thereof to the Company or its Subsidiaries,
and (f) building restrictions, zoning laws and other similar statutes, law,
rules, regulations, ordinances and restrictions, now or at any time hereafter
adopted by any Governmental Authority having jurisdiction.

“Default” means any condition or event which, with the giving of notice or lapse
of time or both, would, unless cured or waived, become an Event of Default.

“Director” means a member of the Board of Directors of the Company.

“Dollars” and “$” means lawful money of the United States of America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Offshore Currency, the equivalent amount thereof in Dollars
as reasonably determined by the Administrative Agent at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Offshore Currency.

9


--------------------------------------------------------------------------------


“Effective Amount” means:

(a)                                  with respect to any Loans on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any Borrowings and prepayments or repayments of Loans occurring on
such date; and

(b)                                 with respect to any outstanding L/C
Obligations on any date, the Dollar Equivalent amount of such L/C Obligations on
such date after giving effect to any Issuances of Letters of Credit occurring on
such date and any other changes in the aggregate amount of the L/C Obligations
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

“Eligible Assignee” has the meaning specified in Section 11.08(g).

“Employee Benefit Plan” means (i) each termination or change in control
agreement involving the Company, its Subsidiaries or any of its ERISA
Affiliates, on the one hand, and any of its respective employees whose annual
compensation is at a base rate equal to or exceeding $150,000, on the other
hand; (ii) all Pension Plans; (iii) all employee benefit plans relating to all
profit-sharing, bonus, stock option, stock purchase and related employee loan,
stock bonus, restricted stock, stock appreciation right, phantom stock or
supplemental retirement plans or arrangements; in each case maintained or
contributed to by the Company, its Subsidiaries or any of its ERISA Affiliates
for the benefit of its employees (or former employees) and/or their
beneficiaries or under which the Company, its Subsidiaries or any of its ERISA
Affiliates may incur any material liability.  An arrangement will not fail to be
an Employee Benefit Plan simply because it only covers one individual, or
because the Company’s, its Subsidiaries’ or any of its ERISA Affiliates’
obligations under the plan arise by reason of its being a “successor employer”
under applicable laws.  Employee Benefit Plan shall not include any
Multiemployer Plan.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of the Economic and Monetary Union as
contemplated in the Treaty on European Union.

“Environmental Claim” means any accusation, allegation, notice of violation,
claim, demand, abatement order or other order or direction (conditional or
otherwise) by any governmental authority or any Person for any damage,
including, without limitation, personal injury (including sickness, disease or
death), tangible or intangible property damage, contribution, indemnity,
indirect or consequential damages, damage to the environment, nuisance,
pollution, contamination or other adverse effects on the environment, or for
fines, penalties or restrictions, in each case relating to, resulting from or in
connection with Hazardous Materials and relating to the Company, any of its
Subsidiaries or any Facility.

“Environmental Laws” means all statutes, ordinances, orders, rules, regulations,
plans, policies or decrees and the like relating to (a) environmental matters,
including, without limitation, those relating to fines, injunctions, penalties,
damages, contribution, cost recovery compensation, losses or injuries resulting
from the release or threatened release of Hazardous

10


--------------------------------------------------------------------------------


Materials, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (c) occupational safety and health, industrial hygiene,
land use or the protection of human, plant or animal health or welfare, in any
manner applicable to the Company or any of its Subsidiaries or any of their
respective properties, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 121 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et
seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
each as amended or supplemented, and any analogous future or present local,
state and federal statutes and regulations promulgated pursuant thereto, each as
in effect as of the date of determination.

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
liability under any Environmental Laws, or damages arising from or costs
incurred by such Governmental Authority in response to a release or threatened
release of a hazardous or toxic waste, substance or constituent, or other
substance into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may from time to time be amended or supplemented, including any rules or
regulations issued in connection therewith.

“ERISA Affiliate” means any company which is or was a member of the controlled
group of corporations or trades or businesses (as defined in Subsection (b),
(c), (m) or (o) of Section 414 of the Code or the regulations promulgated
thereunder) of which the Company is or was a member at any time within the last
six years.  Notwithstanding the above, such company shall not be considered an
ERISA Affiliate with respect to any representation, warranty, affirmative or
negative covenant, Event of Default or any other provision of this Agreement or
any other Loan Document (collectively the “Relevant Provisions”) unless the
inaccuracy, breach or violation of such Relevant Provision (at the time or times
such Relevant Provision applies) by such company would result in the Company or
any Significant Subsidiary being subject to any liability under ERISA or the
Code.  An ERISA Affiliate shall be a current ERISA Affiliate only while it is a
member of the controlled group of corporations or trades or businesses (as
defined in Subsection (b), (c), (m) or (o) of Section 414 of the Code and the
regulations thereunder) of which the Company is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a material required installment under Section 412(m) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan (c) the provision by the administrator of any Pension Plan
pursuant to Section 404l(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination

11


--------------------------------------------------------------------------------


described in Section 4041(c) of ERISA; (d) the withdrawal by the Company or any
of its ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in material
liability pursuant to Sections 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of material liability on the
Company or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA, (g) the
withdrawal by the Company or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by the Company or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission
which could give rise to the imposition on the Company or any of its ERISA
Affiliates of material fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Section 409 or 502(c), (i) or (l) of ERISA in
respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Company or any
of its ERISA Affiliates in connection with any such Employee Benefit Plan;
(j) receipt from the IRS of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or (k) the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) or 412(n) of the Code or pursuant to ERISA with respect to
any Pension Plan.

“euro” means the single currency of Euro Participating Member States, as defined
in any EMU Legislation.

“Event of Default” means any of the events specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and the rules and regulations thereunder.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of September 22, 2006 by and among the Borrowers, Union Bank of
California, N.A., as Administrative Agent, and the Lenders identified therein.

“Existing Indebtedness” means, with respect to the Company and its Subsidiaries,
the Indebtedness as of the Amendment Effective Date set forth and described on
Schedule 8.02.

“Existing Letters of Credit” has the meaning specified in Section 3.01(b).

“Existing Liens” means, with respect to the Company and its Subsidiaries, those
Liens as of the Amendment Effective Date set forth and described on
Schedule 8.01.

12


--------------------------------------------------------------------------------


“Extension of Credit” means (a) the Borrowing, Conversion or Continuation of any
Loans, or (b) the Issuance of any Letters of Credit.

“Facilities” means any and all real property (including, without limitation, all
buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased or possessed by the Company or any of its Subsidiaries
or any of their respective predecessors.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the next 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Financial Letter of Credit” means a standby letter of credit supporting
indebtedness owing to third parties.

“Fiscal Quarter” means a fiscal quarter of the Company, as the Company may
designate in a notice to the Administrative Agent.

“Fiscal Year” means the fiscal year of the Company, which shall be the 52-53
week period ending on the Friday closest to September 30 in each year or such
other period as the Company may designate in a notice to the Administrative
Agent.

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (A) Consolidated EBITDA for the last four Fiscal Quarters minus
Capital Expenditures for the last four Fiscal Quarters to (B) the sum of
(i) Consolidated Interest Expense during such period, (ii) the current portion
(i.e. the portion due and payable within the next twelve months) of long-term,
interest-bearing indebtedness (meaning for this purpose only, the current
portion of long term debt owing to banks, insurance companies, other financial
institutions, and notes issued by the Company or any of its Subsidiaries to
shareholders in conjunction with an acquisition); (iii) income taxes paid during
the preceding four Fiscal Quarters, and (iv) cash dividends paid on the Capital
Stock of the Company.

“Foreign Subsidiary Credit Agreement” means the Term Credit Agreement dated as
of September 22, 2006 by and among Maunsell HK Holdings, Ltd., Faber Maunsell
Limited, W.E. Bassett & Partners Pty. Ltd., Maunsell Group Limited, Maunsell
Australia Pty. Ltd., the Lenders party thereto, Union Bank, as the
Administrative Agent, and BMO Capital Markets Financing, Inc., as the
Syndication Agent, as amended by the First Amendment to Term Credit Agreement of
even date herewith.

13


--------------------------------------------------------------------------------


“Fund “ has the meaning specified in Section 11.08(g).

“Funding Date” means any date on which the Lenders make a Loan pursuant to
Section 2 or issue a Letter of Credit pursuant to Section 3.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America (as such principles may change from time to time).

“Governmental Approval” means an authorization, consent, approval, permit,
license or exemption of, registration or filing with, or report or notice to,
any Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, any government authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision thereof, and any tribunal or
arbitrator(s) of competent jurisdiction.

“Guarantor” means, collectively, the Company and any of its Subsidiaries, other
than the Subsidiary Borrowers, that is or becomes a party to the Master Guaranty
and Intercreditor Agreement.

“Hazardous Materials” means any chemical substance:

(a)                                  which is or becomes defined as a “hazardous
waste” or “hazardous substance” under any Applicable Law, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. Section 9601 et seq.) or the Resource Conservation and Recovery
Act (42 U.S.C. Section 6901 et seq.); or

(b)                                 which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic, or otherwise
hazardous and is or becomes regulated by any Governmental Authority.

“Honor Date” has the meaning specified in Section 3.03(b).

“Increase Effective Date” has the meaning specified in Section 2.04(e).

“Indebtedness” means, with respect to any Person, the aggregate amount of,
without duplication:  (a) all obligations for borrowed money; (b) all
obligations evidenced by bonds, debentures, notes or other similar instruments;
(c) all obligations to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(d) all Capitalized Lease Obligations; (e) all obligations or liabilities of
others secured by a Lien on any asset owned by such Person or Persons whether or
not such obligation or liability is assumed; (f) all obligations of such Person
or Persons, contingent or otherwise, in respect of any letters of credit (other
than performance letters of credit) or bankers’ acceptances; (g) all net
obligations with respect to Swap Contracts; and (h) all Contingent Obligations
(other than performance letters of credit); provided, that Indebtedness shall
not include (i) indebtedness

14


--------------------------------------------------------------------------------


or other liabilities in an aggregate amount not to exceed $25,000,000 owing to
shareholders pursuant to employee stock repurchase contracts as in effect on the
Amendment Effective Date, in connection with purchases of the Company’s Capital
Stock by the Company consistent with prior business practices, (ii) indebtedness
of Joint Ventures of which the Company or any Subsidiary is a member to the
extent such indebtedness is non-recourse (whether expressly, by operation of law
or otherwise) to the Company or such Subsidiary or its assets, (iii) an amount
equal to the lesser of (A) the principal amount of Indebtedness supported by
letters of credit, and (B) the face amount of such letters of credit, and
(iv) the liquidation preference of any Preferred Stock.

“Instrument of Joinder” means the Instrument of Joinder substantially in the
form of Exhibit F executed and delivered by any Subsidiary of the Company
becoming a Subsidiary Borrower hereunder, as contemplated by Section 5.03, and
any amendments or supplements thereto.

“Intercompany Indebtedness” means any Indebtedness of the Company or any
Subsidiary which, in the case of the Company, is owed to any Subsidiary and
which, in the case of any Subsidiary, is owed to the Company or any other
Subsidiary.

“Interest Payment Date” means, with respect to any Offshore Rate Loan, the last
day of each Interest Period applicable to such Loan and, with respect to Base
Rate Loans, the last Business Day of each Fiscal Quarter; provided, however,
that if any Interest Period for an Offshore Rate Loan exceeds three months, the
date which falls three months after the beginning of such Interest Period and
after each Interest Payment Date thereafter shall also be an Interest Payment
Date.

“Interest Period” means the period commencing on the Business Day an Offshore
Rate Loan is disbursed or Continued or on the Conversion Date on which a Loan is
Converted to an Offshore Rate Loan and ending on the date one, two, three or six
months thereafter, as selected by each Borrower in its Request for Extension of
Credit; provided that:

(i)                                     if any Interest Period would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and

(iii)                               no Interest Period shall extend beyond the
Termination Date.

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of stock or securities, or any beneficial
interest in stock or other securities, of any other Person, any partnership
interest (whether general or limited) in any other

15


--------------------------------------------------------------------------------


Person, or all or any substantial part of the business or assets of any other
Person, or any direct or indirect loan, advance or capital contribution by that
Person to any other Person, including all indebtedness and accounts receivable
from that other Person which are not current assets or did not arise from sales
or the provision of services to that other Person in the ordinary course of
business.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“IPO” means the initial public offering of 40,422,500 shares of Common Stock of
the Company, which closed on May 15, 2007.

“IRS” means the Internal Revenue Service of the United States of America.

“ISP 98” has the meaning specified in Section 3.10.

“Issue” means, with respect to any Letter of Credit, to issue, amend, extend the
expiry of, renew or otherwise modify any Letter of Credit and shall include any
letter of credit issued outside of this Agreement as a Letter of Credit
hereunder, and the terms “Issued,” “Issuing” and “Issuance” have corresponding
meanings.

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument entered into by the
applicable Issuing Lender and the Company (or any Subsidiary) or in favor of
such Issuing Lender and relating such Letter of Credit.

“Issuing Lender” means Bank of America, Union Bank, Harris N.A. (solely with
respect to its prior Issuance of certain of the Existing Letters of Credit and
not with respect to any Letters of Credit Issued after the Amendment Effective
Date), HSBC Bank USA, National Association, BNP Paribas or any other Lender
selected by the Company with the consent of the Administrative Agent and such
Lender in its capacity as issuer of one or more Letters of Credit hereunder,
together with any replacement Letter of Credit issuer arising under
Section 10.09.

“Joint Venture” means a joint venture, partnership or similar arrangement formed
for the purpose of performing a single project or series of related projects,
whether in corporate, partnership or other legal form; provided that, as to any
such arrangement in corporate form, such corporation shall not, as to any Person
of which such corporation is a subsidiary, be considered to be a Joint Venture
to which such Person is a party.

“L/C Advance” means each Lender’s participation in any L/C Borrowing in
accordance with its applicable Pro Rata Share.

“L/C Application” means an application and agreement, executed by the Company as
applicant, for the issuance, extension or amendment of a Letter of Credit in the
form from time to time in use by the Issuing Lender.

16


--------------------------------------------------------------------------------


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed the date when made nor
converted into a Borrowing of Loans under Section 3.03(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus the
aggregate amount of all unreimbursed drawings under Letters of Credit, including
outstanding L/C Borrowings related thereto.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.05.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of ISP 98, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lender” or “Lenders” shall have the meaning ascribed to it in the preamble
hereto. References to the “Lender” shall include references to Bank of America
in its capacity as the Swing Line Lender and to any Lender issuing Letters of
Credit in its capacity as an Issuing Lender; for purposes of clarification only,
to the extent that the Swing Line Lender or an Issuing Lender may have any
rights or obligations in addition to those of the Lenders due to its status as
the Swing Line Lender or an Issuing Lender, as applicable, its status as such
will be specifically referenced.  References to the “Lender” shall also include
references to each Lender in its individual capacity as a counterparty under any
Swap Contract.

“Lender Taxes” has the meaning specified in Section 4.01(a).

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified on Schedule 11.02, or such other office or offices as the Lender may
from time to time notify the Company and the Administrative Agent.

“Letter of Credit” means, collectively, (a) any letter of credit issued by any
Issuing Lender pursuant to Section 3 and (b) the Existing Letters of Credit.

“Letter of Credit Currency” has the meaning specified in Section 1.04(b).

“Leverage Ratio” means, at any date of determination thereof, the ratio of
(a) Consolidated Funded Debt plus, without duplication, all unreimbursed
drawings under any Letter of Credit existing as of such date, to
(b) Consolidated EBITDA for the four Fiscal Quarters most recently ended for
which financial statements are available.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof) and any agreement to give or
refrain from giving any lien, mortgage, pledge, security interest, charge, or
other encumbrance of any kind.

“Loan” has the meaning specified in Section 2.01(a).

17


--------------------------------------------------------------------------------


“Loan Documents” means this Agreement, the Notes, the Master Guaranty and
Intercreditor Agreement, the Issuer Documents and any other documents delivered
to the Administrative Agent in connection therewith and all Swap Contracts
between any Borrower and a Lender or any of its Affiliates (at the time such
Swap Contracts are entered into) in such Lender’s or its Affiliate’s capacity as
a counterparty thereunder.

“Majority Lenders” means at any time Lenders then holding in excess of 50% of
the then aggregate unpaid principal amount of the Loans and L/C Obligations, or,
if no such principal amount is then outstanding, Lenders then having in excess
of 50% of the Commitments.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Margin Regulations” means Regulations U and X of the Federal Reserve Board.

“Margin Stock” means “margin stock” as defined in Regulation U.

“Master Guaranty and Intercreditor Agreement” means the Amended and Restated
Master Guaranty and Intercreditor Agreement, made by each Guarantor in favor of
the Administrative Agent, in substantially the form of Exhibit D.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, prospects, results of operation or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole, or (b) a material impairment of the ability of the Company to perform
under any Loan Document and thereby avoid any Event of Default.

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

Type of Action

 

Minimum Amount

 

Multiples in excess thereof

Borrowing or prepayment of, or Conversion into, Base Rate Loans

 

$500,000

 

$100,000

 

 

 

 

 

Borrowing, prepayment or Continuation of, or Conversion into, Dollar-denominated
Offshore Rate Loans

 

$1,000,000

 

$100,000

 

 

 

 

 

Borrowing, prepayment or Continuation of, or Conversion into, Offshore Currency
Loans

 

Greater of (a) Offshore Currency equivalent of U.S. $2,000,000, rounded up to
the nearest 10,000 units of such Offshore Currency and

 

Greater of (a) Offshore Currency equivalent of U.S. $500,000, rounded up to the
nearest 10,000 units of such Offshore Currency and

 

18


--------------------------------------------------------------------------------


 

Type of Action

 

Minimum Amount

 

Multiples in excess thereof

 

 

(b) 2,000,000 units of such Offshore Currency

 

(b) 500,000 units of such Offshore Currency

 

 

 

 

 

Issuance of Letter of Credit

 

None

 

None

 

 

 

 

 

Reduction in Commitments

 

$10,000,000

 

$1,000,000

 

 

 

 

 

Assignments

 

$5,000,000

 

None

 

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37)
and Section 4001(a)(3) of ERISA to which the Company or any of its ERISA
Affiliates is making or accruing an obligation to make contributions or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

“NCU” has the meaning specified in Section 2.11(a).

“Net Cash Proceeds” means, with respect to any Asset Disposition, without
duplication, the sum of:

(a)           the cash and cash equivalent proceeds received by or for the
account of the Company or any of its Subsidiaries attributable to such Asset
Disposition;

(b)           the amount of cash and cash equivalents received by or for the
account of the Company or any of its Subsidiaries upon the sale, conversion,
collection or other liquidation of any Non-Cash Proceeds attributable to such
Asset Disposition (but only as and when so received); and

(c)           the amount of cash and cash equivalents in respect of any run-off
of receivables less payments on associated liabilities, in each case retained in
connection with an Asset Disposition constituting a sale of all or substantially
all of the other assets or a line of business of the Person making the
disposition (but only as and when so received);

in each case net of any amount required to be paid to any Person (other than the
Company or any Subsidiary) owning a beneficial interest in the stock or other
assets disposed of, any amount applied to the repayment of Indebtedness (other
than the Obligations) secured by a Lien permitted under Section 8.01 on the
asset disposed of, any income or transfer taxes paid or payable as a result of
such Asset Disposition and professional fees and expenses, broker’s commissions
and other out-of-pocket costs of sale actually paid to any Person (other than
the Company or any Subsidiary) attributable to such Asset Disposition.

19


--------------------------------------------------------------------------------


“Non-Cash Proceeds” means any notes, debt securities, other rights to payment,
equity securities and other consideration received from an Asset Disposition,
except cash and cash equivalents.

“Nonextension Notice Date” has the meaning specified in Section 3.05.

“Note” means a promissory note of the Borrowers payable to the order of a
Lender, if requested by such Lender, evidencing the aggregate indebtedness of
the Borrowers to such Lender resulting from Loans made by such Lender,
substantially in the form of Exhibit C.

“Obligations” means all present and future obligations and liabilities of every
type and description arising under or in connection with this Agreement or any
other Loan Document, due or to become due to the Administrative Agent, any
Lender (including any Lender or its Affiliate in its capacity as a counterparty
under any Swap Contract) or any Person entitled to indemnification pursuant to
Section 11.05 of this Agreement or any of their respective successors,
transferees, or assigns, and shall include, without limitation, (a) all
liability for payment of principal of and interest on the Loans and under any
Notes, (b) all liability to make reimbursements for drawings under Letters of
Credit, (c) all liabilities under any Swap Contract constituting a Loan
Document, (d) all liability hereunder or under the Loan Documents for any fees,
expense reimbursements and indemnifications, and (e)  all other debts,
obligations and liabilities to the Administrative Agent or any Lender
heretofore, now or hereafter incurred or created (and all renewals, extensions,
readvances, modifications and rearrangements thereof), under, in connection
with, in respect of or evidenced or created by this Agreement or any of the
other Loan Documents, whether voluntary or involuntary, however arising, and
whether due or not due, absolute or contingent, secured or unsecured, liquidated
or unliquidated, determined or undetermined, direct or indirect, and whether the
Borrowers may be liable individually or jointly with others.

“Offshore Currency” means the currencies listed on Schedule 2.02, any additional
currency permitted in accordance with Section 1.04(a) and, with respect to
Letters of Credit only, any Letter of Credit Currency permitted in accordance
with Section 1.04(b).

“Offshore Currency Loan” means any Offshore Rate Loan denominated in an Offshore
Currency.

“Offshore Rate” means, for any Interest Period with respect to an Offshore Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Offshore Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Offshore Rate Loan
being made, Continued or Converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of

20


--------------------------------------------------------------------------------


America branch or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

“Offshore Rate Loan” means a Loan that bears interest at a rate determined by
reference to an Offshore Rate, which may be denominated in Dollars or an
Offshore Currency. Offshore Rate Loans include Offshore Currency Loans.

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) which is not a Capitalized Lease, other than
any such lease under which that Person is the lessor.

“Other Taxes” has the meaning specified in Section 4.01(b).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable Issuing Lender, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Offshore Currency, the rate of interest per annum at which overnight deposits in
the applicable Offshore Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.08.

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Company or any of its ERISA Affiliates
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding a Multiemployer Plan.

“Performance Letter of Credit” means a standby Letter of Credit used directly or
indirectly to cover bid, performance, advance and retention obligations,
including, without limitation, Letters of Credit issued in favor of sureties who
in connection therewith cover bid, performance, advance and retention
obligations.

“Permitted Acquisition” means an Investment by the Company or any of its
Subsidiaries in substantially all of the assets or a controlling interest in the
Capital Stock of another Person engaged in the same or a substantially similar
line of business as that of the Company or such Subsidiary (the “Acquired
Person”), provided that: (i) such Investment shall have been approved by the
board of directors (or other applicable management body) of the Acquired Person;

21


--------------------------------------------------------------------------------


(ii) prior to the consummation of such Investment, the Company shall provide the
Administrative Agent with a certification (A) stating that, after giving pro
forma effect to the consummation of such Investment, no Default or Event of
Default shall have occurred and be continuing, and (B) if such Investment
exceeds $50,000,000, attaching pro forma balance sheets and projections in form
and substance reasonably acceptable to the Administrative Agent demonstrating on
a pro forma basis that the Company shall continue to be in compliance with the
financial covenants set forth in Section 8.05 and with all other provisions of
the Loan Documents immediately following the consummation of such Investment.

“Permitted Investments” means

 (a)          marketable direct obligations issued or unconditionally guaranteed
by the United States Government or issued by any agency thereof and backed by
the full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

(b)           marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and having,  at the time of acquisition, the highest rating obtainable
from any Rating Agency;

(c)           commercial paper maturing within one year from the date of
acquisition thereof and having, at the time of acquisition, a rating of A-3 or
higher from S&P or a comparable rating from any other Rating Agency;

(d)           demand deposits, time deposits, certificates of deposit,
Eurodollar time deposits, repurchase agreements, reverse repurchase agreements
and bankers’ acceptances maturing within one year after the date of acquisition
which are in, issued, accepted or guarantied by a bank whose short term
securities are rated at least A-3 by S&P or a comparable rating from any other
Rating Agency and whose combined capital and surplus is at least U.S.
$200,000,000;

(e)           corporate promissory notes or other obligations maturing not more
than one year after the date of acquisition which at the time of such
acquisition have, or are supported by, an unconditional guaranty from a
corporation with similar obligations which have the highest rating obtainable
from any Rating Agency;

(f)            institutional money market funds organized under the laws of the
United States of America or any state thereof that invest solely in any of the
Investments permitted under clauses (a), (b), (c), (d) and (e) hereof; and

(g)           obligations maturing not more than one year after the date of the
acquisition and issued or guarantied by any non-U.S. government or non-U.S.
governmental agency or multinational intergovernmental organization, which
obligations have a rating at the time of such acquisition of not less than “AA”
from S&P or a comparable rating from any other Rating Agency.

22


--------------------------------------------------------------------------------


“Permitted Letter of Credit Account Party” means the Company, any of the
Subsidiary Borrowers, or any other Subsidiary that is a Guarantor.

“Permitted Liens” means, collectively, the Liens permitted under Section 8.01.

“Person” means an individual, a corporation, a partnership, a trust, a limited
liability company, an unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof and, for the purpose of the definition of “ERISA Affiliate,” a trade or
business.

“Plans” means the AECOM Technology Corporation Retirement Savings Plan, and the
associated trust, any plan, charter document or other arrangement pursuant to
which the Company repurchases stock, including the AECOM Technology Corporation
Liquidity and Diversification Program, and the associated trust, and any
corresponding plan outside the U.S. and any associated trust, including, without
limitation, the plans listed in Schedule 6.10, as such plans and trusts may from
time to time be supplemented, modified or amended, but including any successor
or replacement plan.

“Preferred Stock” means any class of preferred stock of the Company.

“Pricing Level” means Pricing Level 1, Pricing Level 2, Pricing Level 3, Pricing
Level 4 or Pricing Level 5, as determined by reference to the definition of
“Applicable Margin.”

“Pro Rata Share” means, as to any Lender, the percentage equivalent (carried out
to the ninth decimal place) of the sum of such Lender’s Commitment, if any,
divided by the Aggregate Commitment, if any.  The initial Pro Rata Shares of
each Lender are set forth opposite such Lender’s name in Schedule 2.01 hereto
under the heading “Pro Rata Shares.”

“Quarterly Payment Date” means the last Business Day of each Fiscal Quarter.

“Quotation Day” means (a) if a Loan is made in Dollars or any Offshore Currency
other than euro, two Business Days prior to the first day of such Interest
Period, and (b) if a Loan is made in euro, two TARGET Days prior to the first
day of such Interest Period; provided that if market practice differs in the
relevant interbank market for an Offshore Currency, then the Quotation Day for
that Offshore Currency will be determined by the Administrative Agent in
accordance with market practice in the relevant interbank market (and if
quotations would normally be given by leading banks in the relevant interbank
market on more than one day, the Quotation Day will be the last of those days).

“Rating Agency” means any of S&P, Moody’s or Fitch IBCA, Duff & Phelps.

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Company or any of its Subsidiaries.

“Regulation U” means Regulation U of the Federal Reserve Board.

23


--------------------------------------------------------------------------------


“Request for Extension of Credit” means, unless otherwise specified herein,
(a) with respect to a Borrowing, Conversion or Continuation of Loans, a duly
completed written request substantially in the form of Exhibit A, and (b) with
respect to the Issuance of a Letter of Credit, a duly completed L/C Application.

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient, or (b) except with respect to
Issuances of, or other modifications to, Letters of Credit (which must be in
writing), irrevocable telephonic notice to the intended recipient, promptly
followed by a written notice to such recipient.  Such notices shall be
(i) delivered to such recipient at the address or telephone number specified on
Schedule 11.02 or as otherwise designated by such recipient by written notice to
the Administrative Agent, and (ii) if made by any Borrower Party, given or made
by a Responsible Officer of such Borrower Party.  Any written notice delivered
in connection with any Loan Document shall be in the form, if any, prescribed
herein or therein.  Any notice sent by other than hardcopy shall be promptly
confirmed by a telephone call to the recipient and, if requested by the
Administrative Agent, by a manually-signed hardcopy thereof.

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

Type of Action

 

Pacific
Time

 

Date of Action

Delivery of Request for Extension of Credit for, or notice for:

 

 

 

 

 

 

 

 

 

·      Borrowing or prepayment of Base Rate Loans

 

10:00 a.m.

 

Same Business Day as such Borrowing or prepayment

 

 

 

 

 

·      Borrowing or prepayment of Swing Line Loan

 

2:00 p.m.

 

Same Business Day as such Borrowing or prepayment

 

 

 

 

 

·      Conversion into Base Rate Loans

 

10:00 a.m.

 

3 Business Days prior to such Conversion

 

 

 

 

 

·      Borrowing, prepayment or, Continuation of, or Conversion into, Offshore
Rate Loans denominated in Dollars

 

10:00 a.m.

 

3 Business Days prior to such Borrowing, prepayment, Continuation or Conversion

 

24


--------------------------------------------------------------------------------


 

·      Borrowing, prepayment or, Continuation of, or Conversion into, Offshore
Rate Loans denominated in Offshore Currencies (other than Special Notice
Currencies)

 

10:00 a.m.

 

4 Business Days prior to such Borrowing, prepayment, Continuation or Conversion

 

 

 

 

 

·      Borrowing, prepayment or, Continuation of, or Conversion into, Offshore
Rate Loans denominated in Special Notice Currencies

 

10:00 a.m.

 

5 Business Days prior to such Borrowing, prepayment, Continuation or Conversion

 

 

 

 

 

·      Requests for additional Offshore Currencies

 

10:00 a.m.

 

10 Business Days prior to proposed Extension of Credit

 

 

 

 

 

·      Issuances of Letters of Credit denominated in Dollars

 

10:00 a.m.

 

2 Business Days prior to such action (or such lesser time which is acceptable to
the Issuing Lender)

 

 

 

 

 

·      Issuances of Letters of Credit denominated in Offshore Currencies (other
than Special Notice Currencies)

 

10:00 a.m.

 

3 Business Days prior to such action (or such lesser time which is acceptable to
the Issuing Lender)

 

 

 

 

 

·      Issuances of Letters of Credit denominated in Special Notice Currencies

 

10:00 a.m.

 

3 Business Days prior to such action (or such lesser time which is acceptable to
the Issuing Lender)

 

 

 

 

 

Voluntary reduction in or termination of Commitments

 

10:00 a.m.

 

5 Business Days prior to such reduction or termination

 

 

 

 

 

Payments by the Lenders to the Administrative Agent for Base Rate Loans

 

12:00 Noon

 

On Borrowing date

 

 

 

 

 

Payments by the Borrowers to reimburse the Issuing Lender for a drawing under a
Letter of Credit

 

2:00 p.m.

 

On the Honor Date

 

25


--------------------------------------------------------------------------------


 

Other payments by the Lenders or a Borrower Party to the Administrative Agent

 

11:00 a.m.

 

On date payment is due

 

“Responsible Officer” means the chief executive officer, the vice chairman, the
president or the chief financial officer, controller, assistant controller,
treasurer, assistant treasurer, general counsel, chief administrative officer,
and solely for purposes of notices given pursuant to Section 2, any other
officer or employee of the applicable Borrower Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of the Company’s Capital Stock now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Company’s Capital Stock now or hereafter outstanding, and
(c) any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, or any outstanding warrants, options or other rights to acquire
shares of any class of the Company’s Capital Stock or any class of Capital Stock
of its Subsidiaries now or hereafter outstanding.

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of an Offshore Rate Loan denominated in an Offshore
Currency, (ii) each date of continuation of an Offshore Rate Loan denominated in
an Offshore Currency pursuant to Section 2.03, and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders shall
require, and (b) with respect to any Letter of Credit, each of the following: 
(i) each date of issuance of a Letter of Credit denominated in an Offshore
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the Issuing Lender under any Letter
of Credit denominated in an Offshore Currency, (iv) in the case of the Existing
Letters of Credit, the Amendment Effective Date, and (v) such additional dates
as the Administrative Agent or the Issuing Lender shall determine or the
Majority Lenders shall require.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale-Leaseback Transaction” means any arrangement with any Person providing for
the leasing by the Company or any Subsidiary of any real or personal property
that, or of any property similar to and used for substantially the same purposes
as any other property that, has been or is to be sold or otherwise transferred
by the Company or any of the Subsidiaries to such Person with the intention of
entering into such a lease.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Offshore Currency, same day or other funds as may be determined
by the Administrative Agent or the Issuing Lender, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Offshore Currency.

26


--------------------------------------------------------------------------------


“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Senior Executive Equity Investment Program” means the Company’s senior
executive equity investment program for certain senior executives of the Company
and its Subsidiaries.

“Significant Subsidiary” means any direct or indirect domestic Subsidiary of the
Company that individually, without duplication or consolidation with any other
Subsidiary, (a) has assets with a book value that total 5% or more of the book
value of all assets of the Company and its Subsidiaries on a consolidated basis,
or (b) has the net sum of items (a) through (g) of the definition of
Consolidated EBITDA that is 5% or more of Consolidated EBITDA in any fiscal
year.  Notwithstanding the foregoing, any Significant Subsidiary whose assets or
earnings (the term “earnings” defined as the net sum of items (a) through (g) of
the definition of the Company’s Consolidated EBITDA) fall below the foregoing 5%
test at any Fiscal Year end shall not thereafter be considered a Significant
Subsidiary hereunder until such time as it does meet such test.

“Solvent” means, with respect to any Person that:

(a)           the total present fair value and fair salable value of such
Person’s assets on a going concern basis is in excess of the total amount of
such Person’s probable liabilities, including contingent liabilities (which
shall be valued based on reasonably expected liability);

(b)           such Person is able to pay its liabilities and contingent
liabilities as they become due; and

(c)           such Person does not have unreasonably small capital with which to
engage in such Person’s business as theretofore operated and as proposed to be
operated.

“Special Notice Currency” means at any time an Offshore Currency other than of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Offshore Currency.

27


--------------------------------------------------------------------------------


“Subordinated Debt” means any Indebtedness hereafter incurred subordinated to
the Obligations and with subordination terms (i) approved in advance in writing
by all Lenders, if such Indebtedness matures prior to the Termination Date, or
(ii) approved in advance in writing by the Majority Lenders, if such
Indebtedness matures after the Termination Date, in either case, with such
approval not to be unreasonably withheld or delayed.

“Subsidiary” means any corporation or other entity (excluding Joint Ventures) of
which more than fifty percent (50%) of the total voting power of shares of stock
or other securities or other ownership interests entitled to vote in the
election of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Company and one or more of
the Company’s Subsidiaries.

“Subsidiary Borrower” means any Wholly-Owned Subsidiary of the Company which has
satisfied the requirements of Section 5.03.

“Subsidiary Guarantor” has the meaning specified in the Master Guaranty and
Intercreditor Agreement.

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swing Line” means the revolving line of credit established by the Swing Line
Lender in favor of the Borrowers pursuant to Section 2.01A.

“Swing Line Commitment” means $30,000,000.

“Swing Line Lender” means Bank of America or any successor swing line lender
hereunder.

“Swing Line Loan” means a loan denominated in Dollars which bears interest at a
rate per annum equal to interest payable on a Base Rate Loan and made by the
Swing Line Lender to a Borrower under the Swing Line.

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal amount of Swing Line Loans then outstanding.

28


--------------------------------------------------------------------------------


“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) System (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is operating.

“Taxes” means any present or future income, stamp and other taxes, charges,
fees, levies, duties, imposts, withholdings or other assessments, together with
any interest and penalties, additions to tax and additional amounts imposed by
any federal, state, local or foreign taxing authority upon any Person.

“Termination Date” means the earlier to occur of:

(a)           August 31, 2012; or

(b)           the date on which the Aggregate Commitment shall terminate in
accordance with the provisions of this Agreement.

“Trademarks” means trademarks, servicemarks and trade names, all registrations
and applications to register such trademarks, servicemarks and trade names and
all renewals thereof, and the goodwill of the business associated with or
relating to such trademarks, servicemarks and trade names, including, without
limitation, any and all licenses and rights granted to use any trademark,
servicemark or trade name owned by any other Person.

“Transferee” has the meaning specified in Section 11.08(i).

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UCP” has the meaning specified in Section 3.10.

“Unfunded Pension Liability” means the excess on the most recent valuation date
of a Pension Plan’s benefit liabilities under Section 400l(a)(16) of ERISA
(determined in accordance with the actuarial assumptions specified for funding
purposes pursuant to Section 412 of the Code in such Pension Plan’s most recent
actuarial valuation rather than PBGC assumptions), over the current value of
that Pension Plan’s assets.

“Union Bank” means Union Bank of California, N.A.

“Wholly-Owned Subsidiary” means any Subsidiary for which all of the voting
shares of Capital Stock or other ownership interests (except directors’
qualifying shares) are at the time directly or indirectly owned by the Company
or one or more of its other Wholly-Owned Subsidiaries.

1.02        Other Interpretive Provisions.

(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the respective defined meanings when
used in any certificate or other document made or delivered pursuant hereto. 
The meaning of defined terms shall be equally applicable to the singular and
plural forms of the defined terms.  Terms

29


--------------------------------------------------------------------------------


(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

(b)           The Agreement.  The words “hereof,” “herein,” “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
section, schedule and exhibit references are to this Agreement unless otherwise
specified.

(c)           Certain Common Terms.

(i)            The term “documents” includes all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii)           The term “including” is not limiting and means “including,
without limitation.”

(iii)          References in this Agreement to any “Person” shall include the
permitted successors and assigns of such Person.

(d)           Performance; Time.  Whenever any performance obligation hereunder
(other than a payment obligation) shall be stated to be due or required to be
satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”  If any provision of this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.

(e)           Contracts.  Unless otherwise expressly provided herein, references
to agreements and other contractual instruments shall be deemed to include all
subsequent amendments, supplements and other modifications thereto, but only to
the extent such amendments, supplements and other modifications are not
prohibited by the terms of any Loan Document.

(f)            Laws.  References to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.

(g)           Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

(h)           Independence of Provisions.  The parties acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

30


--------------------------------------------------------------------------------


(i)            Interpretation.  This Agreement is the result of negotiations
among and has been reviewed by counsel to the Administrative Agent, the Company
and other parties, and is the product of all parties hereto.  Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders, any Issuing Lender, or the Administrative Agent merely because of the
Administrative Agent’s, any Issuing Lender’s or Lenders’ involvement in the
preparation of such documents and agreements.

(j)            Accounting Principles.  Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.

(k)           Back-to-back Letters of Credit.  In calculating any amount of
Indebtedness or Contingent Obligations for purposes of any covenant, if a letter
of credit (whether or not a Letter of Credit issued hereunder) is issued for the
purpose of securing reimbursement obligations of the Company or any of its
Subsidiaries in respect of another letter of credit (commonly known as a
back-to-back letter of credit), reimbursement obligations in respect of only one
of the letters of credit will be used, and the other reimbursement obligations
will be disregarded.  If the amount of the reimbursement obligation in respect
of one letter of credit in any such arrangement is greater than the amount of
the reimbursement obligation in respect of the other, the higher amount shall be
used.

1.03        Exchange Rates; Currency Equivalents.  The Administrative Agent or
the applicable Issuing Lender shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extensions of Credit and Effective Amounts denominated in Offshore Currencies. 
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by the Company hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
Issuing Lender.

1.04        Extensions of Credit in Offshore Currencies.

(a)           The Borrowers may from time to time request Extensions of Credit
in currencies other than those listed on Schedule 2.02 so long as such currency
is either (a) freely traded in the offshore interbank foreign exchange markets
and freely transferable, freely convertible into Dollars, and of a country that
is a member of the Organization for Economic Cooperation and Development at such
time located in North America or Europe, or (b) otherwise approved by all of the
Lenders in accordance with this Section 1.04(a).  The Borrowers shall request
any such additional currency by Requisite Notice to the Administrative Agent
(who shall promptly notify each Lender) not later than the Requisite Time
therefor.  Each Lender shall notify the Administrative Agent (who shall promptly
notify the Company) whether it can, in its sole discretion, make an Extension of
Credit in such requested currency.  If all the Lenders consent to such currency,
such currency shall thereafter be deemed for all purposes an Offshore Currency
hereunder available for Extensions of Credit.

31


--------------------------------------------------------------------------------


(b)           The Borrowers may from time to time request, with the consent of
the applicable Issuing Lender given or withheld in its sole discretion, that
Letters of Credit be issued in currencies other than those listed on
Schedule 2.02 or otherwise approved pursuant to subsection (a) above (a “Letter
of Credit Currency”).  Only Letters of Credit may be issued in a Letter of
Credit Currency, and no Loans may be requested in a Letter of Credit Currency
unless such currency has been otherwise approved pursuant to subsection (a)
above.

(c)           At any time that Extensions of Credit are outstanding in an
Offshore Currency, a portion of the Aggregate Commitment shall be reserved in an
amount equal to 5% of the aggregate outstanding amount of such Extensions of
Credit denominated in Offshore Currencies.

(d)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the euro as its lawful currency after the date hereof shall be redenominated
into euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the euro as its lawful
currency; provided that if any Extension of Credit in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Extension of Credit, at the end of the
then current Interest Period.

(e)           The Administrative Agent may from time to time further modify the
terms of, and practices contemplated by, this Agreement with respect to the euro
to the extent the Administrative Agent determines, in its reasonable discretion,
that such modifications are necessary or convenient to reflect new laws,
regulations, customs or practices developed in connection with the euro.  The
Administrative Agent may effect such modifications, and this Agreement shall be
deemed so amended, without the consent of any Borrower or the Lenders to the
extent such modifications are not materially disadvantageous to the Borrowers
and the Lenders, upon notice thereto.

1.05        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

32


--------------------------------------------------------------------------------


SECTION 2.  THE CREDITS

2.01        Amounts and Terms of Commitments.

(a)           From time to time on any Business Day during the period from the
Amendment Effective Date to the Termination Date, each Lender severally agrees,
on the terms and conditions hereinafter set forth, to (i) make loans in Dollars
and Offshore Currencies to each Borrower (each such loan, a “Loan”) and
(ii) participate in Letters of Credit denominated in Dollars or Offshore
Currencies Issued for the account of a Borrower or another Permitted Letter of
Credit Account Party; provided, however, that, after giving effect to any
Borrowing of Loans or any Issuance of, or purchase of participations in, Letters
of Credit:

(1)           the Effective Amount of the Loans of any Lender (including,
without limitation, participations of such Lender in Swing Line Loans) plus the
participation of such Lender in the Effective Amount of all L/C Obligations
shall not exceed an aggregate amount at any time outstanding equal to the amount
set forth opposite the Lender’s name in Schedule 2.01 hereto under the heading
“Commitment” (such amount as the same may be reduced pursuant to Section 2.04 or
as a result of one or more assignments pursuant to Section 11.08, the Lender’s
“Commitment”);

(2)           the Effective Amount of all L/C Obligations relating to Commercial
L/Cs and Financial Letters of Credit shall not exceed $100,000,000 in the
aggregate at any time;

(3)           the Effective Amount of all L/C Obligations relating to
Performance Letters of Credit shall not at any time exceed the Aggregate
Commitment;

(4)           the Effective Amount of all Loans (whether denominated in Dollars
or Offshore Currencies advanced on a pro rata basis by all of the Lenders, or as
a Swing Line Loan advanced by the Swing Line Lender) shall not at any time
exceed the Aggregate Commitment;

(5)           The Effective Amount of each Lender’s Loans (including, without
limitation, such Lender’s participation in Swing Line Loans) shall not exceed
such Lender’s Pro Rata Share of such amount; and

(6)           the Effective Amount of all Loans (including, without limitation,
Swing Line Loans) and L/C Obligations shall not at any time exceed the Aggregate
Commitment.

(b)           Within the foregoing limits, and subject to the other terms and
conditions hereof, any Borrower may borrow Loans under this Section 2.01,
request the Issuance of Letters of Credit under Section 3.02, prepay pursuant to
Section 2.05 and reborrow Loans pursuant to this Section 2.01.

2.01A     The Swing Line.

(a)           The Swing Line Lender shall from time to time prior to the
Termination Date make Swing Line Loans denominated in Dollars to the Borrowers
in such amounts as any Borrower may request; provided, however, that (i) after
giving effect to such Swing Line Loan, the aggregate Swing Line Outstandings
shall not exceed the Swing Line Commitment and the

33


--------------------------------------------------------------------------------


Borrowers shall be in compliance with Section 2.01(a); and (ii) without the
consent of the Majority Lenders and the Swing Line Lender, no Swing Line Loan
shall be made during the continuation of an Event of Default.  The Borrowers may
borrow, repay and reborrow under this Section 2.01A.  Unless notified to the
contrary by the Swing Line Lender, Borrowings under the Swing Line may be made
in amounts which are multiples of $100,000 (an “integral amount”) upon Requisite
Notice made to the Swing Line Lender not later than 2:00 p.m. Pacific time. 
Each such request for a Swing Line Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth in Sections 5.02(b) and
(c) are satisfied.  Promptly after receipt of such request, the Swing Line
Lender shall obtain telephonic verification from the Administrative Agent that
there is availability for such Swing Line Loan under the Commitments.  Unless
notified to the contrary by the Swing Line Lender, each repayment of a Swing
Line Loan shall be in an amount which is a multiple of the integral amount.  If
the Borrowers instruct the Swing Line Lender to debit their designated deposit
account at Bank of America in the amount of any payment with respect to a Swing
Line Loan, or the Swing Line Lender otherwise receives repayment, after
2:00 p.m. Pacific time, such payment shall be deemed received on the next
Business Day.  The Swing Line Lender shall promptly notify the Administrative
Agent of the Swing Loan Outstandings each time there is a change therein.

(b)           Swing Line Loans shall bear interest at a fluctuating rate per
annum equal to the rate of interest payable on Base Rate Loans, which interest
shall be payable on such dates, not more frequent than quarterly, as may be
specified by the Swing Line Lender and in any event on the Termination Date. 
The Swing Line Lender shall be responsible for invoicing the Borrowers for such
interest.  The interest payable on Swing Line Loans is solely for the account of
the Swing Line Lender.

(c)           The principal amount of each Swing Line Loan shall be payable on
the earlier of (i) the tenth (10th) Business Day after such Swing Line Loan is
made, or (ii) the Termination Date.

(d)           Upon the making of a Swing Line Loan, each Lender shall be deemed
to have purchased from the Swing Line Lender a participation therein in an
amount equal to that Lender’s Pro Rata Share times the amount of the Swing Line
Loan.  Upon demand made by the Swing Line Lender, each Lender shall, according
to its Pro Rata Share, promptly provide to the Swing Line Lender its purchase
price therefor in an amount equal to its participation therein.  The obligation
of each Lender to so provide its purchase price to the Swing Line Lender shall
be absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event.

2.02        Loan Accounts and Notes.

(a)           Subject to Section 2.02(b), the Loans made by each Lender and the
Letters of Credit Issued by any Issuing Lender shall be evidenced by one or more
loan or letter of credit accounts maintained by such Lender or such Issuing
Lender, as the case may be, in the ordinary course of business.  The loan or
letter of credit accounts or records maintained by the Administrative Agent,
each Issuing Lender and each Lender shall be rebuttable presumptive evidence of
the amount of the Loans made by the Lenders to, and the Letters of Credit Issued
by such Issuing Lender at the request of, the Borrowers and the interest and
payments thereon.  Any

34


--------------------------------------------------------------------------------


failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder (and under any Note)
to pay any amount owing with respect to the Loans or Letters of Credit.

(b)           If requested by any Lender, each Borrower shall issue a Note
payable to the order of such Lender in an amount equal to such Lender’s Pro Rata
Share of the maximum amount of Loans permitted under Section 2.01(a)(1), to
evidence the Loans made by such Lender.  Each such Lender shall endorse on the
schedules annexed to its Notes, the date and amount of each Loan made by such
Lender.  Each Lender is irrevocably authorized by the Borrowers to endorse its
Notes and each Lender’s record shall be rebuttable presumptive evidence;
provided, however, that the failure of a Lender to make, or an error in making,
a notation thereon with respect to any Loan shall not limit or otherwise affect
the Obligations of a Borrower hereunder or under any such Note to such Lender.

2.03        Borrowings, Conversions and Continuations of Loans.

(a)           Any Borrower may irrevocably request a Borrowing, Conversion or
Continuation of Loans on any Business Day in a Minimum Amount therefor by
delivering a Request for Extension of Credit therefor by Requisite Notice to the
Administrative Agent not later than the Requisite Time therefor.  All
Borrowings, Conversions and Continuations shall constitute Base Rate Loans
unless properly and timely otherwise designated as set forth in the prior
sentence.

(b)           Following receipt of a Request for Extension of Credit denominated
in Dollars, the Administrative Agent shall promptly notify each Lender by
Requisite Notice of its Pro Rata Share thereof (or in the case of a borrowing
under Section 2.04A(h), its share thereof).  Following receipt of a Request for
Extension of Credit denominated in an Offshore Currency, the Administrative
Agent shall promptly notify each Lender by Requisite Notice of the aggregate
amount of such Extension of Credit in such Offshore Currency, the aggregate
Dollar Equivalent of such Extension of Credit and the applicable Spot Rate used
by the Administrative Agent to determine such Dollar Equivalent.  In the case of
a Borrowing of Loans, each Lender shall make the funds for its Loan available in
the currency of such Loan to the Administrative Agent at the Administrative
Agent’s Office not later than the Requisite Time therefor on the Business Day
specified in such Request for Extension of Credit.  Upon satisfaction of the
applicable conditions set forth in Section 5.02, (and, with respect to the
initial Extension of Credit hereunder, Section 5.01), all funds so received
shall be made available to the Borrowers in like funds received.  The
Administrative Agent shall promptly notify the Borrowers and the Lenders of the
interest rate applicable to any Offshore Rate Loans upon determination of same. 
The Administrative Agent shall from time to time notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate following the public announcement of such change.

(c)           If an Offshore Rate Loan is Continued or Converted on a day other
than the last day of the Interest Period for such Loan, the Borrowers shall
reimburse the Lenders for any resulting loss or expense described in Section
4.05.  No Loan may be Converted into or Continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

35


--------------------------------------------------------------------------------


(d)           If a Loan is to be made on the same date that another Loan in the
same currency is due and payable, the Borrowers or the Lenders, as the case may
be, shall, unless the Administrative Agent otherwise requests, make available to
the Administrative Agent the net amount of funds giving effect to both such
Loans and the effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect to each such Loan.

(e)           The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

(f)            Unless the Majority Lenders shall otherwise agree, during the
existence of an Event of Default, the Borrowers may not elect to have a Loan be
made as, or Converted into or Continued as, an Offshore Rate Loan.

(g)           After giving effect to any Borrowing, there shall not be more than
10 different Interest Periods in effect.

2.04        Voluntary Termination or Reduction of Commitments prior to the
Termination Date.  The Borrowers may, upon Requisite Notice to the
Administrative Agent given not later than the Requisite Time therefor, terminate
the Aggregate Commitment or permanently reduce the Aggregate Commitment in a
Minimum Amount therefor; provided, that no such reduction or termination shall
be permitted if, after giving effect thereto and any concurrent prepayments, the
Effective Amount of Loans and L/C Obligations would exceed the Aggregate
Commitment.  Any reduction of the Aggregate Commitment pursuant to this
Section 2.04 shall be applied to each Lender’s Commitment in accordance with the
Lender’s Pro Rata Share thereof.  All accrued commitment and Letter of Credit
fees to, but not including, the effective date of any reduction or termination
of the Aggregate Commitment, shall be paid on the effective date of such
reduction or termination.

2.04A     Optional Increase in Commitments.

(a)           Provided that no Default or Event of Default then exists, the
Borrowers may at any time and from time to time request in writing that the
Aggregate Commitment be increased in accordance with the provisions of this
Section 2.04A up to a maximum aggregate increase of $150,000,000 during the term
of this Agreement (the “maximum increase amount”).  Each requested increase in
the Aggregate Commitment pursuant to this Section 2.04A shall be in a minimum
amount of $10,000,000 or, if less, the remaining available portion of the
maximum increase amount.  No increase in the Aggregate Commitment pursuant to
this Section 2.04A shall increase the Swing Line Commitment or the dollar
limitation on L/C Obligations relating to Commercial L/Cs and Financial Letters
of Credit under Section 2.01(a)(2).

(b)           Any request under this Section 2.04A shall be submitted by the
Borrowers to the Administrative Agent not less than fifteen (15) Business Days
prior to the proposed increase, shall specify the proposed effective date and
amount of such increase, and shall be accompanied by a certificate of a
Responsible Officer stating that no Default or Event of Default exists as of the
date of the request or will result from the requested increase.  The Borrowers
may

36


--------------------------------------------------------------------------------


also specify any fees offered to purchasers of the increased amount of the
Aggregate Commitment.

(c)           The Administrative Agent shall promptly communicate each request
under this Section 2.04A to all of the Lenders, which shall have an exclusive
right of first refusal to purchase the increased amount of the Aggregate
Commitment.  The Lenders shall have fifteen (15) Business Days to advise the
Administrative Agent whether, collectively, they wish to acquire all or any
portion of the increased Aggregate Commitment.  No Lender’s Commitment may be
increased pursuant to this Section 2.04A without the consent of such Lender.

(d)           Each Lender may approve or reject a request for an increase in the
amount of the Aggregate Commitment in its sole and absolute discretion. 
Notwithstanding any other provision hereof, no Lender which rejects a request
for an increase in the Aggregate Commitment shall be (i) subject to removal as a
Lender, (ii) obligated to lend any amount greater than its original Pro Rata
Share of the original Aggregate Commitment, or (iii) deemed to be in default in
any respect hereunder.

(e)           In responding to a request under this Section 2.04A, each Lender
which, individually, is willing to purchase a portion of the increased Aggregate
Commitment shall specify the amount of the proposed increase which it is willing
to acquire.  If the Aggregate Commitments are increased in accordance with this
Section 2.04A, the Administrative Agent and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(f)            If the aggregate principal amount offered to be purchased by the
Lenders is less than the amount requested by the Borrowers, the Borrowers may
(i) reject all or any portion of the proposed increase; provided, however, that
any partial reduction shall, to the extent practicable, be apportioned among the
participating Lenders on a ratable basis, (ii) accept the offered amounts, or
(iii) accept the offered amounts and solicit additional commitments, in an
aggregate amount not to exceed the difference between the requested commitments
and the offered amounts, from financial institutions which are not then Lenders.

(g)           Subject to the foregoing, any increase in the Aggregate Commitment
requested under this Section 2.04A shall be effective as of the date proposed by
the Borrowers or such later date as may be mutually agreeable to the Borrowers,
the Administrative Agent and the Lenders providing the increased Aggregate
Commitment (the “Participating Lenders”).  Upon the effectiveness of any such
increase, the Borrowers shall issue replacement Notes to each Participating
Lender which acquires a portion of such increase, and the Pro Rata Share of each
Lender and each Participating Lender will be adjusted, higher or lower as
needed, to give effect to the increase in the Aggregate Commitment and set forth
in a new Schedule 2.01 issued by the Administrative Agent.  In addition, each
Participating Lender shall execute and deliver to the Borrowers and the
Administrative Agent an agreement whereby such Participating Lender agrees to
provide the portion of the Aggregate Commitment identified to such Participating
Lender in the revised Schedule 2.01 referred to in the preceding sentence and
each Participating Lender that is not already a Lender agrees to become a Lender
and be bound by the terms and conditions of this Agreement.

37


--------------------------------------------------------------------------------


(h)                                 On the Increase Effective Date, the
Commitment, Pro Rata Share and outstanding Loans of each Lender will be adjusted
(by assignments, non-ratable prepayments or non-ratable Borrowings) to give
effect to the increase in the Aggregate Commitments.  To the extent that the
adjustment of Pro Rata Shares results in losses or expenses to any Lender as a
result of the prepayment of any Offshore Rate Loan on a date other than the
scheduled last day of the applicable Interest Period, the Borrowers shall be
responsible for such losses or expenses pursuant to Section 4.05.

2.05                        Optional Prepayments.  Subject to Section 4.05, the
Borrowers may upon Requisite Notice given not later than the Requisite Time
therefor to the Administrative Agent, at any time or from time to time, ratably
prepay Loans in a Minimum Amount therefor.  Such notice of prepayment shall
specify the date and amount of such prepayment and whether such prepayment is of
Base Rate Loans or Offshore Rate Loans, or any combination thereof. Such notice
shall not thereafter be revocable by the Borrowers and the Administrative Agent
will promptly notify each Lender thereof and of such Lender’s Pro Rata Share of
such prepayment.  If such notice is given by the Borrowers, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein, together with accrued interest on
any Offshore Rate Loans prepaid to each such date on the amount prepaid and any
amounts required pursuant to Section 4.05.

2.06                        Mandatory Prepayments.

(a)                                  If at any time the Effective Amount of
Loans and/or L/C Obligations then outstanding (less the amount of any Letters of
Credit that have been Cash Collateralized) exceeds the Effective Amount thereof
then permitted by Section 2.01 and subject to Section 11.18, the Borrowers
shall, immediately, without notice or demand, prepay the outstanding principal
amount of the Loans and/or L/C Advances and/or Cash Collateralize outstanding
Letters of Credit in an aggregate amount equal to such excess in accordance with
Section 2.06(b).

(b)                                  If as a result of any currency
recalculation pursuant to Section 1.03 on any Revaluation Date the
Administrative Agent determines that the aggregate exposure under the total
Extensions of Credit outstanding on such date (less the amount of any Letters of
Credit that have been Cash Collateralized) exceeds the Aggregate Commitment by
more than $500,000, the Company shall prepay Loans and/or Cash Collateralize L/C
Obligations as necessary to eliminate such excess.

(c)                                  As between repayment of Loans and Cash
Collateralization of L/C Obligations pursuant to Sections 2.06(a) and (b) and
subject to Section 11.18, the Borrowers shall first prepay any Base Rate Loans
then outstanding, then prepay Offshore Rate Loans, and thereafter Cash
Collateralize outstanding Letters of Credit.  If the amount of Base Rate Loans
is not sufficient to satisfy the entire prepayment requirement pursuant to
Section 2.06(a) or Section 2.06(b), the Borrowers may prepay any Offshore Rate
Loans which they would otherwise be required to prepay on a day other than the
last day of the Interest Period therefor on the last day of such Interest
Period(s), and the amount of Letters of Credit required to be Cash
Collateralized may be reduced by the amount of such Offshore Rate Loans to be
prepaid.  The Borrowers shall pay, together with each prepayment of Offshore
Rate Loans under this Section 2.06, accrued interest on the amount prepaid and
any amounts required pursuant to Section 4.05.

38


--------------------------------------------------------------------------------


2.07                        Repayment.

(a)                                  Loans.  Each Borrower agrees to repay to
the Lenders in full on the Termination Date the aggregate principal amount of
all Loans made to it that are outstanding on the Termination Date.

(b)                                  L/C Borrowings.  Except as permitted under
Section 3.01(c), each Borrower agrees to repay to the Lenders in full on the
Termination Date the aggregate principal amount of all L/C Borrowings made to it
that are outstanding on the Termination Date.

2.08                        Interest.

(a)                                  Subject to Sections 2.08(d) and 11.01(b),
each Loan shall bear interest on the outstanding principal amount thereof from
the date when made to the date paid in full at a rate per annum equal to the
Offshore Rate or the Base Rate, as the case may be, plus the Applicable Margin
in effect, plus, if such Loan is an Offshore Currency Loan, any Mandatory Cost
in effect, to the extent applicable.

(b)                                  Interest on each Loan shall be paid in
arrears on each Interest Payment Date.  Interest shall also be paid on the date
of any prepayment of Offshore Rate Loans pursuant to Section 2.05 or 2.06 for
the portion of the Loans so prepaid and upon payment (including prepayment) in
full thereof and, during the existence of any Event of Default, interest shall
be paid on demand.

(c)                                  While (i) any Event of Default exists under
Section 9.01(a), or (ii) following the occurrence and during the continuation of
any other Event of Default in consequence of which the Majority Lenders have
elected to assess interest on the Obligations at such rate, the Borrowers shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Obligations due and unpaid at a
rate per annum equal to the sum of the Base Rate plus the Applicable Margin
based on Pricing Level 5 for Base Rate Loans plus 2% per annum.

(d)                                  Anything herein to the contrary
notwithstanding, the obligations of the Borrowers hereunder shall be subject to
the limitation that payments of interest shall not be required for any period
for which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrowers shall pay such Lender
interest at the highest rate permitted by applicable law.

2.09                        Fees.  In addition to fees described at Section
3.09:

(a)                                  Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Lender a commitment fee on the
actual daily unused portion of such Lender’s Commitment, computed on a quarterly
basis in arrears on each Quarterly Payment Date upon the daily utilization for
that Fiscal Quarter as calculated by the Administrative Agent (with

39


--------------------------------------------------------------------------------


the understanding that the outstanding principal balance of Swing Line Loans
shall not be included in the calculation of utilization of the Commitments for
the purpose of computing the amount of the commitment fee payable under this
Section 2.09(a)), equal to the Applicable Margin therefor in effect.  Such
commitment fee shall accrue from the Amendment Effective Date to the Termination
Date, and shall be due and payable quarterly in arrears commencing in September
2007 and continuing through the Termination Date; provided, however, that in
connection with any reduction or termination of Commitments pursuant to
Section 2.04, the accrued commitment fee calculated for the period ending on
such date shall also be paid, with the next succeeding quarterly payment being
calculated on the basis of the period from the reduction or termination date to
such Quarterly Payment Date.  The commitment fees provided in this Section shall
accrue at all times after the above-mentioned commencement date, including at
any time during which one or more conditions in Section 5.02 are not met.

(b)                                  Agency and Arrangement Fees.  The Company
shall pay to the Administrative Agent for the Administrative Agent’s own account
an annual agency fee, and shall pay an arrangement fee to each of the Arrangers,
in each case in the amount and at the times set forth in separate fee letter
agreements among the Company, the Administrative Agent and the Arrangers.

2.10                        Computation of Fees and Interest.

(a)                                  All computations of interest payable in
respect of Base Rate Loans at all times as the Base Rate is determined by Bank
of America’s “prime rate” shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest under this Agreement shall be made on the basis of a 360-day
year and actual days elapsed, which results in more interest being paid than if
computed on the basis of a 365-day year.  Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof or, in the case of interest in respect of Loans
denominated in Offshore Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.

(b)                                  The Administrative Agent will, with
reasonable promptness, notify the Borrowers and the Lenders of each
determination of an Offshore Rate; provided, however, that any failure to do so
shall not relieve the Borrowers of any liability hereunder or provide the basis
for any claim against the Administrative Agent.  Any change in the commitment
fee or interest rate on a Loan resulting from a change in the Applicable Margin
shall become effective as of the opening of business on the day on which such
change in the Applicable Margin becomes effective.  The Administrative Agent
will with reasonable promptness notify the Company and the Lenders of the
effective date and the amount of each such change, provided that any failure to
do so shall not relieve any Borrower of any liability hereunder or provide the
basis for any claim against the Administrative Agent.

(c)                                  Each determination of an interest rate by
the Administrative Agent shall be conclusive and binding on each Borrower and
the Lenders in the absence of manifest error.  The Administrative Agent will, at
the request of any Borrower or any Lender, deliver to such Borrower or such
Lender, as the case may be, a statement showing the quotations used by the
Administrative Agent in determining any interest rate.

40


--------------------------------------------------------------------------------


(d)                                  If, as a result of any restatement of or
other adjustment to the financial statements of the Company or any mistake in
the calculation of the Consolidated Leverage Ratio contained in the Compliance
Certificate delivered by the Company to the Administrative Agent pursuant to
Section 7.02(c), the Company or the Majority Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, within 10 Business Days after demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights or the Administrative Agent, any Lender or
any Issuing Lender, as the case may be, under Sections 2.08(c), 3.03(d) or
3.09(f) or under Section 9.  The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitment and the repayment of
all other obligations hereunder.

2.11                        Payments by the Borrowers.

(a)                                  Subject to Section 11.01(b) and Section
2.04A(h), all payments (including prepayments) to be made by the Borrowers on
account of principal, interest, drawings under Letters of Credit, fees and other
amounts required hereunder shall be made without set-off, recoupment or
counterclaim; shall, except as otherwise expressly provided with respect to
drawings under Letters of Credit and elsewhere herein, be made to the
Administrative Agent for the ratable account of the Lenders at the
Administrative Agent’s Office and shall be made in the currency of such
Extension of Credit and in immediately available funds, no later than the
Requisite Time therefor on the date specified herein.  Subject to
Section 11.01(b) and Section 2.04A(h), the Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
expressly provided herein) of such principal, interest, fees or other amounts,
in like funds as received. Any payment which is received by the Administrative
Agent later than the Requisite Time therefor shall be deemed to have been
received on the immediately succeeding Business Day and any applicable interest
or fee shall continue to accrue.  Notwithstanding any other provisions of this
Agreement, if and to the extent that EMU Legislation provides that amounts
denominated in the euro or a national currency unit (“NCU”) may be paid within a
country in either the euro or the NCU of that country by crediting an account of
the creditor in that country, payments may be made in either the euro or such
NCU.

(b)                                  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be;
subject to the provisions set forth in the definition of “Interest Period”
herein.

(c)                                  Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Lenders hereunder that such Borrower will not make such payment in full as
and when required hereunder, the

41


--------------------------------------------------------------------------------


Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent a Borrower shall
not have made such payment in full to the Administrative Agent, each Lender
shall repay to the Administrative Agent on demand such amount distributed to
such Lender, together with interest thereon for each day from the date such
amount is distributed to such Lender until the date such each such day.

2.12                        Payments by Lenders to Administrative Agent.

(a)                                  Unless the Administrative Agent shall have
received notice from a Lender on the Amendment Effective Date or, with respect
to each Borrowing after the Amendment Effective Date, at least one Business Day
prior to the date of any proposed Borrowing of Offshore Rate Loans and not later
than 12:00 Noon Pacific time on the date of any proposed Borrowing of Base Rate
Loans, that such Lender will not make available to the Administrative Agent as
and when required hereunder for the account of the Borrowers the amount of that
Lender’s Pro Rata Share (or, in the case of a Borrowing pursuant to Section
2.04A(h), its share) of the Borrowing, the Administrative Agent may assume that
each Lender has made such amount available to the Administrative Agent in
immediately available funds on the date of such Borrowing and the Administrative
Agent may (but shall not be so required), in reliance upon such assumption, make
available to the Borrowers on such date a corresponding amount.  If and to the
extent any Lender shall not have made its full amount available to the
Administrative Agent in immediately available funds and the Administrative Agent
in such circumstances has made available to the Borrowers such amount, that
Lender shall on the next Business Day following the date of such Borrowing make
such amount available to the Administrative Agent, together with interest at the
Overnight Rate for and determined as of each day during such period.  A notice
of the Administrative Agent submitted to any Lender with respect to amounts
owing under this Section 2.12(a) shall be conclusive, absent manifest error.  If
such amount is so made available, such payment to the Administrative Agent shall
constitute such Lender’s Loan on the date of Borrowing for all purposes of this
Agreement.  If such amount is not made available to the Administrative Agent on
the next Business Day following the date of such Borrowing, the Administrative
Agent shall notify the Company of such failure to fund and, upon demand by the
Administrative Agent, the Borrowers shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Loans comprising such
Borrowing.  Any payment by the Borrowers pursuant to the preceding sentence
shall be without prejudice to any claim the Borrowers may have against the
applicable Lender for failing to fund its Pro Rata Share (or, in the case of a
Borrowing pursuant to Section 2.04A(h), its share) of the Borrowing.

(b)                                  The failure of any Lender to make any Loan
on any date of borrowing shall not relieve any other Lender of any obligation
hereunder to make a Loan on the date of such borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any borrowing.

42


--------------------------------------------------------------------------------


2.13                        Sharing of Payments, Etc.  If, other than as
expressly provided elsewhere herein, (including Section 2.04A(h)) any Lender
shall obtain on account of the Loans made by it any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its Pro Rata Share of payments on account of the Loans obtained by all
the Lenders, such Lender shall forthwith (a) notify the Administrative Agent of
such fact, and (b) purchase from the other Lenders such participations in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s Pro Rata Share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.13
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 11.09) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased pursuant to this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments.

 

2.14                        Guaranty.  All Obligations shall be unconditionally
guaranteed by the Guarantors pursuant to the Master Guaranty and Intercreditor
Agreement, which shall be administered in accordance with Section 7.17.  The
Administrative Agent and each Lender consent to the terms and conditions of the
Master Guaranty and Intercreditor Agreement.

2.15                        Several Obligations.  Notwithstanding anything to
the contrary in Sections 2 and 3, the obligations of each Borrower (except the
Company in its capacity as a Guarantor for the Subsidiary Borrowers under the
Master Guaranty and Intercreditor Agreement) under this Agreement are several
and not joint.

SECTION 3.  THE LETTERS OF CREDIT

3.01                        The Letter of Credit Subfacility.

(a)                                  On the terms and conditions set forth
herein (i) each Issuing Lender agrees, (A) from time to time on any Business Day
during the period from the Amendment Effective Date to the Termination Date to
Issue Letters of Credit under the Commitments denominated in Dollars or an
Offshore Currency for the account of each Permitted Letter of Credit Account
Party and to amend or renew Letters of Credit previously issued by it, and
(B) to honor drafts under the Letters of Credit; and (ii) the Lenders severally
agree to participate in Letters of Credit Issued for the account of one or more
of the Permitted Letter of Credit Account Parties; provided, however, that an
Issuing Lender shall not be obligated to Issue, and no Lender shall be obligated
to participate in, any Letter of Credit if to do so would violate
Section 2.01(a); and provided, further, that with respect to a request for a
Letter of Credit denominated in an Offshore Currency, the Issuing Lender shall
not be obligated to Issue or amend such a Letter of

43


--------------------------------------------------------------------------------


Credit if and so long as the Issuing Lender determines that it cannot pay under
a Letter of Credit denominated in such Offshore Currency.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the ability of
each Borrower or other Permitted Letter of Credit Account Party to obtain
Letters of Credit shall be fully revolving, and, accordingly, each Permitted
Letter of Credit Account Party may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit which have expired or which have been
drawn upon and reimbursed.

(b)                                  The parties hereto acknowledge and agree
that as of the Amendment Effective Date, the letters of credit identified on
Schedule 3.01(b) (collectively, the “Existing Letters of Credit”) are
outstanding under the Existing Credit Agreement and that such Existing Letters
of Credit shall be deemed to be outstanding under this Agreement and to
constitute Letters of Credit for all purposes hereunder.

(c)                                  No Issuing Lender shall be under any
obligation to Issue any Letter of Credit if:

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from Issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the Issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Lender is not otherwise compensated hereunder or
separately by the Borrowers) not in effect on the Amendment Effective Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Amendment Effective Date and which such Issuing
Lender in good faith deems material to it;

(ii)                                  such Issuing Lender has received written
notice from any Lender, the Administrative Agent or a Borrower, on or prior to
the Business Day prior to the requested date of Issuance of such Letter of
Credit, that one or more of the applicable conditions contained in Section 5.02
is not then satisfied;

(iii)                               the expiry date of any requested Financial
Letter of Credit is after the Applicable L/C Termination Date;

(iv)                              the expiry date of any requested Performance
Letter of Credit is after the Termination Date, unless such expiry date is
approved by all of the Lenders; or

(v)                                 any requested Letter of Credit is not in
form and substance acceptable to such Issuing Lender, or the Issuance of a
Letter of Credit shall violate any applicable policies of such Issuing Lender.

(d)                                  If all of the Lenders agree to permit any
Performance Letter of Credit to remain outstanding after the Termination Date,
the Borrowers shall, not later than the

44


--------------------------------------------------------------------------------


Termination Date, secure the reimbursement obligations for such Letter of Credit
(in the form of cash collateral, a back-to-back letter of credit or other liquid
assets in a form reasonably satisfactory to the Issuing Lender).  To the extent
cash is deposited with an Issuing Lender to secure such reimbursement
obligations, it shall be held by the Issuing Lender in an interest bearing cash
collateral account as collateral hereunder, and the Borrowers hereby grant a
security interest in such account to the Issuing Lender and the Administrative
Agent for and on behalf of the Lenders.  If, notwithstanding the Borrowers’
provision of such cash collateral, the Issuing Lender shall have any liability
with respect to any such Letter of Credit that is outstanding after the
Termination Date, each Lender agrees that it will, upon the written request of
the Issuing Lender, forward to the Issuing Lender an amount (the “risk
participation amount”) equal to such Lender’s Pro Rata Share of such liability,
based on its participation in such Letter of Credit as of the Termination Date
in accordance with Section 3.03(a).  Each such risk participation amount shall
bear interest as if it were a Base Rate Loan hereunder and shall be payable in
full within two (2) Business Days after the Issuing Lender’s demand therefor. 
The covenants in this paragraph shall survive the termination of this Agreement,
the expiration of the Letters of Credit, and the payment of the Notes and all
other amounts payable hereunder.

3.02                        Issuances and Amendments of Letters of Credit.

(a)                                  Any Permitted Letter of Credit Account
Party may irrevocably request a Letter of Credit be Issued or otherwise amended
on any Business Day by delivering a Request for Extension of Credit therefor by
Requisite Notice to the Issuing Lender (with a copy to the Administrative Agent
if Bank of America is not the Issuing Lender) not later than the Requisite Time
therefor.  If the Company has designated another Lender (with the consent of
such Lender and the Administrative Agent, such consent not to be unreasonably
withheld or delayed) to be the Issuing Lender for that particular Letter of
Credit, it shall promptly notify the Administrative Agent who shall then notify
the Borrowers.  Each such Request for Extension of Credit shall specify in form
and detail satisfactory to the applicable Issuing Lender:  (i) whether the
Letter of Credit is a Commercial Letter of Credit, a Financial Letter of Credit,
or a Performance Letter of Credit; (ii) the proposed date of Issuance of the
Letter of Credit (which shall be a Business Day); (iii) the amount of the Letter
of Credit; (iv) the expiry date of the Letter of Credit, which shall conform to
the definition of Applicable L/C Termination Date; (v) the name and address of
the beneficiary thereof; (vi) the documents to be presented by the beneficiary
of the Letter of Credit in case of any drawing thereunder; (vii) the full text
of any certificate to be presented by the beneficiary in case of any drawing
thereunder; (viii) the currency of the Letter of Credit if other than Dollars;
and (ix) such other matters as such Issuing Lender may require.

(b)                                  Not later than 10:00 a.m. (Pacific time) at
least one Business Day prior to the Issuance of any Letter of Credit, the
applicable Issuing Lender will notify the Administrative Agent (by Requisite
Notice) that such Issuing Lender has received a copy of the L/C Application. 
Unless the Administrative Agent has notified such Issuing Lender by 3:00 p.m.
(Pacific time) on such Business Day that (A) such Issuing Lender is not to Issue
such Letter of Credit because such Issuance or amendment is not then permitted
under Section 3.01 or (B) one or more conditions specified in Section 5.02 are
not then satisfied, then, subject to the terms and conditions hereof, such
Issuing Lender shall, on the requested date, Issue the Letter of Credit for the
account of the applicable Permitted Letter of Credit Account Party in accordance
with such

45


--------------------------------------------------------------------------------


Issuing Lender’s usual and customary business practices; provided, however,
that, unless the Issuing Lender otherwise determines in each instance in its
sole discretion, the conditions specified in Section 5.02 need not be satisfied
with respect to an amendment that does not otherwise constitute an Issuance. 
All Issuances are subject to acceptance thereof by the beneficiary of such
Letter of Credit.

(c)                                  Each Issuing Lender may, at its election
(or as required by the Administrative Agent at the direction of the Majority
Lenders), deliver any notices of termination or other communications to any
Letter of Credit beneficiary or transferee, and take any other action as
necessary or appropriate, at any time and from time to time, in order to cause
the expiry date of such Letter of Credit to be a date not later than the
Applicable L/C Termination Date.

(d)                                  This Agreement shall control in the event
of any conflict with any Issuer Document (other than any Letter of Credit).

(e)                                  Each Issuing Lender will also deliver to
the Administrative Agent, concurrently or promptly following its Issuance of a
Letter of Credit a true and complete copy thereof.

(f)                                    Each Issuing Lender will also provide the
Administrative Agent prompt notice of (i) any reduction in the amount of any
Letter of Credit Issued by that Issuing Lender, (ii) the cancellation of any
Letter of Credit Issued by that Issuing Lender, or (iii) the expiration of any
Letter of Credit Issued by that Issuing Lender.

3.03                        Risk Participations, Drawings and Reimbursements.

(a)                                  Immediately upon the Issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from each Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to the
product of (i) the Pro Rata Share of such Lender, times (ii) the maximum amount
available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.  For purposes of Section 2.01(a), each Issuance of a
Letter of Credit shall be deemed to utilize the Commitment of each Lender by an
amount equal to the amount of such participation.

(b)                                  Upon any drawing under a Letter of Credit,
the Issuing Lender thereof will promptly notify the Borrowers and the
Administrative Agent.  The Borrowers shall reimburse such Issuing Lender not
later than the Requisite Time therefor, on each date that any amount is paid by
such Issuing Lender under any Letter of Credit (each such date, an “Honor
Date”), in an amount equal to the amount so paid by such Issuing Lender.  With
respect to Letters of Credit denominated in Offshore Currencies, the Borrowers
may reimburse the Issuing Lender in the currency thereof or the Dollar
Equivalent thereof.  In the event the Borrowers shall fail to reimburse any
Issuing Lender for the full amount of any drawing under any Letter of Credit by
the Requisite Time therefor on any Honor Date occurring prior to the Termination
Date, such Issuing Lender will promptly notify the Administrative Agent by
Requisite Notice of such unreimbursed drawing, and the Administrative Agent will
promptly notify each Lender thereof by Requisite Notice.

46


--------------------------------------------------------------------------------


(c)                                  Upon receipt of any notice pursuant to
Section 3.03(b), each Lender shall make available to the Administrative Agent
for the account of the applicable Issuing Lender by the Requisite Time therefor
an amount in Dollars and in immediately available funds equal to its Pro Rata
Share of the Dollar Equivalent amount of the unreimbursed drawing.  The
Administrative Agent shall remit the funds so received to the Issuing Lender. 
If the conditions precedent set forth in Section 5.02 can be satisfied (but for
the giving of notice by the Borrowers and without regard to the Minimum Amount),
the Borrowers shall be deemed to have requested a Borrowing of Base Rate Loans
in that amount, and each Lender’s funding shall be deemed to be a Base Rate Loan
to the Borrowers.

(d)                                  If the conditions precedent set forth in
Section 5.02 cannot be satisfied in respect of a notice pursuant to
Section 3.03(b), the Borrowers shall be deemed to have incurred from the Issuing
Lender Issuing such Letter of Credit an L/C Borrowing in the Dollar Equivalent
amount of such drawing, which L/C Borrowing shall be due and payable within 10
Business Days after demand (together with interest) and shall bear interest at a
rate per annum equal to the Base Rate plus the Applicable Margin based on
Pricing Level 5 plus 2% per annum, and each Lender’s payment to such Issuing
Lender pursuant to Section 3.03(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 3.03.

(e)                                  Each Lender’s obligation in accordance with
this Agreement to make the Loans or L/C Advances, as contemplated by this
Section 3.03, as a result of a drawing under a Letter of Credit shall be
absolute and unconditional and without recourse to any Issuing Lender and shall
not be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against such
Issuing Lender, any of the Borrowers or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, an Event of Default
or a Material Adverse Effect; or (iii) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If any Lender
so notified shall fail to make available to the Administrative Agent for the
account of any Issuing Lender the amount of such Lender’s Pro Rata Share of the
amount of the drawing by no later than the Requisite Time therefor on the Honor
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Honor Date to the date such Lender makes such payment, at a
rate per annum equal to (i) the Overnight Rate in effect from time to time
during the period commencing on the Honor Date and ending on the date three
Business Days thereafter, and (ii) thereafter at the Base Rate as in effect from
time to time.

3.04                        Repayment of Participations.

(a)                                  Upon (and only upon) receipt by the
Administrative Agent for the account of any Issuing Lender of funds from a
Borrower (i) in reimbursement of any payment made by such Issuing Lender under a
Letter of Credit with respect to which any Lender has paid the Administrative
Agent for the account of such Issuing Lender for such Lender’s participation in
such Letter of Credit pursuant to Section 3.03, or (ii) in payment of interest
thereon, the Administrative Agent will pay to each Lender, in the same funds as
those received by the Administrative Agent for the account of such Issuing
Lender, the amount of such Lender’s Pro Rata Share of such funds, and such
Issuing Lender shall receive the amount of the Pro Rata

47


--------------------------------------------------------------------------------


Share of such funds of any Lender that did not so pay the Administrative Agent
for the account of such Issuing Lender.

(b)                                  If the Administrative Agent or any Issuing
Lender is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any Insolvency Proceeding,
any portion of the payments made by any Borrower to the Administrative Agent for
the account of such Issuing Lender pursuant to Section 3.04(a) in reimbursement
of a payment made under the Letter of Credit or interest or fees thereon, each
Lender shall, on demand of the Administrative Agent forthwith return to the
Administrative Agent or such Issuing Lender the amount of its Pro Rata Share of
any amounts so returned by the Administrative Agent or such Issuing Lender, plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent or such Issuing Lender, at a
rate per annum equal to the Overnight Rate in effect from time to time.

3.05                        Special Provisions Relating to Auto-Extension
Letters of Credit.  If a Borrower so requests in any applicable L/C Application,
the Issuing Lender may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonextension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Lender, a Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the extension
of such Letter of Credit at any time to a date not later than the Applicable L/C
Termination Date; provided, however, that the Issuing Lender shall not permit
any such extension if (A) the Issuing Lender would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is 4 Business Days before the Nonextension Notice Date
(1) from the Administrative Agent that the Majority Lenders have elected not to
permit such extension, or (2) from the Administrative Agent, any Lender or a
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied.  Notwithstanding anything to the contrary contained
herein, the Issuing Lender shall have no obligation to permit the extension of
any Auto-Extension Letter of Credit at any time.

3.06                        Role of Issuing Lender.

(a)                                  Each Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, no Issuing Lender shall have any
responsibility to obtain any document (other than any sight draft and
certificates expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.

(b)                                  No Administrative Agent-Related Person nor
any of the respective correspondents, participants or assignees of any Issuing
Lender shall be liable to any Lender for:

48


--------------------------------------------------------------------------------


(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders (including the Majority Lenders, as applicable);
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any Issuer Document.

(c)                                  Each Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude a Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  No Administrative Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any Issuing Lender, shall be liable
or responsible for any of the matters described in clauses (a) through (g) of
Section 3.07; provided, however, anything in such clauses to the contrary
notwithstanding, that a Borrower may have a claim against an Issuing Lender, and
such Issuing Lender may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such Issuing
Lender’s willful misconduct or gross negligence, or such Issuing Lender’s
willful failure to pay under any Letter of Credit, after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing:  (i) such Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) such Issuing Lender shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the lights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

3.07                        Obligations Absolute. The obligations of each
Borrower under this Agreement and any Issuer Document to reimburse any Issuing
Lender for a drawing under a Letter of Credit, and to repay any L/C Borrowing
and any drawing under a Letter of Credit converted into Loans, shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and each such other Issuer Document under all
circumstances, including the following:

(a)                                  any lack of validity or enforceability of
this Agreement or any Issuer Document;

(b)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of a Borrower
in respect of any Letter of Credit or any other amendment or waiver of or any
consent to departure from all or any of the Issuer Documents;

(c)                                  the existence of any claim, set-off,
defense or other right that a Borrower may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any Issuing Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by the Issuer Documents or any unrelated transaction;

49


--------------------------------------------------------------------------------


(d)                                  any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit;

(e)                                  any payment by any Issuing Lender under any
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of any Letter of Credit, provided that any
reimbursement by a Borrower of any such payment by an Issuing Lender shall be
without prejudice to any claim such Borrower may have against such Issuing
Lender for the payment of such Letter of Credit; or any payment made by any
Issuing Lender under any Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of any Letter of Credit, including any arising in
connection with any Insolvency Proceeding;

(f)                                    any exchange, release or non-perfection
of any collateral, or any release or amendment or waiver of or consent to
departure from any other guarantee, for all or any of the obligations of each
Borrower in respect of any Letter of Credit; or

(g)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or a guarantor.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the Issuing Lender.  The Company shall be conclusively
deemed to have waived any such claim against the Issuing Lender and its
correspondents unless such notice is given as aforesaid.

3.08                        Cash Collateral Pledge.  Upon (i) the request of the
Administrative Agent on behalf of the Lenders, (A) if any Issuing Lender has
honored any full or partial drawing request on any Letter of Credit and such
drawing has resulted in an L/C Borrowing hereunder, or (B) if, as of the
Termination Date, any Letters of Credit may for any reason remain outstanding
and partially or wholly undrawn, or (ii) the occurrence of the circumstances
described in Section 2.06, the Borrowers shall Cash Collateralize the
obligations for such Letter of Credit in a form reasonably satisfactory to the
Administrative Agent and the Issuing Lender.

3.09                        Letter of Credit Fees

(a)                                  With respect to each Commercial Letter of
Credit, Borrowers shall pay to the Administrative Agent on each Quarterly
Payment Date in arrears, for the account of each Lender in accordance with its
Pro Rata Share, a Letter of Credit fee equal to 1/8 of 1% per annum times the
actual daily amount available to be drawn under such Letter of Credit since the
later of the Amendment Effective Date or the previous Quarterly Payment Date.

50


--------------------------------------------------------------------------------


(b)                                  With respect to each Financial Letter of
Credit and Performance Letter of Credit, the Borrowers shall pay to the
Administrative Agent on each Quarterly Payment Date in arrears, for the account
of each Lender in accordance with its Pro Rata Share, a Letter of Credit fee
equal to the applicable fee set forth in the definition of Applicable Margin
times the actual daily amount available to be drawn under each Letter of Credit
since the later of the Amendment Effective Date or the previous Quarterly
Payment Date.  If there is any change in the Applicable Margin during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. In no event shall the minimum fee for any
single Letter of Credit be less than $350 per quarter for all the Lenders.

(c)                                  The Borrowers shall pay directly to the
Issuing Lender for its sole account a fronting fee in an amount (i) with respect
to each Performance Letter of Credit and Financial Letter of Credit, equal to
1/8 of 1% per annum on the daily amount available to be drawn under such Letter
of Credit, payable quarterly in arrears on each Quarterly Payment Date and (ii)
with respect to each Commercial Letter of Credit, equal to 1/8 of 1% of the
actual daily amount thereof, payable upon the issuance thereof.

(d)                                  For the purpose of the computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.05.

(e)                                  Each Borrower shall pay to each Issuing
Lender from time to time on demand the normal issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such Issuing
Lender relating to the letters of credit as from time to time in effect.

(f)                                    All fees with respect to a Letter of
Credit denominated in a foreign currency shall be payable in Dollars based on
the Dollar Equivalent thereof.

(g)                                 Notwithstanding anything to the contrary
contained herein, upon the request of the Majority Lenders, while any Event of
Default exists, all Letter of Credit fees shall accrue at the rate set forth in
Section 3.03(d).

3.10                        Uniform Customs and Practice.  Unless otherwise
expressly agreed by the Issuing Lender and the Borrowers when a Letter of Credit
is issued, (i) performance under Letters of Credit by the Issuing Lender, its
correspondents, and beneficiaries will be governed by the rules of the
“International Standby Practices 1998” (“ISP98”) or such later revision as may
be published by the International Chamber of Commerce (the “ICC”), and (ii) with
respect to Commercial Letters of Credit, the rules of the Uniform Customs and
Practice for Documentary Credits (the “UCP”), as published in its most recent
version by the ICC on the date any Commercial Letter of Credit is issued, and
including the ICC decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro).

3.11                        Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

51


--------------------------------------------------------------------------------


3.12                        Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the Issuing Lender hereunder for any and
all drawings under such Letter of Credit.  The Company hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 4.  TAXES, YIELD PROTECTION AND ILLEGALITY

4.01                        Taxes.

(a)                                  Subject to Section 4.01(g), any and all
payments by the Borrowers to each Lender or the Administrative Agent under this
Agreement shall be made free and clear of, and without deduction or withholding
for, any and all present or future Taxes, excluding, in the case of each Lender
and the Administrative Agent, (i) such Taxes (including income taxes or
franchise taxes) as are imposed on or measured by each Lender’s net income or
net profits by any Governmental Authority in any jurisdiction under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized,
has its principal office or maintains a Lending Office or by any such
Governmental Authority as a result of a present or former connection between
such Lender or the Administrative Agent, as the case may be, and such
jurisdiction, (ii) any branch profits tax imposed by the United States or any
similar tax imposed by any other Governmental Authority in any jurisdiction in
which such Lender or the Administrative Agent, as the case may be, is located,
(iii) any Taxes which would not have been imposed but for the failure or
unreasonable delay by such Lender or the Administrative Agent, as the case may
be, to complete, provide or file and update or renew any application, form,
certificate, document or other evidence required from time to time, properly
completed and duly executed, to qualify for any applicable exemption from or
reduction of Taxes, and (iv) any Taxes imposed solely as a result of gross
negligence or willful misconduct on the part of such Lender or the
Administrative Agent, as the case may be) (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Lender Taxes”).

(b)                                  In addition, for the avoidance of doubt,
the Borrowers shall pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents
(hereinafter referred to as “Other Taxes”).

(c)                                  Subject to Section 4.01(g), the Borrowers
shall indemnify and hold harmless each Lender and the Administrative Agent for
the full amount of the Lender Taxes or Other Taxes (including any Lender Taxes
or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 4.01 paid by the Lender or the Administrative Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Lender Taxes or Other Taxes were
correctly or legally asserted.  Payment under this indemnification shall be made
within 10 Business Days after the date the Lender or the Administrative Agent
makes written demand therefor.

52


--------------------------------------------------------------------------------


(d)                                  If a Borrower shall be required by law to
deduct or withhold any Lender Taxes or Other Taxes from or in respect of any sum
payable hereunder to any Lender or the Administrative Agent, then, subject to
Section 4.01(g):  (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.01) such Lender or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made; (ii) such Borrower shall
make such deductions, and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(e)                                  Within 30 days after the date of any
payment by a Borrower of the Lender Taxes or Other Taxes, each Borrower shall
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment satisfactory to
the Administrative Agent.

(f)                                    Each Lender which is a Person other than
a United States person for United States Federal income tax purposes (a “foreign
Person”) agrees that:  (i) it shall, no later than the Amendment Effective Date
(or, in the case of a Lender which becomes a party hereto pursuant to
Section 11.08 after the Amendment Effective Date, the date upon which the Lender
becomes a party hereto) deliver to the Company through the Administrative Agent
two accurate and complete signed originals of Internal Revenue Service Form
W-8BEN or any successor thereto (“Form W-8BEN”), or two accurate and complete
signed originals of Internal Revenue Service Form W-8ECI or any successor
thereto (“Form W-8ECI”), as appropriate, and any other relevant certification or
documentation, in each case establishing to the reasonable satisfaction of the
Company and the Administrative Agent that the Lender is on the date of delivery
thereof entitled to receive payments of principal, interest and fees under this
Agreement free from withholding of United States Federal income tax; (ii) if at
any time the Lender makes any changes necessitating a new Form W-8BEN or Form
W-8ECI, it shall with reasonable promptness deliver to the Company through the
Administrative Agent in replacement for, or in addition to, the forms previously
delivered by it hereunder, two accurate and complete signed originals of Form
W-8BEN; or two accurate and complete signed originals of Form W-8ECI, as
appropriate, and any other relevant certification or documentation, in each case
establishing to the reasonable satisfaction of the Company and the
Administrative Agent that the Lender is on the date of delivery thereof entitled
to receive payments of principal, interest and fees under this Agreement free
from withholding of United States Federal income tax; (iii) it shall, before or
promptly after the occurrence of any event (including the passing of time but
excluding any event mentioned in (ii) above) requiring a change in or renewal of
the most recent Form W-8BEN or Form W-8ECI (and related certifications or
documentation) previously delivered by such Lender and deliver to the Company
through the Administrative Agent two accurate and complete original signed
copies of Form W-8BEN or Form W-8ECI (and related certifications or
documentation) in replacement for the forms previously delivered by the Lender;
and (iv) it shall, promptly upon the Company’s or the Administrative Agent’s
reasonable request to that effect, deliver to the Company or the Administrative
Agent (as the case may be) such other forms or similar documentation as may be
required from time to time by any applicable law, treaty, rule or regulation in
order to establish such Lender’s tax status for withholding purposes.  In
addition, no foreign Person may acquire any participation in any portion of an
Obligation

53


--------------------------------------------------------------------------------


unless all payments to be made to a Lender on behalf of such foreign Person
would be and are completely, exempt from United States withholding tax under an
applicable statute or tax treaty and, on or prior to the date of the proposed
sale, the Lender selling such participation has provided to the Company and the
Administrative Agent two accurate and complete signed originals of Internal
Revenue Service Form W-8IMY or any successor form and any other certificate or
statement of exemption required under the Code to establish that such foreign
Person’s entitlement to such exemption.

Each Lender which is a United States person for United States Federal income tax
purposes (a “U.S. Person”) agrees to execute and deliver to the Company through
the Administrative Agent, no later than the Amendment Effective Date (or, in the
case of a Lender which becomes a party hereto pursuant to Section 11.08 after
the Amendment Effective Date, the date upon which the Lender becomes a party
hereto) and on or before the date on which such Lender sells a participation or
otherwise ceases to act for its own account with respect to the applicable
portion of any sums paid or payable to such Lender and before the first
scheduled payment date in each subsequent year a copy of Internal Revenue
Service Form W-9 (or any successor or substitute forms) properly completed and
duly executed by such lender, and claiming that it is organized and existing
under the laws of the United States of America or any State thereof.

(g)                                 The Borrowers will not be required to pay
any additional amounts in respect of United States Federal income tax pursuant
to Section 4.01(d) to any Lender for the account of any Lending Office of such
Lender:  (i) if the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with its obligations under
Section 4.01(f) in respect of such Lending Office; (ii) if such Lender shall
have delivered to the Company a Form W-8BEN in respect of such Lending Office
pursuant to Section 4.01(f), and such Lender shall not at any time be entitled
to exemption from deduction or withholding of United States Federal income tax
in respect of payments by the Borrowers hereunder for the account of such
Lending Office for any reason other than a change in United States law or
regulations or in the official interpretation of such law or regulations by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of law) after the date of delivery of such Form
W-8BEN; or (iii) if the Lender shall have delivered to the Company a Form W-8ECI
in respect of such Lending Office pursuant to Section 4.01(f), and such Lender
shall not at any time be entitled to exemption from deduction or withholding of
United States Federal income tax in respect of payments by the Borrowers
hereunder for the account of such Lending Office for any reason other than a
change in United States law or regulations or any applicable tax treaty or
regulations or in the official interpretation of any such law, treaty or
regulations by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8ECI.  The Borrowers will not be required to pay any
additional amounts in respect of United States Federal income tax pursuant to
Section 4.0 1(d) to any Lender for the account of any Participant:  (a) if the
obligation to pay such additional amounts would not have arisen but for a
failure by such Lender to comply with its obligations under Section 4.01(f) in
respect of such Participant; or (b) if such Lender shall have delivered to the
Company a Form W-8IMY in respect of such Participant pursuant to
Section 4.01(f), and such Lender shall not at any time be entitled to exemption
from deduction or withholding of United

54


--------------------------------------------------------------------------------


States Federal income tax in respect of payments by the Borrowers to such Lender
for the account of such Participant for any reason other than a change in United
States law or regulations or in the official interpretation of such law or
regulations by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8IMY.

(h)                                 If a Borrower is required to pay additional
amounts to any Lender or the Administrative Agent pursuant to Section 4.01(d),
then such Lender shall use its reasonable best efforts (consistent with legal
and regulatory restrictions) to change the jurisdiction of its Lending Office so
as to eliminate any such additional payment by a Borrower which may thereafter
accrue if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender.

(i)                                    If any Borrower determines in good faith
that a reasonable basis exists for contesting a Lender Tax or Other Tax with
respect to which additional amounts have been paid pursuant to this
Section 4.01, the relevant Lender or Administrative Agent, as applicable, shall
cooperate with such Borrower (but shall have no obligation to disclose any
confidential information, unless arrangements satisfactory to the relevant
Lender have been made to preserve the confidential nature of such information)
in challenging such Lender Tax at such Borrower’s expense if requested by such
Borrower (it being understood and agreed that none of Administrative Agent or
any Lender shall have any obligation to contest, or any responsibility for
contesting, any Tax).  If a Lender shall become aware that it is entitled to
receive a refund (whether by way of a direct payment or by offset) in respect of
a Lender Tax or Other Tax with respect to which additional amounts have been
paid pursuant to this Section 4.01, it shall promptly notify such Borrower of
the availability of such refund (unless it was made aware of such refund by a
Borrower) and shall, within 30 days after the receipt of a request from such
Borrower, apply for such refund at such Borrower’s sole expense.  If any Lender
or Administrative Agent, as applicable, receives a refund (whether by way of a
direct payment or by offset) of any Lender Tax or Other Tax with respect to
which additional amounts have been paid pursuant to this Section 4.01 and which,
in the reasonable good faith judgment of such Lender or Administrative Agent, as
the case may be, is allocable to such payment, the amount of such refund
(together with any interest received thereon) shall be paid to such Borrower to
the extent payment of such Lender Tax or Other Tax has been made in full as and
when required pursuant to this Section 4.01.

4.02                        Increased Costs and Reduction of Return.

(a)                                  If any Lender or any Issuing Lender shall
determine that, due to either (i) the introduction of or any change (other than
any change by way of imposition of or increase in reserve requirements
contemplated by subsection (c) below) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request arising after
the date hereof from any central bank or other Governmental Authority (whether
or not having the force of law), there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Offshore Rate
Loans or participating in any L/C Obligations, or any increase in the cost to
such Issuing Lender of agreeing to issue, issuing or maintaining any Letter of
Credit or of agreeing to issue, issuing or maintaining any Letter of Credit or
of agreeing to make or

55


--------------------------------------------------------------------------------


making, funding or maintaining any unpaid drawing under any Letter of Credit,
then the Borrowers shall be liable for, and shall from time to time, within 10
Business Days after demand therefor by such Lender or such Issuing Lender, as
the case may be (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender or such Issuing Lender,
additional amounts as are sufficient to compensate such Lender or such Issuing
Lender for such increased costs.

(b)                                  If any Lender or any Issuing Lender shall
have determined that (i) the introduction of any Capital Adequacy Regulation,
(ii) any change in any Capital Adequacy Regulation, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iv) compliance by the Lender (or its Lending Office)
or such Issuing Lender, as the case may be, or any corporation controlling the
Lender or such Issuing Lender, as the case may be, with any Capital Adequacy
Regulation; affects or would affect the amount of capital required or expected
to be maintained by the Lender or such Issuing Lender or any corporation
controlling the Lender or such Issuing Lender and (taking into consideration
such Lender’s, such Issuing Lender’s or such corporation’s policies with respect
to capital adequacy and such Lender’s, such Issuing Lender’s or corporation’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitments, loans, credits, participations in
Letters of Credit, or obligations under this Agreement, then, upon demand of
such Lender (with a copy to the Administrative Agent), the Borrowers shall pay
to the Lender or such Issuing Lender, from time to time, in each case within 10
Business Days after demand by the Lender or such Issuing Lender, additional
amounts sufficient to compensate the Lender or such Issuing Lender for such
increase.

(c)                                  The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Offshore Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan.

4.03                        Illegality.

(a)                                  If any Lender shall determine that the
introduction of any Applicable Laws or any change in any Applicable Law, or in
the interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make Offshore Rate Loans, then, on
notice thereof by the Lender to the Company through the Administrative Agent,
the obligation of that Lender to make Offshore Rate Loans shall be suspended
until the Lender shall have notified the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist.

(b)                                  If a Lender shall determine that it is
unlawful to maintain any Offshore Rate Loan, each Borrower shall prepay in full
all Offshore Rate Loans of that Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period

56


--------------------------------------------------------------------------------


thereof if the Lender may lawfully continue to maintain such Offshore Rate Loans
to such day, or immediately, if the Lender may not lawfully continue to maintain
such Offshore Rate Loans, together with any amounts required to be paid in
connection therewith pursuant to Section 4.05.

4.04                        Inability to Determine Rates.  If the Administrative
Agent shall have determined that for any reason adequate and reasonable means do
not exist for ascertaining the Offshore Rate for any requested Interest Period
with respect to a proposed Offshore Rate Loan or that the Offshore Rate
applicable to any requested Interest Period with respect to a proposed Offshore
Rate Loan does not adequately and fairly reflect the cost to such Lender of
funding such Loan, the Administrative Agent will forthwith give notice of such
determination to the Company and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain Offshore Rate Loans, as the case may be, hereunder
shall be suspended until the Administrative Agent upon the instruction of the
Majority Lenders revokes such notice in writing.  Upon receipt of such notice, a
Borrower may revoke any Request for Extension of Credit then submitted to it. 
If a Borrower does not revoke such notice, the Lenders shall make, Convert or
Continue the Loans, as proposed by such Borrower, in the amount specified in the
applicable notice submitted by such Borrower, but such Loans shall be made,
Converted or Continued as Base Rate Loans instead of Offshore Rate Loans.

4.05                        Funding Losses.  Each Borrower agrees to reimburse
each Lender and to hold each Lender harmless from any loss or expense which the
Lender may sustain or incur as a consequence of:  (a) the failure of such
Borrower to make any payment of principal of any Offshore Rate Loan (including
payments made after any acceleration thereof); (b) the failure of such Borrower
to Borrow, Continue or Convert a Loan after such Borrower has given (or is
deemed to have given) a Request for Extension of Credit; (c) the failure of such
Borrower to make any prepayment after such Borrower has given a notice in
accordance with Section 2.04, 2.05 or 2.06; (d) the payment of an Offshore Rate
Loan on a day which is not the last day of the Interest Period, with respect
thereto; or (e) the conversion of any Offshore Rate Loan to a Base Rate Loan on
a day that is not the last day of the respective Interest Period; including any
such loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain its Offshore Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.  Solely
for purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 4.05 and under Section 4.03(a), each Offshore Rate Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the Offshore Base Rate used in
determining the Offshore Rate for such Offshore Rate Loan by a matching deposit
or other borrowing in the interbank offshore market for a comparable amount and
for a comparable period, whether or not such Offshore Rate Loan is in fact so
funded.

4.06                        Certificates of Lenders.  Any Lender claiming
reimbursement or compensation pursuant to this Section 4 shall deliver to the
Company (with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount payable to the Lender hereunder and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.

57


--------------------------------------------------------------------------------


4.07                        Substitution of Lenders.  Upon the receipt by the
Company from any Lender (an “Affected Lender”) of a claim for compensation under
Section 4.01 or 4.02, the Company may:  (a) request the Affected Lender to use
its best efforts at the Company’s cost to obtain a replacement bank or financial
institution satisfactory to the Company to acquire and assume all or a ratable
part of all of such Affected Lender’s Loans and Commitments (a “Replacement
Lender”); (b) request one more of the other Lenders to acquire and assume all or
part of such Affected Lender’s Loans and Commitments; or (c) designate a
Replacement Lender, provided that:

(i)                                     the Company shall have paid to the
Administrative Agent the assignment fee specified in Section 11.08(a);

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and its participation
in the L/C Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.05);

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 4.02 or payments required to be made
pursuant to Section 4.01, the Company reasonably believes that such assignment
will result in a reduction in such compensation or payments thereafter; and

(iv)                              such assignment does not conflict with
applicable Laws.

Any such designation of a Replacement Lender under clause (a) or (c) shall be
subject to the prior written consent of the Administrative Agent and each
Issuing Lender having any outstanding Letters of Credit (which consents shall
not be unreasonably withheld or delayed).

4.08                        Survival.  The agreements and obligations of the
Borrowers in this Section 4 shall survive the payment of all other Obligations.

SECTION 5.  CONDITIONS TO LOANS AND LETTERS OF CREDIT

5.01                        Conditions Precedent to All Loans and Letters of
Credit.

The obligation of each Lender to make any Loans and the obligation of any
Issuing Lender to issue any Letters of Credit shall be subject to satisfaction
or written waiver by the Administrative Agent of all of the following conditions
precedent on the Amendment Effective Date:

(a)                                  Delivery of Certain Documents.  The
Administrative Agent shall have received all of the following, each of which
shall be in form and substance satisfactory to the Administrative Agent and each
Lender and, except for any Notes, in sufficient copies for each Lender:

(1)                                  This Agreement, duly executed by each
Borrower, all the Lenders, the Issuing Lender and the Administrative Agent;

58


--------------------------------------------------------------------------------


(2)                                  Each Note requested by any Lender, executed
by each Borrower and payable to the order of such Lender;

(3)                                  The Master Guaranty and Intercreditor
Agreement, duly executed by the Company, the Guarantors, the Subsidiary
Borrowers, the Administrative Agent, the Lenders, The Prudential Insurance
Company of America, Pruco Life Insurance Company, U.S. Private Placement Fund
and Bank of America, as the Creditor Agent;

(4)                                  The names and true signatures of the
officers or other authorized persons of each Borrower Party initially authorized
to sign each Loan Document to which it is a party, and the resolutions of each
Borrower Party’s Board of Directors approving and authorizing the execution,
delivery and performance of each Loan Document to which it is a party, in each
case certified by the secretary or assistant secretary or other authorized
person of such Borrower Party or of the Company;

(5)                                  The names and true signatures of the
officers or other authorized person of each Permitted Letter of Credit Account
Party authorized to sign each document required by the Issuing Lenders for the
issuance of Letters of Credit, and the resolutions of each Permitted Letter of
Credit Account Party’s Board of Directors approving and authorizing the
execution, delivery and performance of each Issuer Document to which it is a
party, in each case certified by the secretary or assistant secretary or other
authorized person of such Permitted Letter of Credit Account Party;

(6)                                  Copies of the Company’s certificate of
incorporation certified by the secretary of state of the state of incorporation,
the articles of association of each Subsidiary Borrower certified by its
secretary or assistance secretary, the articles or certificate of incorporation
of each Subsidiary Guarantor certified by the secretary of state of the state of
incorporation or its secretary or assistant secretary, and the bylaws of each
Borrower Party certified by its secretary or assistant secretary;

(7)                                  A favorable legal opinion dated the
Amendment Effective Date addressed to the Administrative Agent and the Lenders
from counsel to the Company and its Subsidiaries, which may be from in-house
counsel;

(8)                                  A certificate signed by a Responsible
Officer of the Company, dated the Amendment Effective Date, certifying, after
due inquiry and solely in such officer’s capacity as an officer of the Company:

(a)                                  that the representations and warranties
herein contained as to the Company and its Subsidiaries are true and correct in
all material respects, as if made on and as of the Amendment Effective Date;

(b)                                 that no Default or Event of Default has
occurred and is continuing or would result from any Extension of Credit being
made on the Amendment Effective Date;

59


--------------------------------------------------------------------------------


(c)                                  that all conditions precedent set forth in
this Section 5.01 have been satisfied or waived;

(d)                                 that the Company, each Significant
Subsidiary and each Subsidiary Borrower, on a pro forma basis after giving
effect to the extensions of credit hereunder on such date, will be Solvent.

(9)                                  Such other approvals, opinions, documents
or materials as the Administrative Agent or any Lender may reasonably request.

(b)                                  Financial Information.  The Arrangers shall
have been satisfied with their review of the following:

(1)                                  The Company’s most recent operating and
financial statements;

(2)                                  A current backlog schedule for the Company
and its Subsidiaries;

(3)                                  The corporate organization and capital
structure of the Company and its Subsidiaries, including all employee stock
ownership, retirement, savings and executive compensation plans of the Company
and its Subsidiaries; and

(4)                                  Financial projections for the term of this
Agreement, including, but not limited to, a balance sheet, income statement and
statement of cash flows for the Company and its Subsidiaries.

(c)                                  Legal, Tax and Regulatory Matters.  The
Arrangers and their counsel shall have been reasonably satisfied with their
review of all legal, tax and regulatory matters relating to the transactions
contemplated under this Agreement.

(d)                                  Fees and Expenses Paid.  The Company shall
have paid to the Administrative Agent all accrued and unpaid fees, costs and
expenses to the extent then due and payable on or before the Amendment Effective
Date, together with Attorney Costs of Bank of America in connection with the
initial closing to the extent invoiced prior to or on the Amendment Effective
Date, together with such additional amounts of Attorney Costs as shall
constitute Bank of America’s reasonable estimate of Attorney Costs incurred or
to be incurred through the closing proceedings, provided that such estimate
shall not thereafter preclude final settling of accounts between the Company and
Bank of America.

(e)                                  Representations and Warranties.  All of the
representations and warranties of the Borrowers contained in Section 6 and in
any other Loan Documents and all of the representations and warranties of the
Guarantors in the Master Guaranty and Intercreditor Agreement and in any other
Loan Documents shall be true and correct in all material respects on and as of
the Amendment Effective Date as though made on and as of that date.

(f)                                    Conforming Amendments to Foreign
Subsidiary Credit Agreement.  The Foreign Subsidiary Credit Agreement shall have
been amended in a manner reasonably satisfactory to the Administrative Agent.

60


--------------------------------------------------------------------------------


(g)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing or would result from the making to a
Borrower of any Loans being made or any Letters of Credit being issued on the
Amendment Effective Date.

(h)                                 No Material Adverse Effect.  No Material
Adverse Effect shall have occurred since September 30, 2006.

(i)                                    Applicable Law.  The financings and other
transactions contemplated hereby and the other Loan Documents shall not
contravene in any material respect any Applicable Law applicable to the
Administrative Agent or any Lender.

5.02                        Conditions Precedent to each Extension of Credit. 
In addition to any applicable conditions precedent set forth elsewhere in this
Section 5 or in Section 2, the obligation of each Lender to honor any Request
for Extension of Credit in respect of a Borrowing of Loans or an Issuance of a
Letter of Credit is subject to the following conditions precedent:

 

(a)                                  Request for Extension of Credit.  The
Administrative Agent shall have timely received a Request for Extension of
Credit by Requisite Notice by the Requisite Time therefor.

(b)                                  Representations and Warranties.  In the
case of any Borrowing of Loans or Issuance of a Letter of Credit consisting of
the issuance of such Letter of Credit, the extension of the expiry date of such
Letter of Credit, or the increase of the amount of such Letter of Credit, all of
the representations and warranties of the Borrowers contained in Section 6 and
in any other Loan Documents and all of the representations and warranties of the
Guarantors in the Master Guaranty and Intercreditor Agreement and in any other
Loan Documents shall be true and correct in all material respects on and as of
the Funding Date as though made on and as of that date.

(c)                                  No Prohibition or Adverse Litigation.  No
Applicable Law shall prohibit, and no bona fide litigation shall be pending or
threatened against the Administrative Agent, any Lender, any Issuing Lender or
any Borrower which in the reasonable judgment of the Administrative Agent is
reasonably expected to prevent or make unlawful, or impose any material adverse
condition upon, the Loans, the Letters of Credit or any other Loan Document, or
the Company’s, or any of its Subsidiaries’ ability to perform their respective
obligations hereunder or thereunder.

(d)                                  Impracticality of Offshore Currency Loans. 
If a Request for Extension of Credit relates to a Borrowing of Loans or the
Issuance of a Letter of Credit in an Offshore Currency, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls that would
make it impractical for such Extension of Credit to be denominated in the
relevant currency; provided that in such event, unless otherwise specified by
the Borrowers, such Extension of Credit shall be made in Dollars.

61


--------------------------------------------------------------------------------


Each Borrowing of Loans or Issuance of a Letter of Credit consisting of the
issuance of such Letter of Credit, the extension of the expiry date of such
Letter of Credit, or the increase of the amount of such Letter of Credit shall
constitute a representation and warranty by the Borrowers as of such Borrowing
Date that the conditions contained in Sections 5.02(b) and (c) have been
satisfied.

5.03                        Conditions for a Subsidiary Becoming a Subsidiary
Borrower or Subsidiary Guarantor.  As a condition precedent to a Wholly-Owned
Subsidiary becoming a Subsidiary Borrower, or whenever a Subsidiary of the
Company is required to become a Subsidiary Guarantor pursuant to Section 7.17,
the Company shall, and/or shall cause such Subsidiary to, deliver to the
Administrative Agent each of the following with respect to such Subsidiary, in
form and substance satisfactory to the Administrative Agent:

(a)                                  With respect to each such Subsidiary, the
items referred to in Section 5.01(a)(3) and, to the extent not previously
delivered, the items referred in Section 5.01(a)(4).

(b)                                  With respect to each such Subsidiary, the
opinion of counsel to the Company and such Subsidiary (or such other counsel
designated by the Company and acceptable to the Administrative Agent) as to
(i) such Subsidiary’s obligations under the Loan Documents to which it will be a
party being the legal, valid, binding and enforceable obligation of such
Subsidiary and (ii) the execution, delivery and performance of such Loan
Documents by such Subsidiary (A) being authorized by all necessary corporate,
company or partnership action, as applicable, (B) not violating any law, decree,
judgment or contractual obligation to which such Subsidiary is a party or by
which it or its assets are bound, and (C) not requiring any government
approvals, consents, registrations or filings.

(c)                                  With respect to each Subsidiary Borrower, a
duly executed and completed Instrument of Joinder, whereby such Subsidiary
agrees to be bound by the terms and conditions hereof, together with the consent
of each existing Borrower and the Majority Lenders, which may be given or
withheld by the Majority Lenders in their sole discretion.

(d)                                  With respect to each Subsidiary Borrower, a
duly executed and completed joinder agreement in the form of Exhibit A to the
Master Guaranty and Intercreditor Agreement, whereby such Subsidiary Borrower
agrees to be bound by the terms and conditions of the Master Guaranty and 
Intercreditor Agreement as a Guarantied Party in accordance with the terms
thereof.

(e)                                  With respect to each Subsidiary Guarantor,
a duly executed and completed joinder agreement in the form of Exhibit B to the
Master Guaranty and Intercreditor Agreement whereby such Subsidiary Guarantor
agrees to be bound by the terms and conditions of the Master Guaranty and
Intercreditor Agreement as a Guarantor in accordance with the terms thereof.

(f)                                    Such other approvals, opinions or
documents as the Administrative Agent or any Lender may reasonably request.

62


--------------------------------------------------------------------------------


SECTION 6.  REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent, the Lenders
and each Issuing Lender as follows:

6.01                        Organization, Powers and Good Standing.

(a)                                  Organization and Powers.  The Company, each
Subsidiary Borrower and each Wholly-Owned Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation
and has all requisite corporate power and authority and the legal right to own
and operate its properties and to carry on its business as heretofore conducted
in each case where failure to be so qualified would have a Material Adverse
Effect.  Each Borrower Party has all requisite corporate power and authority to
enter into this Agreement and the other Loan Documents to which it is a party,
to issue the Notes and to carry out the transactions contemplated hereby and
thereby.  Each Guarantor has all requisite power and authority to enter into
each Loan Document to which it is a party and to carry out the transactions
contemplated thereby.  The Company, each Subsidiary Borrower and each
Wholly-Owned Subsidiary possesses all Governmental Approvals, in full force and
effect, that are necessary for the ownership, maintenance and operation of its
properties and conduct of its business as now conducted and proposed to be
conducted in each case where failure to be so qualified would have a Material
Adverse Effect, and is not in material violation thereof.

(b)                                  Good Standing.  The Company, each
Subsidiary Borrower and each Wholly-Owned Subsidiary is duly qualified and in
good standing as a foreign corporation and authorized to do business in each
state where the nature of its business activities conducted or properties owned
or leased requires it to be so qualified and where the failure to be so
qualified would have a Material Adverse Effect.

(c)                                  Significant Subsidiaries.  As of the date
of this Agreement and as of the Amendment Effective Date, the Company has no
Significant Subsidiaries other than those identified in Schedule 6.01 hereto. 
All foreign Subsidiaries that would otherwise constitute Significant
Subsidiaries if they were domestic Subsidiaries are owned directly or indirectly
by one of the Subsidiary Borrowers.  The accounts of all Subsidiaries are
required to be consolidated with those of the Company in its consolidated
financial statements.

(d)                                  Partnerships and Joint Ventures.  Except as
set forth on Schedule 6.01 hereto, as of the Amendment Effective Date neither
the Company, the Subsidiary Borrowers, nor any of the Significant Subsidiaries
is a general partner or a party to or a limited partner in any general or
limited, partnership or a joint venturer in any Joint Venture which has
Indebtedness of $10,000,000 or more.  Each partnership and Joint Venture listed
on Schedule 6.01, other than partnerships and Joint Ventures whose failure to be
so organized, qualified or authorized could not reasonably be expected to have a
Material Adverse Effect, is duly organized and qualified or authorized to do
business in each jurisdiction where the nature of its business activities
conducted or properties owned or based requires it to be so qualified and where
the failure to be so qualified would have a Material Adverse Effect.

63


--------------------------------------------------------------------------------


6.02                        Authorization, Binding Effect, No Conflict, Etc.

(a)                                  Authorization by Borrower Parties.  The
execution, delivery and performance by each Borrower Party of each Loan Document
to which it is a party has been duly authorized by all necessary corporate
action on the part of each Borrower Party.

(b)                                  Execution and Delivery by Borrower
Parties.  Each Loan Document to which it is a party has been duly executed and
delivered by each Borrower Party.

(c)                                  Binding Obligations of Borrower Parties. 
Each Loan Document to which it is party is the legal, valid and binding
obligation of each Borrower Party, enforceable against each of them in
accordance with its respective terms, except as may be limited by equitable
principles and by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to creditors’ rights generally.

(d)                                  No Conflict.  The execution, delivery and
performance by each Borrower Party of each Loan Document to which it is party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not (i) violate any provision of the charter or bylaws of any Borrower
Party, (ii) conflict with, result in a breach of, or constitute (or, with the
giving of notice or lapse of time or both, would constitute) a default under, or
require the approval or consent of any Person pursuant to, any material
contractual obligation of any Borrower Party or violate any provision of
Applicable Law binding on any Borrower Party, except where such default, breach,
conflict or violation would not individually or in the aggregate have a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon a
material asset of any Borrower Party, except for Liens in favor of the
Administrative Agent, unless the creation or imposition of such Lien would not
have a Material Adverse Effect.

(e)                                  Governmental Approvals.  No Governmental
Approval is or will be required to be obtained by any Borrower Party in
connection with the execution, delivery and performance by any Borrower Party of
each Loan Document to which it is a party or the transactions contemplated
hereby or thereby, except where the failure to obtain such Governmental Approval
would not have a Material Adverse Effect.

6.03                        Financial Information.

The consolidated balance sheet of the Company and its Subsidiaries at
September 30, 2006 and the consolidated statements of income, retained earnings
and cash flow of the Company and its Subsidiaries for the Fiscal Year then
ended, certified by the Company’s independent certified public accountants,
copies of which have been delivered to the Administrative Agent, were prepared
in accordance with GAAP consistently applied and fairly present the consolidated
financial position of the Company and its Subsidiaries as at the date thereof
and the results of operations and cash flow of the Company and its Subsidiaries
for the period then ended.  Neither the Company nor any of its Subsidiaries had
on such dates any Contingent Obligations, liabilities for Taxes or long-term
leases, forward or long-term commitments or unrealized losses from any
unfavorable commitments which were not reflected in the foregoing statements or
in the notes thereto and which could not reasonably be expected to have a
Material Adverse Effect.

64


--------------------------------------------------------------------------------


6.04                        No Material Adverse Effect.  Since September 30,
2006, there has been no Material Adverse Effect.

6.05                        Litigation.  As of the Amendment Effective Date,
except as set forth in Schedule 6.05 or any other schedule attached hereto,
there are no actions, suits or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or any of
its or their respective properties before any Governmental Authority (a) in
which there is a reasonable possibility of an adverse determination that would
have a Material Adverse Effect, or (b) which draws into question the validity or
the enforceability of this Agreement, any other Loan Document or any transaction
contemplated hereby.

6.06                        No Defaults; Applicable Law.  Except as set forth in
Schedule 6.06, neither the Company nor any Subsidiary is in violation of any
Applicable Law, or in default under any contractual obligations to which it is a
party or by which its property is bound, except where such violation or default
would not individually or in the aggregate have a Material Adverse Effect.  No
event has occurred and is continuing that is a Default or an Event of Default.

6.07                        Taxes.  Except to the extent permitted by
Section 7.06, all material tax returns and reports of the Company and its
Subsidiaries required to be filed by any of them have been timely filed, and all
material Taxes which are due and payable have been paid when due and payable,
except where the failure to file such returns or to pay such Taxes could not
reasonably be expected to have a Material Adverse Effect.  As of the Amendment
Effective Date, except as described on Schedule 6.07, the Company knows of no
proposed tax assessment against the Company or any of its Subsidiaries which is
not being actively contested by the Company or such Subsidiary in good faith and
by appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.  Neither the Company nor any of its Subsidiaries is a
party to or obligated under any tax sharing or similar agreement other than the
Tax Sharing Agreement.

6.08                        Governmental Regulation.  Neither the Company nor
any of its Subsidiaries is (i) an “investment company” registered or required to
be registered under the Investment Company Act of 1940, as amended, or a company
controlled by such a company or (ii) subject to regulation under the Federal
Power Act, the Interstate Commerce Act or to any Federal or state statute or
regulation limiting its ability to incur Indebtedness for money borrowed.

6.09                        Margin Regulations.  Neither the Company nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purposes of purchasing or carrying
Margin Stock.  The execution, delivery and performance of the Loan Documents by
the Company and its Subsidiaries will not violate the Margin Regulations.

6.10                        Employee Benefit Plans.

(a)                                  As of the Amendment Effective Date,
Schedule 6.10 sets forth a true, correct and complete list of Employee Benefit
Plans.

65


--------------------------------------------------------------------------------


(b)                                  The Company has delivered to the
Administrative Agent and/or its counsel a true and complete copy of (i) each
Employee Benefit Plan and any related funding agreements (e.g., trust agreements
or insurance contracts), including all amendments (and Schedule 6.20 includes a
description of any such amendment that is not in writing); (ii) the current
draft of the summary plan description and all subsequent summaries of material
modifications of each Employee Benefit Plan; (iii) the most recent Internal
Revenue Service determination letter and/or opinion letter, if applicable, for
each Employee Benefit Plan that is intended to qualify for favorable income Tax
treatment under Section 401(a) of the Code; (iv) the three (3) most recent Form
5500s (including all applicable Schedules and the opinions of the independent
accountants), if any, that were filed on behalf of the Employee Benefit Plan;
and (v) the nondiscrimination tests for the three (3) most recent plan years.

(c)                                  All material contributions required to be
made to each Employee Benefit Plan under the terms of that Employee Benefit
Plan, ERISA, the Code, or any other applicable requirement of law have been
timely made.  All other amounts that should be accrued to date as liabilities of
the Company under or with respect to each Employee Benefit Plan (including
administrative expenses and incurred but not reported claims) for the current
plan year of the plan have been recorded on the books of the Company.  As of the
Amendment Effective Date, there will be no material liability of the Company
with respect to any Employee Benefit Plan that has previously been terminated
that has not been disclosed in the Company’s annual financial statements for its
Fiscal Year ended September 30, 2006.

(d)                                  Each Employee Benefit Plan has been
operated at all times in accordance with its terms in all material respects, and
complies currently, and has complied in the past, both in form and in operation,
in all material respects, with all applicable laws, including ERISA and the
Code, and any Employee Benefit Plan maintained in a jurisdiction outside the
United States or that provides benefits to individuals outside the United States
complies in all material respects with any applicable law of such jurisdiction. 
The IRS has issued a favorable determination letter with respect to each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Code or such a determination letter is pending, and to the best knowledge of the
Company, no event has occurred (either before or after the date of the letter)
that would disqualify the plan.

(e)                                  With respect to each Benefit Plan that is
subject to Title IV of ERISA, all required premiums have been paid to the PBGC
on a timely basis, except for such premiums the failure of payment of which
could not reasonably be expected to result in a Material Adverse Effect.

(f)                                    Neither the Company, its Subsidiaries nor
any ERISA Affiliate has incurred any material withdrawal liability (including
any contingent or secondary withdrawal liability) to any Multiemployer Plan, and
no event has occurred, and there exists no condition or set of circumstances,
that presents a material risk of the occurrence of any withdrawal (partial or
otherwise) from, or the partition, termination, reorganization, or insolvency of
any Multiemployer Plan that could result in any material liability on behalf of
the Company, any Subsidiary or any ERISA Affiliate to a Multiemployer Plan.  All
material contributions required to be made by the Company and its ERISA
Affiliates to any Multiemployer Plan have been timely made.

66


--------------------------------------------------------------------------------


(g)                                 No ERISA Event has occurred or is expected
to occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect.

(h)                                 There are no investigations, proceedings,
lawsuits or claims pending or threatened relating to any Employee Benefit Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(i)                                    To the best knowledge of the Company,
none of the Persons performing services for the Company has been improperly
classified as being independent contractors, leased employees, or as being
exempt from the payment of wages for overtime to an extent that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(j)                                    None of the Employee Benefit Plans
provide any benefits that (i) become payable or become vested solely as a result
of the consummation of this transaction or (ii) would result in excess parachute
payments (within the meaning of Section 280G of the Code) solely as a result of
the consummation of this transaction.  Furthermore, the consummation of this
transaction will not require the funding (whether formal or informal) of the
benefits under any Employee Benefit Plan (e.g., contributions to a “rabbi
trust”).

6.11                        Title to Property; Liens.  The Company and its
Subsidiaries have good and marketable title to, or valid and subsisting
leasehold interests in, all Real Property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and good title to or valid and subsisting leasehold interests in
all of their respective other property reflected in their books and records as
being owned by them, and none of such property is subject to any Lien, except
for Permitted Liens.

6.12                        Subsidiaries; Significant Subsidiaries; Equity
Interests.  As of the Amendment Effective Date, the Company has no Subsidiaries
other than those specifically disclosed on Schedule 6.12, and all of the
outstanding Equity Interest in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by the Persons in the amounts
specified on Schedule 6.12 free and clear of all Liens.  As of the Amendment
Effective Date, all of the Company’s Significant Subsidiaries are identified on
Schedule 6.01.  As of the Amendment Effective Date, the Company has no equity
investments in any other corporation or entity other than those specifically
disclosed on Schedule 6.12.  All of the outstanding Equity Interest in the
Company have been validly issued and are fully paid and nonassessable.

6.13                        Licenses, Trademarks; Etc.  The Company and its
Subsidiaries own or hold valid licenses in all necessary Trademarks, copyrights,
patents, patent rights, licenses and other similar rights which are material to
the conduct of their respective businesses as heretofore operated, except where
the failure to own or hold such licenses or rights could not reasonably be
expected to have a Material Adverse Effect.  Neither the Company nor any of its
Subsidiaries has been charged or, to the knowledge of the Company, threatened to
be charged with any infringement of, nor has any of them infringed on, any
unexpired Trademark, patent, patent registration, copyright, copyright
registration or other proprietary right of any Person except

67


--------------------------------------------------------------------------------


where the effect thereof individually or in the aggregate would not have a
Material Adverse Effect or except as set forth on Schedule 6.13.

6.14                        Environmental Condition.  Except as set forth on
Schedule 6.14 and except to the extent not giving rise to any Environmental
Claim reasonably expected to result in liability to the Company and its
Subsidiaries in excess of $15,000,000 after giving effect to any insurance
proceeds reasonably expected to be available:

(a)                                  The operations of the Company and each of
its Subsidiaries comply with all Environmental Laws.

(b)                                  The Company and each of its Subsidiaries
have obtained all Governmental Approvals under Environmental Laws necessary to
their respective operations, and all such Governmental Approvals are in good
standing, and the Company and each of its Subsidiaries are in compliance with
all terms and conditions of such Governmental Approvals.

(c)                                  Neither the Company nor any of its
Subsidiaries has received (a) any notice or claim to the effect that it is or
may be liable to any Person as a result of or in connection with any Hazardous
Materials or (b) any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or comparable state laws, and, to the best of the Company’s knowledge,
none of the operations of the Company or any of its Subsidiaries is the subject
of any federal or state investigation relating to or in connection with any
Hazardous Materials at any other location.

(d)                                  None of the operations of the Company or
any of its Subsidiaries is subject to any judicial or administrative proceeding
alleging the violation of or liability under any Environmental Laws.

(e)                                  Neither the Company nor any of its
Subsidiaries nor any of their respective Facilities or operations is subject to
any outstanding written order or agreement with any Governmental Authority or
private party relating to (i) any Environmental Laws or (ii) any Environmental
Claims.

(f)                                    To the knowledge of the Company, neither
the Company nor any of its Subsidiaries has any contingent liability in
connection with any release of any Hazardous Materials by the Company or any of
its Subsidiaries.

(g)                                 Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any predecessor of the
Company or any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment or release of Hazardous Materials at
any Facility, and none of the Company’s or any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste pursuant to 40 C.F.R. Parts 260-270 or any state equivalent at
any Facility.

(h)                                 No Hazardous Materials exist on, under, or
about any Facility.  Neither the Company nor any of its Subsidiaries has filed
any notice or report of a release of any Hazardous Materials.

68


--------------------------------------------------------------------------------


(i)                                    Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any of their respective
predecessors has disposed of any Hazardous Materials.

(j)                                    To the knowledge of the Company, no
underground storage tanks or surface impoundments are on or at any Facility of
the Company that do not comply with Applicable Law.

(k)                                No Lien in favor of any person relating to or
in connection with any Environmental Claim has been filed or has been attached
to any Facility.

6.15                        Solvency.  After giving effect to the transactions
contemplated by the Loan Documents and the payment of all fees related thereto
and hereto, as of the Amendment Effective Date, the Company, the Subsidiary
Borrowers and the Guarantors on a consolidated basis are Solvent and each of the
Subsidiary Borrowers and each Guarantor individually is Solvent.

6.16                        Absence of Certain Restrictions.  Except as set
forth in the Foreign Subsidiary Credit Agreement, neither the Company nor any
Subsidiary is subject to any contractual obligation which restricts or limits
the ability of any Subsidiary to (a) pay dividends or make any distributions on
its Capital Stock, (b) pay Indebtedness owed by the Company or any Subsidiary,
(c) make any loans or advances to the Company or (d) except as provided in
contractual obligations respecting the specific assets subject to Permitted
Liens, transfer any of its property to the Company.

6.17                        Labor Matters.  There are no material strikes or
other labor disputes or grievances pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries except as described on
Schedule 6.17 or as otherwise disclosed to the Administrative Agent in writing. 
As of the Amendment Effective Date, neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement except as
described on Schedule 6.17.  The Company and its Subsidiaries have complied in
all material respects with the requirements of the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. Section 2101 et seq. (“WARN”), except
where such failure of compliance could not reasonably be expected to have a
Material Adverse Effect.  No claim under WARN against the Company or any of its
Subsidiaries is pending or, to the knowledge of the Company, threatened against
the Company or any of its Subsidiaries except where the effect thereof
individually or in the aggregate would not have a Material Adverse Effect.

6.18                        Full Disclosure.  To the knowledge of the Company,
none of the representations or warranties made by the Company or any of its
Subsidiaries in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of the
Company or any of its Subsidiaries in connection with the Loan Documents
(including the offering and disclosure materials delivered by or on behalf of
the Company to the Lenders prior to the Amendment Effective Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered provided that, with respect to projected financial information, the
Company

69


--------------------------------------------------------------------------------


represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

6.19                        Tax Shelter Regulations.  The Borrowers do not
intend to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011­4).  In the event any Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.  If the Borrowers so notify the Administrative Agent, the
Borrowers acknowledge that one or more of the Lenders may treat its Loans and/or
its interest in Letters of Credit as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

SECTION 7.  AFFIRMATIVE COVENANTS

The Company covenants and agrees that, so long as any portion of the Commitments
shall be in effect and until all Obligations are paid in full, the Company shall
perform each and all of the following:

7.01                        Financial Statements.  The Company shall deliver to
the Administrative Agent, with sufficient copies for each Lender:

(a)                                  as soon as practicable and in any event
within 90 days after the end of each Fiscal Year of the Company (after giving
effect to one automatic 15-day extension pursuant to Rule 12b-25 of the
Securities Exchange Act of 1934), consolidated balance sheets of the Company and
its Subsidiaries as of the end of such year and the related consolidated
statements of income, stockholders’ equity and cash flow of the Company and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the consolidated figures for the previous Fiscal Year, all in reasonable
detail and (i) in the case of such consolidated financial statements,
accompanied by a report thereon, unqualified as to scope, accounting principles
and going concern, of independent certified public accountants of recognized
national standing selected by the Company and reasonably satisfactory to the
Administrative Agent (with the understanding that any of the so-called “Big
Four” accounting firms shall be deemed to be acceptable to the Administrative
Agent), which report shall state that such consolidated financial statements
fairly present the financial position of the Company and its Subsidiaries as at
the date indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP (except as otherwise stated therein)
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards; and

(b)                                  as soon as practicable and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Company (after giving effect to one automatic 5-day extension
pursuant to Rule 12b-25 of the Securities Exchange Act of 1934), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income and cash flow of the
Company and its Subsidiaries for such Fiscal Quarter and the portion of the
Company’s Fiscal Year ended at the end of such Fiscal Quarter, setting forth in
each case in comparative form the consolidated

70


--------------------------------------------------------------------------------


figures for the corresponding periods of the prior Fiscal Year, all in
reasonable detail and certified by the Company’s chief financial officer or
controller as fairly presenting the consolidated financial condition of the
Company and its Subsidiaries as at the dates indicated and the consolidated
results of their operations for the periods indicated, subject to normal
year-end adjustments and audit changes.

As to any information contained in materials furnished pursuant to
Section 7.02(f), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but, subject to Section 7.01(c)
below, the foregoing shall not be in derogation of the obligation of the Company
to furnish the information and materials described in subsection (a) and (b)
above at the times specified therein.

(c)                                  The Company may satisfy its financial
statement reporting requirements under Sections 7.01(a) and (b) above if the
Company complies with the financial statement reporting requirements of the SEC,
as such requirements may be amended from time to time, and delivers the
materials it files with the SEC to the Administrative Agent pursuant to Section
7.02(f), notwithstanding that such SEC reporting requirements may not require
the filing of all of the information required by Section 7.01(a) or (b).

7.02                        Certificates; Other Information.  The Company shall
furnish to the Administrative Agent, with sufficient copies for each Lender:

(a)                                  together with each delivery of financial
statements of the Company and its Subsidiaries pursuant to Sections 7.01(a) and
(b) above, a Compliance Certificate of the chief financial officer, treasurer,
or controller of the Company (i) stating that such officer has reviewed the
terms of the Loan Documents and has made, or has caused to be made under his
supervision, a review in reasonable detail of the transactions and condition of
the Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence of any
Default or Event of Default during or at the end of such accounting period and
that such officer does not have knowledge of the existence, as at the date of
such certificate, of any Default or Event of Default, or, if he does have
knowledge that a Default or an Event of Default existed or exists, specifying
the nature and period of existence thereof and what action the Company has
taken, is taking, or proposes to take with respect thereto; and (ii) setting
forth the calculations required to establish whether the Company was in
compliance with each of the financial covenants set forth in Section 8.05 and
each of the other provisions of this Agreement on the date of such financial
statements;

(b)                                  [Reserved;]

(c)                                  together with each delivery of financial
statements of the Company and its Subsidiaries pursuant to Sections 7.01(a) and
(b) above, a Compliance Certificate of the chief financial officer or controller
of the Company setting forth the Leverage Ratio, with reasonable detail as to
the calculation thereof;

(d)                                  if reasonably requested by the
Administrative Agent, within 90 days after the end of each Fiscal Year, an
operating budget and projections for the Company and its

71


--------------------------------------------------------------------------------


Subsidiaries for the next Fiscal Year, which shall include a balance sheet,
income statement and operating cash flow statement;

(e)                                  together with each delivery of the
quarterly financial statements of the Company and its Subsidiaries pursuant to
Sections 7.01(a) and 7.01(b), a schedule of the backlog of the contracts of the
Company and its Subsidiaries for the subject Fiscal Quarter, in the same form as
then prepared for the internal use of the Company and its Subsidiaries;

(f)                                    promptly upon their becoming available,
copies of all financial statements, reports, notices and proxy statements sent
or made available by the Company to its security holders, all registration
statements (other than the exhibits thereto) and annual, quarterly or monthly
reports, if any, filed by the Company with the SEC and all press releases by the
Company concerning material developments in the business of the Company; and

(g)                                 promptly after the Borrower has notified the
Administrative Agent of any intention by any Borrower to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.

Reports required to be delivered pursuant to Sections 7.01(a), 7.01(b) or
7.02(f) (to the extent any such financial statements, reports or proxy
statements are included in materials otherwise filed with the SEC) may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Company posts such reports, or provides a link thereto,
either: (i) on the Company’s website on the Internet at the website address
listed on Schedule 11.02; (ii) when such report is posted electronically on
IntraLinks/IntraAgency or other relevant website which each Lender and the
Administrative Agent have access to (whether a commercial, third-party website
or whether sponsored by the Administrative Agent), if any, on the Company’s
behalf; or (iii) when such report is filed electronically with the SEC’s EDGAR
system; provided that: (x) the Company shall deliver paper copies of such
reports to the Administrative Agent or any Lender who requests the Company to
deliver such paper copies until written request to cease delivering paper copies
is given by the Administrative Agent or such Lender; (y) the Company shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such reports and immediately following
such notification the Company shall provide to the Administrative Agent, by
electronic mail, electronic versions (i.e., soft copies) of such reports ; and
(z) in every instance the Company shall provide paper copies of the Compliance
Certificates required by subsections (a) and (c) above to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the reports
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such reports.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and each Issuing Lender materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel

72


--------------------------------------------------------------------------------


who do not wish to receive material non-public information with respect to any
of the Borrowers or their respective Subsidiaries, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arranger, each Issuing Lender and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrowers or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC”.

7.03                        Notices.  The Company shall furnish to the
Administrative Agent, with sufficient copies for each Lender:

(a)                                  promptly and in no event later than five
(5) Business Days after any executive officer or any other Responsible Officer
of the Company obtains knowledge of the occurrence of any Default or Event of
Default, a certificate of a Responsible Officer of the Company setting forth the
details thereof and the action which the Company is taking or proposes to take
with respect thereto;

(b)                                  promptly and in no event later than ten
(10) Business Days after becoming aware thereof, notice of any of the following
events affecting the Company, together with a copy of any notice with respect to
such event that may be required to be filed with a Governmental Authority and
any notice delivered by a Governmental Authority to the Company with respect to
such event:

(i)                                     an ERISA Event;

(ii)                                  the failure by the Company to make all
material contributions required to be made to each Pension Plan under the terms
of that plan, ERISA, the Code, or any other applicable requirement of law;

(iii)                               the adoption of any new Pension Plan or
other plan subject to Section 412 of the Code; or

(iv)                              the adoption of any amendment to a Pension
Plan or other plan subject to Section 412 of the Code, if such amendment results
in a material increase in contributions or Unfunded Pension Liability;

73


--------------------------------------------------------------------------------


(c)                                  promptly after any executive officer or any
other Responsible Officer of the Company obtains knowledge thereof, notice of
all litigation or proceedings commenced or threatened affecting the Company or
any Subsidiary (i) in which there is a reasonable likelihood of (A) liability in
excess of 2% of the Company’s Consolidated Net Worth (in the aggregate for all
related actions) and is not likely to be covered by insurance, or (B) in which
injunctive or similar relief is sought which if obtained would have a Material
Adverse Effect or (ii) which questions the validity or enforceability of any
Loan Document;

(d)                                  promptly after receipt thereof by the
Company, any of its Subsidiaries, or any Pension Plan (but in any event no less
often than quarterly), copies or notice of any written correspondence or written
communication from the United States Department of Labor, the IRS or any other
Governmental Agency with respect to such Pension Plan which could reasonably be
expected to result in a Material Adverse Effect;

(e)                                  promptly after any executive officer or any
other Responsible Officer of the Company learning thereof, notice (in writing)
giving details of any proceeding, notice or action by the United States
Department of Labor or the IRS relating to any potential assertion by either
such agency that any material violation of ERISA or the Code may have occurred
in connection with the administration or operation of any Pension Plan which
could reasonably be expected to result in a Material Adverse Effect;

(f)                                    if reasonably requested by the
Administrative Agent, copies of all final reports or letters submitted to the
Company by its independent certified public accountants in connection with each
annual audit of the financial statements of the Company or its Subsidiaries made
by such accountants, including, without limitation, any “management letter”;

(g)                                 promptly after the availability thereof,
copies of all material amendments to the certificate or articles of
incorporation or bylaws of the Company, each Subsidiary Borrower or any of the
Significant Subsidiaries;

(h)                                 promptly after the receipt thereof, a copy
of any notice, summons, citation or letter concerning any actual, alleged,
suspected or threatened Environmental Claim which could reasonably be expected
to result in a Material Adverse Effect after giving effect to any insurance
proceeds reasonably expected to be available;

(i)                                    promptly, notice of any material
amendment to, or waiver of any of its material rights under, any Pension Plan,
termination of any Pension Plan or merger of any Pension Plan into any other
Pension Plan; and

(j)                                    from time to time such additional
information regarding the financial position or business of the Company and its
Subsidiaries as the Administrative Agent on behalf of the Lenders may reasonably
request.

7.04                        Records and Inspection.  The Company shall, and
shall cause each Subsidiary to, maintain adequate books, records and accounts as
may be required or necessary to permit the preparation of consolidated financial
statements in accordance with sound business practices and GAAP or the
equivalent international standards for the Subsidiary Borrowers.  The Company

74


--------------------------------------------------------------------------------


shall, and shall cause each Subsidiary Borrower and Significant Subsidiary to,
permit such persons as the Administrative Agent may designate, at reasonable
times and under reasonable circumstances (including, prior to the occurrence and
continuation of an Event of Default, reasonable prior notice to the Company) to
(a) visit and inspect any properties of the Company and its Subsidiaries,
(b) inspect and copy their books and records, and (c) discuss with their
officers and employees and their independent accountants, their respective
businesses; assets, liabilities, prospects, results of operation and financial
condition.

7.05                        Corporate Existence, Etc.  Except as permitted by
Section 8.06, the Company shall, and shall cause each Subsidiary to, at all
times preserve and keep in full force and effect its corporate existence and any
rights and franchises, unless the failure to maintain such rights and franchises
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that the corporate existence of any Subsidiary may be terminated if
such termination is determined by the Company to be in its best interest and is
not materially disadvantageous to the Lenders.

7.06                        Payment of Taxes.  The Company shall, and shall
cause each Subsidiary to, pay and discharge all material Taxes imposed upon it
or any of its properties or in respect of any of its franchises, business,
income or property before any material penalty shall be incurred with respect to
such Taxes, except where the failure to pay such Taxes could not reasonably be
expected to have a Material Adverse Effect; provided, however, that, unless and
until foreclosure, distraint, levy, sale or similar proceedings shall have
commenced and shall not have been stayed, the Company and its Subsidiaries need
not pay or discharge any such Tax so long as the validity or amount thereof is
contested in good faith and by appropriate proceedings and so long as any
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.

7.07                        Maintenance of Properties.  The Company shall
maintain or cause to be maintained in good repair, working order and condition
(ordinary wear and tear excepted), all material properties useful or necessary
to its business and the business of its Subsidiaries considered as a whole, and
from time to time the Company will make or cause to be made all appropriate
repairs, renewals and replacements thereto, except where the failure to maintain
such property could not reasonably be expected to have a Material Adverse
Effect.

7.08                        Maintenance of Insurance.  The Company shall, and
shall cause each Subsidiary to, maintain with financially sound and reputable
insurance companies, insurance in at least such amounts, of such character and
as against at least such risks as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business.  The Company shall furnish to the Administrative Agent, upon written
request, full information as to the insurance in effect at any time.

7.09                        Conduct of Business.  The Company shall not, and
shall not permit any of its Subsidiaries to, engage in any business other than
the businesses in which the Company and its Subsidiaries taken as a whole are
engaged as of the Amendment Effective Date or any businesses or activities
substantially similar or related thereto, except for other businesses which
constitute an insubstantial part of the business of the Company and its
Subsidiaries taken as a whole.  The Company shall, and shall cause each
Subsidiary to, conduct its business in compliance in all

75


--------------------------------------------------------------------------------


material respects with Applicable Law and all material contractual obligations,
except in such instances in which failure of compliance with Applicable Law or
any material contractual obligation could not reasonably be expected to have a
Material Adverse Effect.

7.10                        Further Assurances.  The Company shall ensure that
all written information, exhibits and reports furnished to the Administrative
Agent or the Lenders do not and will not contain any untrue statement of a
material fact and do not and will not omit to state any material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, and will promptly disclose to the
Administrative Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
or recordation thereof.

7.11                        Subordination of Intercompany Loans and Advances to
the Company.  The Company shall cause any Indebtedness owed by the Company to
any Subsidiary to be subordinated to the Obligations and any Indebtedness owed
by any Subsidiary to the Company or any other Subsidiary to be subordinated to
the Obligations on terms of subordination satisfactory (i) to all the Lenders,
if such Indebtedness matures prior to the Termination Date, or (ii) to the
Majority Lenders, if such Indebtedness matures after the Termination Date;
provided, however, that (a) such subordination may be evidenced on a general
ledger or evidenced by check, bank statement, note or other written agreement,
document or instrument and (b) as long as no Event of Default under
Sections 9.01(a), (f) or (g) has occurred and is continuing and no notice has
been delivered under Section 9.02(b), the Company and its Subsidiaries may pay
such Intercompany Indebtedness in the ordinary course of business.  All such
Intercompany Indebtedness shall be indicated on a general ledger or evidenced by
a check, bank statement, note or other written agreement, document or
instrument.

7.12                        Payment of Obligations.  The Company shall, and
shall cause its Subsidiaries to, pay and discharge as the same shall become due
and payable, all their respective obligations and liabilities, except where the
failure to pay or discharge such obligations or liabilities could not reasonably
be expected to have a Material Adverse Effect, including:

(a)                                  all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary, which could reasonably be expected to result in a Material Adverse
Effect;

(b)                                  all lawful claims which, if unpaid, would
by law become a Lien upon its Property, which could reasonably be expected to
result in a Material Adverse Effect; and

(c)                                  all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, which could reasonably be expected to
result in a Material Adverse Effect.

7.13                        Compliance with Laws.  The Company shall comply, and
shall cause each of its Subsidiaries to comply, in all material respects with
all Applicable Laws of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards

76


--------------------------------------------------------------------------------


Act), except such as may be contested in good faith or as to which a bona fide
dispute may exist or where non-compliance could not reasonably be expected to
result in a Material Adverse Effect.

7.14                        Environmental Laws.

Upon the written request of the Administrative Agent or any Lender, the Company
shall submit and cause each of its Subsidiaries to submit, to the Administrative
Agent with sufficient copies for each Lender, at the Company’s sole cost and
expense, at reasonable intervals, a report providing an update of the status of
any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report required pursuant to Section 7.03(h), that,
individually or in the aggregate, could reasonably be expected to result in
liability in excess of $15,000,000 after giving effect to any insurance proceeds
reasonably expected to be available.

7.15                        Solvency.  The Company shall at all times be, and
shall cause each of the Subsidiary Borrowers and each Guarantor to be, Solvent.

7.16                        Use of Proceeds.

(a)                                  Each Borrower shall use the proceeds of
Loans (i) to repay all obligations owing under the Existing Credit Agreement,
(ii) to finance Capital Expenditures, (iii) for Investments permitted under
Section 8.04, (iv) to make contributions or other distributions to facilitate
repurchases of Company’s Capital Stock, and (v) for working capital and other
general corporate purposes, including the payment of any closing fees or
expenses associated with the closing of the transactions contemplated hereunder.

(b)                                  No portion of the Loans will be used,
directly or indirectly, (i) to purchase or carry Margin Stock or (ii) to repay
or otherwise refinance indebtedness of any Borrower or others incurred to
purchase or carry Margin Stock, or (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock.  No proceeds of any Loans will be used
to acquire any security in any transaction which is subject to Section 13 or 14
of the Exchange Act.

7.17                        Additional Subsidiary Guarantors.  Upon delivery of
the annual financial statements for the Fiscal Year ended September 30, 2007 and
upon delivery of the annual financial statements for each subsequent Fiscal Year
ending thereafter as required under Section 7.01(a), any new or existing
Subsidiary of the Company which is a Significant Subsidiary and which is not
already a Guarantor shall be required to become a “Subsidiary Guarantor” under,
and as defined in, the Master Guaranty and Intercreditor Agreement, and the
Company shall, and shall cause such Subsidiary to, comply with Section 8.12 of
the Master Guaranty and Intercreditor Agreement and Section 5.03 of this
Agreement applicable to a Guarantor.

SECTION 8.  NEGATIVE COVENANTS

The Company covenants and agrees that, so long as any portion of the Commitments
shall be in effect and until all Obligations are paid in full, the Company shall
perform each and all of the following:

77


--------------------------------------------------------------------------------


8.01                        Liens.  The Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of the
Company or any Subsidiary, whether now owned or hereafter acquired, or any
income or profits therefrom or rights in respect thereof, except:

(a)                                  Customary Permitted Liens;

(b)                                  Liens on cash collateral in favor of the
Administrative Agent pursuant to Sections 3.01(d) and 3.08;

(c)                                  Existing Liens;

(d)                                  any attachment or judgment Lien not
otherwise constituting an Event of Default in existence less than sixty
(60) days after the entry thereof or with respect to which (i) execution has
been stayed, (ii) payment is covered in full by insurance, or (iii) the Company
or any of its Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review and shall have set aside on its books such reserves as
may be required by GAAP with respect to such judgment or award;

(e)                                  Liens existing on property or assets of any
Person at the time such Person becomes a Subsidiary or such property or assets
are acquired, but only, in any such case, (i) if such Lien was not created in
contemplation of such Person becoming a Subsidiary or such property or assets
being acquired, and (ii) so long as such Lien does not encumber any assets other
than the property subject to such Lien at the time such Person becomes a
Subsidiary or such property or assets are acquired;

(f)                                    Liens on assets securing Indebtedness
permitted to be incurred or assumed pursuant to Section 8.02(e), including any
interest or title of a lessor under any Capitalized Lease, provided that any
such Lien does not encumber any property other than assets constructed or
acquired with the proceeds of such Indebtedness;

(g)                                 leases or subleases granted in the ordinary
course of business to others, which could not reasonably be expected to have a
Material Adverse Effect;

(h)                                 any Lien constituting a renewal, extension
or replacement of any Existing Lien or any Lien permitted by clauses (f) or (g)
of this Section 8.01, but only, in the case of each such renewal, extension or
replacement Lien, to the extent that the principal amount of Indebtedness
secured thereby does not exceed the principal amount of such Indebtedness so
secured unless such excess is permitted by Section 8.02 to be incurred and by
this Section 8.01 to be secured by such Lien at the time of the extension,
renewal or replacement, the maturity thereof is not shortened and such Lien is
limited to all or a part of the property subject to the Lien extended, renewed
or replaced;

(i)                                    other Liens incidental to the conduct of
the business or the ownership of the property of the Company or a Subsidiary
which were not incurred in connection with borrowed money and which do not in
the aggregate materially detract from the value of the property or

78


--------------------------------------------------------------------------------


materially impair the use thereof in the operation of the business and which, in
any event, do not secure obligations aggregating in excess of $35,000,000; and

(j)                                    to the extent the negative pledge clauses
contained in the Private Shelf Agreements as defined in the Master Guaranty and
Intercreditor Agreement constitute Liens;

provided that if, notwithstanding this Section 8.01, any Lien which this
Section 8.01 proscribes shall be created or arise without the prior written
consent of the Lenders (including with respect to this proviso), the Obligations
shall be secured by such Lien equally and ratably with the other Indebtedness
secured thereby and the Company will take or cause to be taken all such action
as may be requested by the Administrative Agent or the Majority Lenders to
confirm and protect such Lien in favor of the Lenders; provided, further,
however, that notwithstanding such equal and ratable securing, the existence of
such Lien shall constitute a default by the Company in the performance or
observance of this Section 8.01.

8.02                        Indebtedness.  The Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume, guarantee, or otherwise become, or remain liable with respect to any
Indebtedness, except:

(a)                                  the Obligations;

(b)                                  Indebtedness of the Subsidiaries incurred
under the Loan Documents;

(c)                                  Subordinated Debt;

(d)                                  Existing Indebtedness listed on
Schedule 8.02 other than Indebtedness relating to financial letters of credit;

(e)                                  purchase money Indebtedness, provided that
such Indebtedness (i) if incurred in connection with a Capitalized Lease
Obligation does not in the aggregate exceed $35,000,000 at any time, (ii) if
incurred in connection with the purchase of real estate does not in the
aggregate exceed $35,000,000 at any time, (iii) does not exceed the cost to the
Company or its Subsidiaries of the assets constructed or acquired with the
proceeds of such Indebtedness and (iv) is incurred within twelve (12) months
following the date of the completion or acquisition of the asset so constructed
or acquired;

(f)                                    Contingent Obligations with respect to
performance, bid, advance payment and other similar obligations (which may be in
the form of guarantees or letters of credit issued outside of this Agreement to
the extent the aggregate outstanding amount of such guarantees and letters of
credit issued outside this Agreement do not exceed $50,000,000 at any time),
provided that such Indebtedness (i) is incurred to support contracts or bids in
the ordinary course of business, (ii) remains contingent and (iii) is unsecured
(other than banker’s liens, set-off rights or similar liens);

(g)                                 Contingent Obligations with respect to
unsecured (other than banker’s liens, set-off rights or similar liens) financial
letters of credit issued outside of this Agreement in an aggregate outstanding
amount not exceeding $30,000,000 at any time;

79


--------------------------------------------------------------------------------


(h)                                 Indebtedness incurred in the ordinary course
of business with respect to equipment leases or purchases, operating expenses
and real property leases necessary for the performance of Joint Venture
projects; provided that such Indebtedness is unsecured (except to the extent
permitted under Section 8.01);

(i)                                    Intercompany Indebtedness of the Company
to any Subsidiary or of a Subsidiary to the Company or to any Wholly-Owned
Subsidiary which is Subordinated Debt, to the extent permitted by
Section 8.04(c) and (d);

(j)                                    other unsecured Indebtedness owing
offshore by Subsidiaries or Affiliates of the Company exclusively for the
purpose of short term working capital requirements or managing foreign currency
risk and tax liabilities consistent with existing business practices not in
excess of $100,000,000 at any time outstanding;

(k)                                Contingent Obligations with respect to Swap
Contracts in connection (i) with bona fide hedging operations against interest
rates on funded Indebtedness of the Company and its Subsidiaries in an aggregate
notional amount not exceeding such funded Indebtedness at any time outstanding
(less the amount of any such Existing Indebtedness then outstanding), and
(ii) with the conduct of its business; provided that in each case such
Indebtedness (A) is incurred in the ordinary course of business, (B) is
unsecured and (C) remains contingent;

(l)                                    Contingent Obligations incurred by the
Company or any Subsidiary with respect to Indebtedness payable by other
Subsidiaries which is permitted to be incurred by such other Subsidiary under
this Section 8.02;

(m)                              Contingent Obligations incurred by the Company
or any Subsidiary with respect to Indebtedness for borrowed money of Joint
Ventures which are not included in the consolidated financial statements of the
Company under GAAP, provided that (i) such Indebtedness and such Contingent
Obligations are incurred in the ordinary course of business, (ii) such
Indebtedness is fully secured by assets not reflected on the consolidated
balance sheet of the Company, (iii) such Contingent Obligations do not in the
aggregate exceed $100,000,000 at any time outstanding (less the amount of any
such Existing Indebtedness then outstanding), (iv) the Contingent Obligations
with respect to Indebtedness of any Joint Venture shall be several, and not
joint and several, obligations and shall apply only to a portion of such
Indebtedness not exceeding a portion based on the percentage interest of the
Company or such Subsidiary in the equity of such Joint Venture (or if the
Contingent Obligations with respect to such Indebtedness shall be joint and
several, all such Indebtedness shall be included as Contingent Obligations in
clause (iii) above), and (v) such Contingent Obligations remain contingent;

(n)                                 Contingent Obligations with respect to
indemnity obligations pursuant to provisions of the Employee Benefit Plans of
the Company or its Subsidiaries and the Plan, provided that such Indebtedness
(i) is incurred in the ordinary course of business and (ii) remains contingent;

(o)                                  Indebtedness and Contingent Obligations
incurred outside this Agreement (including guarantees and letters of credit
issued in excess of the dollar limits set forth in

80


--------------------------------------------------------------------------------


clauses (f) and (g) above), not exceeding the greater of $125,000,000 or 20% of
the Company’s Consolidated Net Worth in the aggregate at any time;

(p)                                  Indebtedness consisting of notes for the
purchase of employees’ or retirees’ stock in accordance with existing business
practice;

(q)                                  unsecured Indebtedness in an unlimited
aggregate outstanding principal amount that is subordinate (structurally or in
right of payment) to or pari passu with the Loans and that does not have a
maturity date or any scheduled principal payments prior to the Termination Date,
provided that the Borrowers would be in compliance with the financial covenants
set forth in Section 8.05 after giving effect to the incurrence of any such
Indebtedness;

(r)                                  unsecured Indebtedness in an aggregate
outstanding principal amount at any time of up to $200,000,000 that is
subordinate (structurally or in right of payment) to or pari passu with the
Loans and that matures prior to or has scheduled principal payments prior to the
Termination Date, provided that the Borrowers would be in compliance with the
financial covenants set forth in Section 8.05 after giving effect to the
incurrence of any such Indebtedness;

(s)                                  Indebtedness incurred to refinance
Indebtedness described in clauses (d), (e), (f), (g) and (j) above or (t) below;
provided, however, that (i) the unpaid balance is not increased (except if the
incurrence of any amount in excess thereof would otherwise then be permitted by
the terms of this Agreement) and (ii) if such refinanced Indebtedness is repaid
prior to the scheduled maturity thereof, such refinancing Indebtedness shall
(A) not mature or be required to be repaid, purchased or otherwise retired
earlier than the corresponding portion of the Indebtedness being prepaid or
(B) not result in a Default or an Event of Default; and

(t)                                    unsecured Indebtedness incurred pursuant
to the Foreign Subsidiary Credit Agreement by foreign Subsidiaries or Affiliates
of the Company pursuant to Section 965 of the Code (in connection with the Jobs
Creation Act of 2004) to facilitate the repatriation of funds to the Company;
provided that such Indebtedness is repaid no later than September 30, 2011.

8.03                        Restricted Payments.  The Company shall not declare,
pay or make, or agree to declare, pay or make, any Restricted Payment, except

(a)                                  [intentionally omitted];

(b)                                  dividends or distributions in respect of a
class of the Company’s Capital Stock payable in the same class of the Company’s
Capital Stock;

(c)                                  issuances of Capital Stock upon the
exercise of any warrants, options or rights to acquire such Capital Stock;

(d)                                  provided that no Default or Event of
Default exists under Section 9.01(a), (f) or (g) or would result therefrom,
repurchases of Capital Stock pursuant to the terms of Section 6.10 of the
Company’s Bylaws, the Plans and the Company’s Stock Purchase Plan, all as in
effect from time to time;

81


--------------------------------------------------------------------------------


(e)                                  provided that no Default or Event of
Default exists under Section 9.01(a), (f) or (g) or would result therefrom,
distributions or accumulations of payment-in-kind dividends on any series or
class of Capital Stock; and

(f)                                    provided that no Default or Event of
Default exists under Section 9.01(a), (f) or (g) or would result therefrom and
the Leverage Ratio (calculated on a pro-forma basis giving effect to any such
Restricted Payments) is less than 2.25 to 1.00, repurchases of any Capital Stock
of the Company.

8.04                        Investments.  The Company shall not, and shall not
permit any of its Subsidiaries to, make or own any Investment in any Person,
except:

(a)                                  Permitted Investments, provided that
Investments of the type described in clause (d) of the definition of Permitted
Investments that are made outside of the United States shall not exceed
$50,000,000 in the aggregate at any time;

(b)                                  any Investment existing on the Amendment
Effective Date in any of the Subsidiaries or in any of the Joint Ventures
identified on Schedule 6.01;

(c)                                  Investments by any Subsidiary in the
Company or in any Wholly-Owned Subsidiary;

(d)                                  Investments by the Company or a
Wholly-Owned Subsidiary in any Wholly-Owned Subsidiary;

(e)                                  trade credit extended on usual and
customary terms in the ordinary course of business;

(f)                                    advances to employees for moving,
relocation and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business;

(g)                                 Investments in the ordinary course of
business by the Company or any of its Subsidiaries in contract Joint Ventures
for the purpose of performing projects with other companies; provided that if
such Joint Ventures are not structured so that neither the Company nor any
Significant Subsidiary shall be responsible for the acts or omissions of other
companies except to the extent covered by insurance or limited to Indebtedness
for expenses permitted by Section 8.02(g), the Company shall have determined
that such structure would not individually or in the aggregate with other
similarly structured Joint Venture have a Material Adverse Effect;

(h)                                 Permitted Acquisitions; and

(i)                                    other Investments not otherwise permitted
above; provided, however, that:

(A)                              the aggregate consideration consisting of cash
and assumed debt paid by the Company and its Subsidiaries for such Investments
in any Fiscal Year shall not exceed $150,000,000.

82


--------------------------------------------------------------------------------


(B)                                the cash and assumed debt portion of the
aggregate consideration paid by the Company and its Subsidiaries for any such
single Investment shall not exceed $100,000,000;

(C)                                if the cash and assumed debt portion of the
aggregate consideration paid by the Company and its Subsidiaries for any such
single Investment exceeds $25,000,000, the Company shall, prior to completing
such Investment, submit to the Administrative Agent for distribution to the
Lenders, a certificate demonstrating compliance with Section 8.05 on a pro forma
basis after giving effect to such Investment;

(D)                               each such Investment shall be subject to
Section 7.09 and

(E)                                 no such Investment in any Person shall be
opposed by the board of directors of such Person.

8.05                        Financial Covenants.

(a)                                  Leverage Ratio.  The Company shall not
permit the Leverage Ratio to be greater than 3.00 to 1.00 as of the end of any
Fiscal Quarter.

(b)                                  Fixed Charge Coverage Ratio.  The Company
shall not permit the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00 as
of the end of any Fiscal Quarter.

8.06                        Restriction on Fundamental Changes.  Unless
permitted by Section 8.07, the Company shall not, and shall not permit any of
its Wholly-Owned Subsidiaries to, enter into any merger, consolidation,
reorganization or recapitalization liquidate, wind up or dissolve or sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its or their business or assets,
whether now owned or hereafter acquired, except that: (a) the Company or any of
its Wholly-Owned Subsidiaries may enter into a merger as part of a Permitted
Acquisition, provided that the Company or such Wholly-Owned Subsidiary owns or
controls a majority of the surviving entity of such merger; and (b) as long as
no Default or Event of Default shall exist after giving effect thereto, any
Wholly-Owned Subsidiary may be merged or consolidated into the Company, a
Subsidiary Borrower or any other Significant Subsidiary which has become a
Guarantor or be liquidated, wound up or dissolved, or all or substantially all
of its business or assets may be sold, leased, transferred, or otherwise
disposed of, in one transaction or a series of transactions, to the Company, a
Subsidiary Borrower or any other Significant Subsidiary which has become a
Guarantor; provided that neither the Company nor any Significant Subsidiary may
be involved in any such transaction unless the Company, a Subsidiary Borrower,
or a Significant Subsidiary, as the case may be, is the surviving or acquiring
corporation and the net worth of the Company, such Subsidiary Borrower or a
Significant Subsidiary, as the case may be, is unchanged or higher after giving
effect to such merger or other transaction.

8.07                        Asset Dispositions.

(a)                                  The Company shall not, and shall not permit
any of its Subsidiaries to, make any Asset Disposition, including any
Sale-Leaseback Transaction, unless either:

83


--------------------------------------------------------------------------------


(i)                                     the Board of Directors of the Company
has reasonably determined in good faith that the terms of the transaction are
fair and reasonable to the Company or such Subsidiary, as the case may be; and
within one year after the Asset Disposition the Company or such Subsidiary shall
have used any Net Cash Proceeds to (A) replace the properties or assets that
were the subject of the Asset Disposition, (B) acquire properties or assets in
the businesses of the Company and its Subsidiaries on the date of this Agreement
or (C) repay all or part of any Indebtedness covered by the Master Guaranty and
Intercreditor Agreement; or

(ii)                                  the aggregate assets disposed of by the
Company and its Subsidiaries in any 12-month period during the term of this
Agreement shall not have a value exceeding 10% of the Company’s Consolidated Net
Worth; and the aggregate assets disposed of by the Company and its Subsidiaries
on a cumulative basis during the term of this Agreement shall not have a value
exceeding 30% of the Company’s Consolidated Net Worth.

(b)                                  the Company in any event will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, discount (except in the ordinary course of business consistent with
past practice to compromise disputes with customers), or otherwise sell for less
than the face value thereof or for consideration other than cash, any of their
respective accounts receivable.

8.08                        Transactions with Affiliates.  The Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
enter into any transaction (including the purchase, sale, lease, or exchange of
any property or the rendering of any service) with any Affiliate of the Company
which is not a Subsidiary, unless (i) such transaction is not otherwise
prohibited by this Agreement, (ii) such transaction is in the ordinary course of
business, and (iii) if such transaction is other than with a Subsidiary, such
transaction taken as a whole is on fair and reasonable terms no less favorable
to the Company or its Subsidiary, as the case may be, than those terms which
might be obtained at the time in a comparable arm’s length transaction with a
Person who is not an Affiliate or, if such transaction is not one which by its
nature could be obtained from such other Person, is on fair and reasonable terms
and was negotiated in good faith; provided that this Section 8.08 shall not
restrict (A) payments otherwise allowed under this Agreement and other transfers
on account of any shares of Capital Stock of the Company or any Subsidiary, (B)
customary board of director fees, (C) any payments pursuant to the terms of the
Certificate of Incorporation or Bylaws of the Company, or to any of the
Company’s Employee Benefit Plans or the Plans or (D) the rights, privileges and
preferences granted to holders of Preferred Stock arising under any related
certificate of designation, investor rights agreement or regulatory side letter,
each in form and substance reasonably satisfactory to the Administrative Agent.

8.09                        Restrictive Agreements.  Except pursuant to the
Foreign Subsidiary Credit Agreement, the Company shall not, and shall not permit
any Subsidiaries to, enter into any contractual obligation which restricts or
limits the ability of such Subsidiary to (a) pay dividends or make any
distribution on its Capital Stock, (b) pay Indebtedness owed the Company or any
Subsidiary, (c) make any loans or advances to the Company or (d) except as
provided in

84


--------------------------------------------------------------------------------


contractual obligations respecting the specific assets subject to Permitted
Liens, transfer any of its property to the Company.

8.10                        Amendments of Bylaws.  The Company shall not amend
its Bylaws or amend or modify the terms of its Capital Stock in any respect
which accelerates the payment obligations of the Company to a date earlier than
3 years after the date of such amendment without in each case obtaining the
prior written consent of the Majority Lenders (which consent shall not be
unreasonably withheld or delayed).

8.11                        Change in Business.  The Company shall not, and
shall not permit any of its Subsidiaries to, engage in any material line of
business substantially different from those lines of business carried on by the
Company and its Subsidiaries on the date hereof, without in each case obtaining
the prior written consent of the Majority Lenders (which consent shall not be
unreasonably withheld).

8.12                        Accounting Changes.  The Company shall not, and
shall not suffer or permit any of its Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change the fiscal year of the Company or of any of its consolidated
Subsidiaries.

8.13                        Contributions to the Plans.  Except for the
Company’s Capital Stock contributed by the Company to the Plans as
contributions, the Company shall not make any contributions to the Plans other
than in cash.

8.14                        Right to Terminate Post-Retirement Benefits  Except
as otherwise required by Applicable Law, if a plan provides post-retirement life
insurance, medical or other health related benefits (such as vision or dental)
to more than 2,000 former or current employees of the Company or any of its
current domestic ERISA Affiliates, the applicable plan documents relating to
such benefits will clearly and expressly allow for, and neither the Company nor
any of its current domestic ERISA Affiliates will issue any written
communication or enter into any written or oral agreement that it is reasonably
possible would any way prohibit, the right of the Company and its current
domestic ERISA Affiliates to reduce, terminate or amend such benefits in such
plan.

SECTION 9.  EVENTS OF DEFAULT

9.01                        Events of Default.  The occurrence of any one or
more of the following events, acts or occurrences shall constitute an event of
default (an “Event of Default”) hereunder:

(a)                                  Failure to Make Payments.  Any Borrower
(i) shall fail to pay when due any principal (whether at stated maturity, upon
acceleration, by notice of or other requirement of prepayment, by operation of
Section 2.06 or otherwise) of any Loan (including with respect to any Letter of
Credit and any Swing Line Loan) or (ii) shall fail to pay interest on any Loan
(including any Swing Line Loan) or any fees payable hereunder within three (3)
Business Days of the date when due or (iii) shall fail to pay any costs,
expenses or other amounts payable hereunder or under any Notes or any other Loan
Documents within ten (10) Business Days after the Administrative Agent notifies
the Company that such amount has become due;

85


--------------------------------------------------------------------------------


(b)                                  Default in Other Agreements.  The Company
or any of its Subsidiaries (i) fails to make any payment in respect of any
Indebtedness or Contingent Obligation having an aggregate principal amount
(including undrawn, committed or available amounts and including amounts owing
to all creditors under any combined or syndicated credit arrangement) of more
than 2% of the Company’s Consolidated Net Worth when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace or notice period, if any, specified
in the document relating thereto on the date of such failure; or (ii) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation of more than 2% of the Company’s
Consolidated Net Worth, and such failure continues after the applicable grace or
notice period, if any, specified in the document relating thereto on the date of
such failure if the effect of such failure, event or condition is to cause, or
to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or Administrative Agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded;

(c)                                  Breach of Certain Covenants.  Any Borrower
shall fail to perform, comply with or observe any agreement, covenant or
obligation to be performed, observed or complied with by it pursuant to
Section 7.01, Section 7.05 (insofar as such Section requires the preservation of
the corporate existence of any Borrower), Section 7.06, Section 7.11 or
Section 8 (other than Section 8.10);

(d)                                  Breach of Warranty.  Any representation or
warranty or certification made or furnished by the Company or any of its
Subsidiaries under this Agreement, the other Loan Documents or any agreement,
instrument or document contemplated hereby and thereby shall, prove to have been
false or incorrect in any material respect when made;

(e)                                  Other Defaults Under Agreement and Other
Loan Documents.  The Company or any Subsidiary shall fail to perform, comply
with or observe any covenant or obligation to be performed, observed or complied
with by it under this Agreement (other than those provisions referred to in
Sections 9.0 1(a) and (c) above) or the other Loan Documents and such failure
shall not have been remedied or waived within thirty (30) days after notice
thereof by the Administrative Agent;

(f)                                    Involuntary Bankruptcy; Appointment of
Receiver, Etc. There shall be commenced against the Company, any Subsidiary
Borrower or any Significant Subsidiary an involuntary case seeking the
liquidation or reorganization of the Company, any Subsidiary Borrower or any
Significant Subsidiary under Chapter 7 or Chapter 11 of the Bankruptcy Code or
any similar proceeding under any other Applicable Law or an involuntary case or
proceeding seeking the appointment of a receiver, liquidator, sequestrator,
custodian, trustee or other officer having similar powers of the Company, any
Subsidiary Borrower or any Significant Subsidiary to take possession of all or a
substantial portion of the property or to operate all or a substantial portion
of the business of the Company, any Subsidiary Borrower or any Significant
Subsidiaries and any of the following events occur: (i) the Company or any of
its Subsidiaries consents to the

86


--------------------------------------------------------------------------------


institution of the involuntary case or proceeding; (ii) the petition commencing
the involuntary case or proceeding is not timely controverted; (iii) the
petition commencing the involuntary case or proceeding remains undismissed and
unstayed for a period of sixty (60) days (provided, however, that, during the
pendency of such period, the Lenders shall be relieved of their Commitments); or
(iv) an order for relief shall have been issued or entered therein;

(g)                                 Voluntary Bankruptcy; Appointment of
Receiver, Etc.  The Company, any Subsidiary Borrower or any Significant
Subsidiary shall institute a voluntary case seeking liquidation or
reorganization under Chapter 7 or Chapter 11 of the Bankruptcy Code; or the
Company or any Significant Subsidiary shall file a petition, answer, or
complaint or shall otherwise institute any similar proceeding under any other
Applicable Law, or shall consent thereto; or the Company, any Subsidiary
Borrower or any Significant Subsidiary shall consent to the conversion of an
involuntary case to a voluntary case; or the Company, any Subsidiary Borrower or
any Significant Subsidiary shall file a petition, answer a complaint or
otherwise institute any proceeding seeking, or shall consent or acquiesce to the
appointment of, a receiver, liquidator, sequestrator, custodian, trustee or
other officer with similar powers to take possession of all or a substantial
portion of the property or to operate all or a substantial portion of the
business of the Company, any Subsidiary Borrower or any Significant Subsidiary;
or the Company, any Subsidiary Borrower or any Significant Subsidiary shall make
a general assignment for the benefit of creditors; or the Company, any
Subsidiary Borrower, or any Significant Subsidiary shall admit in writing its
inability or fails generally to pay its debts as they come due; or the Board of
Directors of the Company, any Subsidiary Borrower or any Significant Subsidiary
(or any committee thereof) adopts any resolution or otherwise authorizes action
to approve any of the foregoing;

(h)                                 Judgments and Attachments.  The Company or
any of its Subsidiaries shall suffer any money judgments, writs, or warrants of
attachment, or similar processes, which individually or in the aggregate involve
an amount in excess of 3% of the Company’s Consolidated Net Worth and shall not
discharge, vacate, bond, or stay the same within a period of 45 days except to
the extent the amount of such judgments, writs, warrants or attachments are
fully covered by insurance (provided that any deductible in excess of 3% of the
Company’s Consolidated Net Worth is supported by a bond or letter of credit in
at least the amount by which such deductible exceeds 3% of the Company’s
Consolidated Net Worth and the insured has in writing accepted liability
therefor) or a judgment creditor shall obtain possession of any material portion
of the assets of the Company or any of its Subsidiaries by any means, including,
without limitation, levy, distraint, replevin or self-help;

(i)                                    ERISA Liabilities.  (i) There shall occur
one or more ERISA Events which individually or in the aggregate results in or
might reasonably be expected to result in liability of the Company or any of its
ERISA Affiliates in excess of 3% of the Company’s Consolidated Net Worth during
the term of this Agreement; (ii) the footnotes in the Company’s annual financial
statements fail to disclose all unfunded benefit liabilities (determined in
accordance with GAAP), or (iii) the aggregate Unfunded Pension Liability among
all Pension Plans exceeds the aggregate Unfunded Pension Liability among all
Pension Plans as of September 30, 2003 by more than 3% of the Company’s
Consolidated Net Worth;

87


--------------------------------------------------------------------------------


(j)                                    Failure of Subordination.  Any agreement
to subordinate other Indebtedness in an aggregate amount in excess of
$10,000,000 in right of payment to the Obligations, at any time and for any
reason other than satisfaction in full of all of the Obligations or satisfaction
in full of such Subordinated Debt upon the originally stated maturity thereof,
ceases to be in full force and effect in any material respect or is declared to
be null and void;

(k)                                Termination of Master Guaranty and
Intercreditor Agreement.  The Master Guaranty and Intercreditor Agreement, or
any material provision therein, shall cease to be in full force and effect
except as a result of any breach of the terms thereof by the Administrative
Agent or the Lenders or the repayment in full of the Company’s obligations to
the Note Holders under the Note Documents (as such terms are defined in the
Master Guaranty and Intercreditor Agreement); or the Company or any of the
Guarantors shall contest or purport to repudiate or disavow the Master Guaranty
and Intercreditor Agreement;

(l)                                    Guarantor Defaults.  Any Guarantor shall
fail in any material respect to perform or observe any term, covenant or
agreement in the Master Guaranty, and Intercreditor Agreement; or the Master
Guaranty and Intercreditor Agreement shall for any reason be partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise cease to be in full force and effect, or any Guarantor shall contest
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder; or

(m)                              Change in Ownership.  Any event or series of
events by which:

(A)                              any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), but excluding:

(1)                                  any employee stock ownership plan or
arrangement of the Company or its Subsidiaries,

(2)                                  any current or former employee who owns
Common Stock or option rights (as such term is defined below),

(3)                                  any Person that holds Common Stock on
behalf of employees or former employees of the Company and its Subsidiaries,

(4)                                  any Employee Benefit Plan of the Company or
its Subsidiaries,

(5)                                  any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and

(6)                                  any other Person who acquired Preferred
Stock prior to the date of the IPO, or any Affiliate of such Person, provided
that at all times after the IPO such Person and its Affiliates collectively own
no more than 35% of the voting equity securities of the Company,

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5, under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities

88


--------------------------------------------------------------------------------


that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a partially-diluted basis (i.e., taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or

(B)                                during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Company cease to be composed of individuals (A) who were members of
that board or equivalent governing body on the first day of such period,
(B) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (C) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (A)
and (B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

9.02                        Remedies.  Upon the occurrence of an Event of
Default:

(a)                                  If an Event of Default occurs under
Section 9.01(f) or (g), then the Commitments shall automatically and immediately
terminate and the obligation of the Lenders to make any Loan or issue any Letter
of Credit hereunder shall cease, and the unpaid principal amount of and any
accrued interest on all of the Loans shall automatically become immediately due
and payable, without presentment, demand, protest, notice or other requirements
of any kind, all of which are hereby expressly waived by the Borrowers.

(b)                                  If an Event of Default occurs under
Section 9.01, other than under Section 9.01(f) or (g), the Administrative Agent
upon request of the Majority Lenders shall, by written notice to the Borrowers,
declare that the Commitments are terminated, whereupon the obligation of the
Lenders to make any Loan or issue any Letter of Credit hereunder shall cease,
and/or declare the unpaid principal amount of the Loans to be, and the same
shall thereupon become, due and payable together with any and all accrued
interest thereon, without presentment, demand, protest, any additional notice
whatsoever or other requirements of any kind, all of which are hereby expressly
waived by the Borrowers.

(c)                                  If an Event of Default occurs under
Section 9.01(f) or (g) or if any other Event of Default occurs and the
Administrative Agent declares the Loans due and payable, the Borrowers shall be
immediately obligated, without demand upon or notice to the Borrowers, all of
which are hereby waived by the Borrowers, to pay immediately to the
Administrative Agent, an amount of cash equal to the maximum aggregate amount
that is or at any time thereafter may become available for drawing under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit), less the amount of any
cash previously provided by the Borrowers to Cash Collateralize such
Obligations.  Any amounts so received shall be deposited in an interest bearing
account maintained by the Administrative Agent as collateral security (“Cash
Collateral Cover”) for the payment and repayment of all Obligations.  At any

89


--------------------------------------------------------------------------------


time after any such Obligations shall be due and payable (whether by drawing on
a Letter of Credit or otherwise) the Cash Collateral Cover may be applied in
whole or in part by the Administrative Agent against or on account of all or any
part of the Obligations which have become so due and payable.  Interest earned
on this account, to the extent such interest is not required for, or applied to,
the payment or repayment of the Obligations, shall be paid to the Borrowers.

SECTION 10.  ADMINISTRATIVE AGENT

10.01                 Appointment and Authority.  Each of the Lenders and each
Issuing Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section are solely for the benefit
of the Administrative Agent, the Lenders and each Issuing Lender, and no
Borrower shall have rights as a third party beneficiary of any of such
provisions, provided that the Borrowers shall have the rights set forth in
Section 10.06.

10.02                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.03                 Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

(b)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any

90


--------------------------------------------------------------------------------


information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct or breach in bad faith of its
obligations under this Agreement or any other Loan Document.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04                 Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the Issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
prior to the making of such Loan or the Issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.05                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Administrative Agent-Related Persons.  The
exculpatory

91


--------------------------------------------------------------------------------


provisions of this Article shall apply to any such sub agent and to the
Administrative Agent-Related Persons of the Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

10.06                 Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, each L/C
Issuer and the Company.  Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, with the consent of the Company (which
shall not be unreasonably withheld or delayed), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 11.04 and 11.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Administrative Agent-Related Persons in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and the Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of Bank of America as retiring
Issuing Lender and the Swing Line Lender, (b) Bank of America as retiring
Issuing Lender and the Swing Line Lender shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents, and (c) the
remaining Issuing Lenders and any new successor to Bank of America as an Issuing
Lender shall Issue Letters of Credit in

92


--------------------------------------------------------------------------------


substitution for the Letters of Credit, if any, Issued by Bank of America
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America as a retiring Issuing Lender to effectively
assume the obligations of Bank of America with respect to such Letters of
Credit.

10.07                 Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Administrative Agent-Related Persons and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Administrative
Agent-Related Persons and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.08                 No Other Duties, Etc..  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

10.09                 Guaranty Matters.  The Lenders and each Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Master Guaranty and Intercreditor Agreement if such Person ceases to be a
Subsidiary or otherwise is no longer required hereunder to be a Subsidiary
Guarantor as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Master Guaranty and
Intercreditor Agreement pursuant to this Section 10.09.

SECTION 11.  MISCELLANEOUS

11.01                 Amendments and Waivers.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by any Borrower Party therefrom, shall be effective
unless the same shall be in writing and signed by the Majority Lenders and the
Borrowers and acknowledged by the Administrative Agent, and then such waiver
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by each of the Lenders directly affected
thereby and the Company, and acknowledged by the Administrative Agent, do any of
the following:

(a)                                  increase or extend the Commitment of any
Lender or subject any Lender to any additional obligations, except as provided
in Section 2.04A;

93


--------------------------------------------------------------------------------


(b)                                  postpone or delay any date fixed for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any Loan Documents; provided, that any Lender may
individually agree to a reduction in such Lender’s interest rate by separate
agreement with any Borrower, which reduction, expressed as a percentage of the
interest rates that would otherwise be applicable hereunder, shall be notified
to the Administrative Agent in writing by such Lender and such Borrower, and the
Administrative Agent shall apply such reduction to the interest due to such
Lender until it receives written notice from such Lender to the contrary;

(c)                                  reduce the principal of, or the amount or
rate of interest specified herein for any Loan or L/C Borrowing or reimbursement
obligation with respect to any drawing on a Letter of Credit or L/C Obligation
(other than the termination or waiver at the request of the Majority Lenders of
any default interest rate pricing imposed at the request of the Majority Lenders
pursuant to Section 2.08(c)), or of any fees or other amounts payable hereunder
or under any Loan Document;

(d)                                  change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans and L/C Obligations which
shall be required for the Lenders or any of them to take any action hereunder;

(e)                                  except as provided in Section 4.07, change
the Pro Rata Share of any Lender or change the right of any Lender to receive
its Pro Rata Share (or other applicable share as expressly provided herein) of
any payment or distribution to be made hereunder;

(f)                                    amend this Section 11.01 or Section 2.13
or any provision providing for consent or other action by all the Lenders or
amend the definition of “Majority Lenders;”

(g)                                 amend the definition of “Offshore Currency;”
or

(h)                                 discharge the Company as a Guarantor under
the Master Guaranty and Intercreditor Agreement or discharge all or
substantially all of the Guarantors from liability under the Master Guaranty and
Intercreditor Agreement except in accordance with this Agreement;

provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by any affected Issuing Lender in addition to the Majority
Lenders or all the Lenders, as the case may be, affect the rights or duties of
any Issuing Lender under this Agreement or any Letter of Credit Applications
relating to any Letter of Credit Issued by it, (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Majority Lenders or all the Lenders, as the case may be, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document, and (C) Harris N.A. shall have rights as a Lender under
this Section 11.01 only with respect to the matters described above which affect
Harris N.A. in its capacity as an Issuing Lender of Existing Letters of Credit,
and for the purpose of any issue relating to any such Existing Letters of Credit
which is to be determined by Majority Lenders or all the Lenders, as the case
may be, Harris shall be deemed to have the Commitment of and be represented by
BMO Capital Markets Financing, Inc.

94


--------------------------------------------------------------------------------


11.02                 Transmission and Effectiveness of Communications and
Signatures.

(a)                                  General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission and, subject to
subsection (c) below, electronic mail) and mailed, faxed, sent by electronic
mail or delivered, to the address, facsimile number or electronic mail address
specified for notices on Schedule 11.02 or, in the case of any Borrower, the
Administrative Agent, or the Issuing Lender, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Company, the Administrative Agent and the Issuing Lender.  All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt by the intended recipient and
(ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent and the Issuing Lender pursuant to Section 2 shall be in
writing (which may be by facsimile), except as provided herein and shall not be
effective until actually received by such Person.  Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 11.02, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.

(b)                                  Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(c)                                  Limited Use of Electronic Mail.  Electronic
mail and internet and intranet websites may be used only to distribute routine
communications, subject to the applicable provisions of Section 6.02, such as
financial statements, backlog, projections, management letters, compliance
certificates and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

(d)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent, each Issuing Lender and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrowers shall indemnify each Agent-Related Person, each Issuing Lender and
each Lender from all losses, costs, expenses and

95


--------------------------------------------------------------------------------


liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03                 No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Administrative Agent, any Issuing
Lender or any Lender, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

11.04                 Costs and Expenses.  Each Borrower shall, whether or not
the transactions contemplated hereby shall be consummated:

(a)                                  pay or reimburse Bank of America (including
in its capacity as the Administrative Agent and an Issuing Lender) and Union
Bank (in its capacity as a Syndication Agent and an Issuing Lender) within five
Business Days after demand for all costs and expenses incurred by Bank of
America or Union Bank in connection with the development, preparation, delivery,
administration and execution of, and any amendment, supplement, waiver or
modification to (in each case, whether or not consummated), this Agreement, any
Loan Document and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including the reasonable Attorney Costs incurred by Bank of America
(including in its capacity as the Administrative Agent and an Issuing Lender)
with respect thereto;

(b)                                  pay or reimburse each Lender and the
Administrative Agent within five Business Days after demand for all costs and
expenses incurred by them in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
bankruptcy or insolvency proceeding or appellate proceeding) under this
Agreement, any other Loan Document, and any such other documents, including
Attorney Costs incurred by the Administrative Agent and any Lender; and

(c)                                  during the continuance of an Event of
Default, pay or reimburse Bank of America (including in its capacity as the
Administrative Agent and an Issuing Lender) within five Business Days after
demand for all appraisal (including the allocated cost of internal appraisal
services), audit, environmental inspection and review (including the allocated
cost of such internal services), search and filing costs, fees and expenses,
incurred or sustained by Bank of America (including in its capacity as the
Administrative Agent and an Issuing Lender) in connection with the matters
referred to under Sections (a) and (b) of this Section.

11.05                 Indemnity and Reimbursements.

(a)                                  In addition to the payment of expenses
pursuant to Section 11.04, each Borrower agrees (i) to indemnify, defend and
hold harmless the Administrative Agent, each Issuing Lender, each Lender and any
holder of any interest in any Notes and the officers, directors, employees,
agents, attorneys and Affiliates of the Administrative Agent, each Lender and
such

96


--------------------------------------------------------------------------------


holders (the “Indemnitees”) from and against (A) any and all transfer taxes,
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Agreement and the other Loan
Documents or the making of a Loan or Issuance of a Letter of Credit, and (B) all
liabilities, losses, damages, penalties (except, in the case of tax penalties,
amounts imposed as a result of the unreasonable delay of the Lenders in paying
taxes), judgments, suits, claims, costs and expenses of any kind or nature
whatsoever (including, without limitation, Attorney Costs) which may be imposed
on, incurred by or asserted against such Indemnitee arising out of or in
connection with (1) this Agreement or any Loan Document, the making of any Loan
or the Issuance of any Letter of Credit or any use or intended use of any Loan
or Letter of Credit or the proceeds of any Loan or any Letter of Credit, or
(2) any tax penalties (except amounts imposed as a result of the unreasonable
delay of the Lenders in paying taxes) and interest due the IRS relating to the
foregoing (the “Indemnified Liabilities”), and (ii) to reimburse the
Indemnitees, upon their demand as incurred for any costs or expenses (including,
without limitation, Attorney Costs) incurred in connection with investigating,
defending or preparing to defend or participating (including as a witness) in
any investigative, administrative or judicial proceeding whether or not such
Indemnitee shall be designated a party thereto, whether commenced or threatened,
with respect to any such actual, alleged or threatened liability, loss, damage,
penalty (except, in the case of tax penalties, amounts imposed as a result of
the unreasonable delay of the Lenders in paying taxes), judgment, suit, claim,
cost or expense; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, or (y) result from a claim brought by the
Company or any other Borrower Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Borrower Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(b)                                  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate -of exchange used shall
be Spot Rate.  The obligation of the Borrowers in respect of any such sum due
from them shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of the Loan Documents (the “Agreement Currency”), be
discharged only to the extent that the Administrative Agent and the Lenders can
purchase the Dollar Equivalent of the Agreement Currency.  If the amount of the
Agreement Currency so purchased is insufficient, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify relevant
Indemnitees against such loss.  If the Dollar Equivalent of the Agreement
Currency is greater than the amount due, the Lender agrees to return any excess
to the Person who may be entitled thereto.

(c)                                  Each Indemnitee will promptly notify the
Company of each event of which it has knowledge which may give rise to a claim
under the indemnification provisions of this Section 11.05; provided, however,
that the failure to so notify the Company shall in no way impair any Borrower’s
obligations under this Section 11.05.  If any investigative, judicial or
administrative proceeding arising from any of the foregoing is brought against
any Indemnitee

97


--------------------------------------------------------------------------------


indemnified or intended to be indemnified pursuant to this Section 11.05, the
Borrowers shall be entitled to participate in the defense of such action, suit,
or proceeding at their own expense.  Unless an Event of Default has occurred and
is continuing, to the extent a Borrower so elects, it may assume such defense
(and by such assumption shall be deemed to have accepted responsibility for any
judgment, settlement, or other liability arising therefrom other than such as
may arise as a result of the gross negligence or willful misconduct of the
Indemnitee), to be conducted by counsel chosen by it, which counsel shall be
satisfactory to such Indemnitee.  Each Borrower agrees to keep such Indemnitee
advised of the status of such defense and to consult with such Indemnitee prior
to taking any material position with respect thereto.  Such Indemnitee shall,
however, be entitled to employ counsel (including in-house counsel) separate
from the Borrowers and from any other party in such action if such Indemnitee
shall reasonably determine that a conflict of interest exists which makes
representation by counsel chosen by the Borrowers not advisable.  The fees and
disbursements of such separate counsel (including the allocated cost of in-house
counsel) shall be paid by the Borrowers; provided that the Borrowers shall not
be required to pay the fees and disbursements of more than one such separate
counsel in any one proceeding or series of related proceedings.  Such Indemnitee
shall not agree to the settlement of any such claim without the consent of the
Borrowers, unless the Borrowers shall have been given notice of the commencement
of an action and shall have failed to assume or fund the defense thereof as
herein provided or an Event of Default under Section 9.01(f) or (g) shall have
occurred or there shall have been delivered to the Company notice under
Section 9.02(b).  To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding provisions may be of any law or public
policy, the Borrowers shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
Applicable Law.  All Indemnified Liabilities shall be payable within 10 Business
Days after demand.

(d)                                  The obligations of the Borrowers under this
Section 11.05 shall survive the termination of this Agreement and the discharge
of the Borrowers’ other obligations hereunder.

11.06                 Marshalling; Payments Set Aside.  None of the
Administrative Agent, any Issuing Lender or the Lenders shall be under any
obligation to marshal any assets in favor of any Borrower or any other Person or
against or in payment of any or all of the Obligations.  To the extent that any
Borrower makes a payment or payments to the Administrative Agent, any Issuing
Lender or the Lenders, or the Administrative Agent, any Issuing Lender or the
Lenders enforce their Liens or exercise their rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or any Issuing Lender in its discretion) to be repaid to a
trustee, receiver or any other party in connection with any bankruptcy or
insolvency proceeding, or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or set-off had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent or any Issuing Lender, as the case may
be, upon demand its ratable share of the total amount so recovered from or
repaid by the Administrative Agent.

98


--------------------------------------------------------------------------------


11.07                 Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrowers may not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of the Administrative Agent, each Issuing Lender and each
Lender.

11.08                 Assignments, Participations, Etc.

(a)                                  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)                                  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 and (iv) each Issuing
Lender and the Swing Line Lender shall have consented to such assignment (which
consent shall not be unreasonably withheld or delayed).  Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.01, 4.02 and 4.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Upon request, the
Borrowers (at their expense) shall execute and deliver new or replacement Notes
to the assigning Lender and the assignee Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a

99


--------------------------------------------------------------------------------


sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)                                  Any Lender may at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person or the Company or any
of the Company’s Affiliates or Subsidiaries (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, (iii) release the Company as a Guarantor from the Master Guaranty
and Intercreditor Agreement or (iv) release all or substantially all of the
Guarantors from liability under the Master Guaranty and Intercreditor Agreement
except in accordance with this Agreement.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.01, 4.02 and 4.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 4.01 or 4.02 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a foreign Person if it were a Lender shall not be entitled to the
benefits of Section 4.01 unless the Company is

100


--------------------------------------------------------------------------------


notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 4.01 as though
it were a Lender.

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g)                                 As used herein, the following terms have the
following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless (A) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivative transaction or (B) an Event of Default has occurred and is
continuing, the Company (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Company or any of the Company’s Affiliates or Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(h)                                 Notwithstanding anything to the contrary
contained herein, if at any time Bank of America or Union Bank assigns all of
its Commitment and Loans pursuant to subsection (b) above, Bank of America or
Union Bank may, upon 15 Business Days’ notice to the Company and the Lenders,
resign as the Swing Line Lender or as an Issuing Lender.  In the event of any
such resignation as the Swing Line Lender or an Issuing Lender, the Company
shall be entitled to appoint from among the Lenders a successor Swing Line
Lender or Issuing Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America or Union Bank as the Swing Line Lender or an Issuing Lender, as
applicable.  Bank of America or Union Bank shall retain all the rights and
obligations of the Swing Line Lender or an Issuing Lender hereunder with respect
to all Swing Line Loans or Letters of Credit outstanding as of the effective
date of its resignation as the Swing Line Lender or an Issuing Lender and all
Swing Line Loans or L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund participations pursuant to
Section 3.04).

(i)                                    Each Lender agrees to take normal and
reasonable precautions and exercise due care, to maintain the confidentiality of
all information identified as “confidential” by any Borrower and provided to it
by a Borrower or any Subsidiary of any Borrower, or by the

101


--------------------------------------------------------------------------------


Administrative Agent on such Borrower’s or Subsidiary’s benefit, in connection
with this Agreement or any other Loan Document, and neither it nor any of its
Affiliates shall use any such information for any purpose or in any manner other
than pursuant to the terms contemplated by this Agreement; except to the extent
such information (i) was or becomes generally available to the public other than
as a result of a disclosure by the Lender, or (ii) was or become available on a
non-confidential basis from a source other than a Borrower, provided that such
source is not bound by a confidentiality agreement with any Borrower known to
the Lender; provided, however, that any Lender may disclose such information
(A) at the request or pursuant to any requirement of any Governmental Authority
to which the Lender is subject or in connection with an examination of such
Lender by any such authority; (B) pursuant to subpoena or other court process;
(C) when required to do so in accordance with the provisions of any Applicable
Law; (D) to the extent reasonably required in connection with any litigation or
proceeding to which the Administrative Agent, any Lender or their respective
Affiliates may be party, (E) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document, and
(F) to such Lender’s independent auditors and other professional advisors
provided such auditors or professional advisors agree in writing to keep such
information confidential to the same extent required of the Lenders hereunder. 
A Lender, however, shall, to the extent permitted by law, rule or regulation and
as promptly as practicable, notify the Company prior to such disclosure by the
Lender pursuant to subclause (B) above so that the Company may seek, at the
Company’s expense, a protective order or other appropriate remedy.  If, failing
the entry of a protective order or the receipt of a waiver hereunder, the Lender
is, on the advice of the Lender’s counsel, compelled to disclose such
confidential information, the Lender may disclose that portion of the
confidential information which the Lender’s counsel advises that the Lender is
compelled to disclose.  Notwithstanding the foregoing, each Borrower authorizes
each Lender to disclose to any Participant, Assignee or counterparty (or its
advisor) to any swap, securitization or derivative transaction referencing or
involving any of the rights or obligations of such Lender under this Agreement
(each, a “Transferee”) and to any prospective Transferee, such financial and
other information in such Lender’s possession concerning any Borrower or its
Subsidiaries which has been delivered to the Administrative Agent or the Lenders
pursuant to this Agreement or which has been delivered to the Administrative
Agent or the Lenders by any Borrower in connection with the Lender’s credit
evaluation of the Borrowers prior to entering into this Agreement; provided,
however, that, unless otherwise agreed by the Borrowers, such Transferee agrees
in writing to such Lender to keep such information confidential to the same
extent required of the Lenders hereunder.  Notwithstanding anything herein to
the contrary, effective immediately upon commencement of any discussions
regarding the transactions contemplated in this Agreement and any other Loan
Document, confidential information shall not include, and all parties to this
Agreement or any of the Loan Documents (and each employee representative, or
other agent of any such party) may disclose to any and all Persons without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that

102


--------------------------------------------------------------------------------


relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.

(j)                                    Each Lender shall promptly notify the
Borrowers if it determines or otherwise treats the Loans and/or its interest in
Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1.

11.09                 Set-Off.  In addition to any rights and remedies of the
Lenders provided by law, during the continuation of an Event of Default, each
Lender is authorized at any time and from time to time, without prior notice to
any Borrower, any such notice being waived by the Borrowers to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing to, such Lender to or for the credit or the
account of any Borrower against any and all Obligations owing to such Lender,
now or hereafter existing, irrespective of whether or not the Administrative
Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured.  Each
Lender agrees promptly to notify the Company and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of each Lender under this Section 11.09 are in
addition to the other rights and remedies (including other rights of set-off)
which the Lender may have.

11.10                 Notification of Addresses, Lending Offices, Etc.  Each
Lender shall notify the Administrative Agent in writing of any changes in the
address to which notices to the Lender should be directed, of addresses of its
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

11.11                 Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement in any number of separate counterparts,
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby, and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

11.13                 No Third Parties Benefited.  This Agreement is made and
entered into for the sole protection and legal benefit of the Borrowers, the
Lenders, the Issuing Lenders and the Administrative Agent, and their permitted
successors, assignees and participants, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of

103


--------------------------------------------------------------------------------


action or claim in connection with, this Agreement or any of the other Loan
Documents. None of the Administrative Agent, any Issuing Lender, or any Lender
shall have any obligation to any Person not a party to this Agreement or other
Loan Documents.

11.14                 Time.  Time is of the essence as to each term or provision
of this Agreement and each of the other Loan Documents.

11.15                 Governing Law and Jurisdiction.

(a)                                  THIS AGREEMENT AND ANY NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
EXCEPT, IN THE CASE OF SECTION 3, TO THE EXTENT THAT SUCH LAWS ARE INCONSISTENT
WITH THE UCP; PROVIDED THAT ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)                                  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS,
THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER AND THE LENDERS CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT, EACH ISSUING
LENDER AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  THE
BORROWERS, THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER AND THE LENDERS EACH
WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

11.16                 Waiver of Jury Trial.  THE BORROWERS, THE LENDERS, EACH
ISSUING LENDER AND THE ADMINISTRATIVE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE
BORROWERS, THE LENDERS, THE ISSUING LENDERS AND THE ADMINISTRATIVE AGENT EACH
AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY ARE WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR

104


--------------------------------------------------------------------------------


IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

11.17                 Entire Agreement.  This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Borrowers, the Lenders, the Issuing Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and the
letters referenced in Section 2.09(b) and any prior arrangements made with
respect to the payment by the Borrowers of (or any indemnification for) any
fees, costs or expenses payable to or incurred (or to be incurred) by or on
behalf of the Administrative Agent, each Issuing Lender or the Lenders.

11.18                 Obligations Several and Not Joint; Certain Waivers.

(a)                                  The obligations of the Borrowers (except in
their capacity, if any, as a Guarantor under the Master Guaranty and
Intercreditor Agreement) under this Agreement are several and not joint.

(b)                                  Each Borrower agrees that neither the
Administrative Agent nor any Lender shall have any responsibility to inquire
into the apportionment, allocation or disposition of the proceeds of any Credit
Extension as among the Borrowers.

(c)                                  Each Borrower hereby irrevocably appoints
each other Borrower as its agent and attorney-in-fact for all purposes of the
Loan Documents, including, without limitation, the giving and receiving of
notices and other communications, the making of requests for, or conversions or
continuations of, Loans, Letters of Credit, the execution and delivery of
certificates and the receipt and allocation of disbursements from the Lenders.

(d)                                  Each Borrower acknowledges that the
handling of this credit facility as one facility as set forth in this Agreement
is solely an accommodation to the Borrowers and is done at their request.  Each
Borrower agrees that neither the Administrative Agent nor any Lender shall incur
any liability to any Borrower as a result thereof.  To induce the Administrative
Agent and the Lenders to enter into this Agreement, and in consideration
thereof, each Borrower hereby agrees to indemnify the Administrative Agent and
each Lender and hold such entity harmless from and against any and all
liabilities, expenses, losses, damages and/or claims of damage or injury
asserted against such entity by any Borrower or by any other Person arising from
or incurred by reason of the structuring of this credit facility as herein
provided, reliance by the Administrative Agent or the Lenders on any requests or
instructions from any Borrower, or any other action taken by the Administrative
Agent or a Lender hereunder.  This Section shall survive termination of this
Agreement.

(e)                                  Each Borrower represents and warrants to
the Administrative Agent and the Lenders that (i) it has established adequate
means of obtaining from each other Borrower on a continuing basis financial and
other information pertaining to the business, operations and

105


--------------------------------------------------------------------------------


condition (financial and otherwise) of each other Borrower and its respective
property, and (ii) each Borrower now is and hereafter will be completely
familiar with the business, operations and condition (financial and otherwise)
of each other Borrower and its property.  Each Borrower hereby waives and
relinquishes any duty on the part of the Administrative Agent or any Lender to
disclose to such Borrower any matter, fact or thing relating to the business,
operations or condition (financial or otherwise) of any other Borrower, or the
property of any other Borrower, whether now or hereafter known by the
Administrative Agent or any Lender during the life of this Agreement.

(f)                                    Each Borrower acknowledges that its
Obligations may derive from value provided directly to another Person and, in
full recognition of that fact, each Borrower consents and agrees that the
Administrative Agent and any Lender may, at any time and from time to time,
without notice to, demand on, or the agreement of, such Borrower, and without
affecting the enforceability or security of the Loan Documents:

(i)                                     with the agreement of each other
Borrower, supplement, modify, amend, extend, renew, accelerate or change the
terms of the Obligations, or otherwise change the time for payment of the
Obligations or any part thereof, including increasing or decreasing the rate of
interest thereon;

(ii)                                  with the agreement of each other Borrower,
supplement, modify, amend or waive, or enter any agreement, approval or consent
with respect to, the Obligations or any part thereof or any of the Loan
Documents or any additional security or guaranties, or any condition, covenant,
default, remedy, right, representation or term thereof or thereunder;

(iii)                               with the agreement of each other Borrower,
accept new or additional instruments, documents or agreements in exchange for,
or relative to, any. of the Loan Documents or the Obligations or any part
thereof;

(iv)                              accept partial payments on the Obligations;

(v)                                 with the agreement of each other Borrower,
receive and hold additional security or guaranties for the Obligations or any
part thereof;

(vi)                              release, reconvey, terminate, waive, abandon,
subordinate, exchange, substitute, transfer and enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as the Administrative Agent or any Lender in its sole and absolute
discretion may determine;

(vii)                           release any party or any guarantor from any
personal liability with respect to the Obligations or any part thereof;

(viii)                        settle, release on terms satisfactory to the
Administrative Agent or such Lender and each other Borrower, or by operation of
Applicable Law or otherwise liquidate or enforce any Obligations and any
security or guaranty in any manner, consent to the transfer of any security and
bid and purchase at any sale; and/or

106


--------------------------------------------------------------------------------


(ix)                                consent to the merger, change or any other
restructuring or termination of the corporate existence of each other Borrower
or any other Person, and correspondingly restructure the Obligations, the
continuing existence of any Lien under any other Loan Document to which any
Borrower is a party or the enforceability hereof or thereof with respect to all
or any part of the Obligations.

(g)                                 Each Borrower expressly waives any right to
require the Administrative Agent or any Lender to marshal assets in favor of any
Borrower or any other Person or to proceed against any other Borrower or any
other Person or any other Person, and agrees that the Administrative Agent and
any Lender may proceed against Borrowers in such order as they shall determine
in their sole and absolute discretion.  The Administrative Agent and any Lender
may file a separate action or actions against any Borrower, whether action is
brought or prosecuted with respect to any other security or against any other
Person, or whether any other Person is joined in any such action or actions. 
Each Borrower agrees that the Administrative Agent or any Lender and any. other
Borrower may deal with each other in connection with the Obligations or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the obligations of such Borrower under the Loan Documents.

(h)                                 Each Borrower expressly waives any and all
defenses now or hereafter arising or asserted by reason of (i) any disability or
other defense of any other Borrower or any other Person with respect to any
Obligations, (ii) the unenforceability or invalidity as to any other Borrower or
any other Person of the Obligations, (iii) the unenforceability or invalidity of
any security or guaranty for the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations, (iv) the cessation for any cause whatsoever of the liability of any
other Borrower or any other Person (other than by reason of the full payment and
performance of all Obligations), (v) to the extent permitted by law, any failure
of the Administrative Agent or any Lender to give notice of sale or other
disposition to any Borrower or any defect in any notice that may be given in
connection with any sale or disposition, (vi) to the extent permitted by law,
any failure of the Administrative Agent or any Lender to comply with applicable
laws in connection with the sale or other disposition of any security for any
Obligation, including, without limitation, any failure of the Administrative
Agent or any Lender to conduct a commercially reasonable sale or other
disposition of any security for any obligation, (vii) any act or omission of the
Administrative Agent or any Lender or others that directly or indirectly results
in or aids the discharge or release of any Borrower or any other Person or the
Obligations or any other security or guaranty therefore by operation of law or
otherwise, (viii) any failure of the Administrative Agent or any Lender to file
or enforce a claim in any bankruptcy or other proceeding with respect to any
other Borrower, (ix) the election by the Administrative Agent or any Lender, in
any bankruptcy proceeding of any other Borrower, of the application or
non-application of Section 1111 (b)(2) of the United States Bankruptcy Code,
(x) any extension of credit or the grant of any Lien under Section 364 of the
United States Bankruptcy Code in connection with the bankruptcy of any other
Borrower, (xi) any use of cash collateral under Section 363 of the United States
Bankruptcy Code, or (xii) any agreement or stipulation with any other Borrower
with respect to the provision of adequate protection in any bankruptcy
proceeding of any Person.

107


--------------------------------------------------------------------------------


(i)                                    Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Borrower
is a party, each Borrower hereby subordinates and agrees not to assert prior to
the full payment and performance of the Obligations with respect to each other
Borrower and their respective successors and assigns (including any surety) and
any other party any and all rights at law or in equity to subrogation, to
reimbursement, to exoneration, to contribution, to setoff or to any other rights
that could accrue to a surety against a principal, to a guarantor against a
maker, to an accommodation party against the party accommodated, or to a holder
or transferee against a maker and which any Borrower may have or hereafter
acquire against each other Borrower or any other party in connection with or as
a result of the Borrowers’ execution, delivery and/or performance of this
Agreement or any other Loan Document to which any Borrower is a party.  Each
Borrower agrees that it shall not have or assert any such rights against one
another or their respective successors and assigns or any other party (including
any surety), either directly or as an attempted setoff to any action commenced
against any Borrower by another Borrower (as borrower or in any other capacity)
or any other party.  Each Borrower hereby acknowledges and agrees that this
waiver is intended to benefit the Lenders and shall not limit or otherwise
affect the Borrowers’ liability hereunder, under any other Loan Document to
which any Borrower is a party, or the enforceability hereof or thereof.

11.19                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower Party, which information includes the
name and address of each Borrower Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each
Borrower Party in accordance with the Act.

[Rest of page intentionally left blank; signature page follows]

108


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

The Company:

 

 

 

AECOM TECHNOLOGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ ERIC CHEN

 

 

Name:

 

Eric Chen

 

 

Title:

 

SVP, Corporate Finance & General Counsel

 

S-1


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ BRENDA H. LITTLE

 

 

Name:

 

Brenda H. Little

 

 

Title:

 

AVP/Agency Mgt. Officer

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as an Issuing Lender, the Swing Line Lender

 

and a Lender

 

 

 

 

 

By:

/s/ G. SCOTT LAMBERT

 

 

Name:

 

G. Scott Lambert

 

 

Title:

 

Vice President

 

 

S-2


--------------------------------------------------------------------------------


 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Syndication Agent

 

 

 

By:

/s/ ROBERT PETERSEN

 

 

Name:

 

Robert Petersen

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ ROBERT PETERSEN

 

 

Name:

 

Robert Petersen

 

 

Title:

 

Senior Vice President

 

 

S-3


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

 

as a Syndication Agent

 

 

 

 

By:

/s/ LING LI

 

 

Name:

 

Ling Li

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ LING LI

 

 

Name:

 

Ling Li

 

 

Title:

 

Vice President

 

 

S-4


--------------------------------------------------------------------------------


 

BMO CAPITAL MARKETS FINANCING,

 

INC., as a Syndication Agent and a Lender

 

 

 

By:

/s/ JOHN ARMSTRONG

 

 

Name:

 

John Armstrong

 

 

Title:

 

Vice President

 

 

 

 

 

 

HARRIS N.A., as an Issuing Lender

 

(solely with respect to Existing Letters of

 

Credit Issued by Harris N.A.)

 

 

 

By:

/s/ JOHN ARMSTRONG

 

 

Name:

 

John Armstrong

 

 

Title:

 

Vice President

 

 

S-5


--------------------------------------------------------------------------------


 

BNP PARIBAS,

 

as a Syndication Agent

 

 

 

By:

/s/ KATHERINE WOLFE

 

 

Name:

 

Katherine Wolfe

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ SANDY BERTRAM

 

 

Name:

 

Sandy Bertram

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

BNP PARIBAS,

 

as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ KATHERINE WOLFE

 

 

Name:

 

Katherine Wolfe

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

By:

/s/ SANDY BERTRAM

 

 

Name:

 

Sandy Bertram

 

 

Title:

 

Vice President

 

 

 

S-6


--------------------------------------------------------------------------------


 

HSBC BANK USA, NATIONAL

 

ASSOCIATION,

 

as an Issuing Lender and a Lender

 

 

 

By:

/s/ BRYAN DEBROKA

 

 

Name:

 

Bryan DeBroka

 

 

Title:

 

Vice President

 

 

S-7


--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING

 

CORPORATION,

 

as a Lender

 

 

 

By:

/s/ YOSHIHIRO HYAKUTOME

 

 

Name:

 

Yoshihiro Hyakutome

 

 

Title:

 

General Manager

 

 

S-8


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ CONAN SCHLEICHER

 

 

Name:

 

Conan Schleicher

 

 

Title:

 

Vice President

 

 

S-9


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ STENDER SWEENEY

 

 

Name:

 

Stender Sweeney

 

 

Title:

 

Senior Vice President

 

 

S-10


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

By:

/s/ CHRIS OSBORN

 

 

Name:

 

Chris Osborn

 

 

Title:

 

Managing Director

 

 

S-11


--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ OLIVER CORDELL

 

 

Name:

 

Oliver Cordell

 

 

Title:

 

Associate Director

 

 

S-12


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ CLARA SOHAN

 

 

Name:

 

Clara Sohan

 

 

Title:

 

Vice President

 

 

S-13


--------------------------------------------------------------------------------


 

COMERICA BANK,

 

as a Lender

 

 

 

By:

/s/ ELISE M. WALKER

 

 

Name:

 

Elise M. Walker

 

 

Title:

 

Vice President

 

 

S-14


--------------------------------------------------------------------------------


 

FORTIS CAPITAL CORP.,

 

as a Lender

 

 

 

By:

/s/ GILL DICKSON

 

 

Name:

 

Gill Dickson

 

 

Title:

 

Director

 

 

 

 

 

 

 

 

By:

/s/ DANIEL M. JAFFE

 

 

Name:

 

Daniel M. Jaffe

 

 

Title:

 

Vice President

 

 

S-15


--------------------------------------------------------------------------------


 

ARAB BANKING CORPORATION (B.S.C.),

 

as a Lender

 

 

 

 

By:

/s/ ROBERT IVOSEVICH

 

 

Name:

 

Robert Ivosevich

 

 

Title:

 

General Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ RAMI EL-RIFAI

 

 

Name:

 

Rami El-Rifai

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

S-16


--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/ JOHN E. BURDA

 

 

Name:

 

John E. Burda

 

 

Title:

 

Vice President

 

 

S-17


--------------------------------------------------------------------------------